            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 1 of 111



 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
 2   Adam C. McCall (SBN 302130)
     44 Montgomery Street, Suite 650
 3
     San Francisco, CA 94104
 4   Tel: (415) 291-2420
     Email: aapton@zlk.com
 5   Email: amccall@zlk.com
 6
     Attorneys for Lead Plaintiff Frank Fish
 7   and the Class

 8

 9
                                    UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN FRANCISCO DIVISION
12

13
       IN RE QUANTUMSCAPE SECURITIES           Master File No. 3:21-cv-00058-WHO
14     CLASS ACTION LITIGATION
                                               Hon. William H. Orrick
15
                                               CLASS ACTION
16
                                               CONSOLIDATED CLASS ACTION
17
                                               COMPLAINT FOR VIOLATIONS OF
18                                             THE FEDERAL SECURITIES LAWS

19                                             Demand for Jury Trial
20

21

22

23

24

25

26

27

28

30                                        i
      CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
31
                               3:21-cv-00058-WHO
             Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 2 of 111



 1                                                          TABLE OF CONTENTS

 2   I.      NATURE OF THE ACTION ...........................................................................................1
 3   II.     JURISDICTION AND VENUE .......................................................................................6
 4   III.    PARTIES ..........................................................................................................................6
 5   IV.     RELEVANT NON-PARTIES ..........................................................................................8
 6   V.      STATEMENT OF FACTS ...............................................................................................9
 7           A.         QuantumScape Background..................................................................................9
 8           B.         Capabilities of Current Lithium-ion Batteries ......................................................9
 9           C.         Solid-State Batteries and their Historical and Traditional Obstacles..................14
10           D.         QuantumScape’s Claims about Solid State Breakthroughs and Performance
                        Data .....................................................................................................................18
11
             E.         The Seeking Alpha Article leads Investors to Begin Questioning
12                      QuantumScape’s Presentation and Data. ............................................................25
13           F.         The Scorpion Capital Report Further Reveals Issues with Defendants’ Data and
                        Previous Statements. ...........................................................................................30
14
             G.         QuantumScape’s Claims about its Solid State were Materially False and
15                      Misleading...........................................................................................................41
16   VI.     MATERIALLY FALSE AND MISLEADING CLASS PERIOD STATEMENTS ......44
17           November 27, 2020 – CNBC Interview & Press Release ..............................................45
18           December 8, 2020 – The Solid-State Battery Showcase ................................................47
19                      Slides 9-11 - Energy Density ..............................................................................47
20                      Slide 12 – Energy, Fast Charge, Life, Safety, and Cost......................................51
21                      December 8, 2020, Presentation Video...............................................................53
22                      Slide 17 – Fast Charge & Dendrites ...................................................................54
23                      Slide 18 – Dendrite Resistance ...........................................................................57
24                      Slide 19 – Power .................................................................................................58
25                      Slide 20 – Battery Life ........................................................................................60
26                      Slide 21 - Material Performance at Low Temperatures ......................................63
27                      Slide 23 – Safety .................................................................................................64
28                      Additional Presentation Misrepresentations .......................................................66
30                                            ii
          CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
31
                                   3:21-cv-00058-WHO
               Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 3 of 111



 1              December 8, 2020 – Form 8-K Press Release ................................................................66

 2              December 8, 2020 – The Mobilist Article ......................................................................69

 3              December 17, 2020 – Form S-1 Registration Statement ................................................70

 4              January 4, 2021 – Interview with CNBC ........................................................................75

 5              January 15, 2021 – Timothy Holme’s Linkedin Article .................................................76

 6              February 16, 2021 – Shareholder Letter .........................................................................82

 7              February 16, 2021 – Earnings Call .................................................................................83

 8              February 17, 2021 – CNBC Interview ............................................................................84

 9              February 23, 2021 – Form 10-K .....................................................................................85

10              February 25, 2021 – Yahoo! Finance Live .....................................................................89

11   VII.       SCIENTER ALLEGATIONS .........................................................................................90

12              A.         The Individual Defendants had Actual Knowledge that they were
                           Misrepresenting the Battery Technology. ...........................................................91
13
                B.         Defendants Had Motive to Make Fraudulent Representations ...........................93
14
                           1.         Defendants Were Motivated to Inflate QuantumScape’s Stock Price and
15                                    Conduct Public Offerings at Inflated Prices. ..........................................93

16                         2.         Stock Sales. .............................................................................................94

17              C.         Defendants Acted With Deliberate Recklessness. ..............................................94

18              D.         Corporate Scienter. .............................................................................................96

19   VIII.      LOSS CAUSATION .......................................................................................................96

20   IX.        NO SAFE HARBOR ......................................................................................................99

21   X.         APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND FRAUD ON THE
                MARKET........................................................................................................................99
22
     XI.        CLASS ACTION ALLEGATIONS .............................................................................101
23
     COUNT I ..................................................................................................................................102
24
     COUNT II .................................................................................................................................105
25
     PRAYER FOR RELIEF ...........................................................................................................106
26
     JURY DEMAND ......................................................................................................................106
27

28

30                                        iii
       CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
31
                                3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 4 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30                                      iv
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
31
                              3:21-cv-00058-WHO
             Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 5 of 111



 1           Lead Plaintiff Frank Fish (“Plaintiff”), by and through undersigned counsel, alleges the

 2   following upon information and belief, except as to those allegations concerning Plaintiff, which are

 3   alleged upon personal knowledge. Plaintiff’s information and belief is based upon, among other things,

 4   the investigation made by and through Plaintiff’s attorneys, which includes without limitation: (i)

 5   QuantumScape Corporation’s public filings with the U.S. Securities and Exchange Commission

 6   (“SEC”); (ii) QuantumScape’s other public statements, including press releases and investor conference

 7   calls; (iii) interviews with experts; (iv) reports of securities and financial analysts, news articles, and

 8   other commentary and analysis concerning QuantumScape and the industry in which it operates; and (v)

 9   court filings.

10           Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

11   after a reasonable opportunity for discovery.

12   I.      NATURE OF THE ACTION

13           1.       This is a federal securities class action on behalf of a class consisting of all persons other

14   than Defendants who purchased or otherwise acquired securities of QuantumScape between November

15   27, 2020, through April 14, 2021, inclusive (the “Class Period”), and were damaged thereby (the

16   “Class”). Plaintiff alleges that defendants QuantumScape, Jagdeep Singh, Kevin Hettrich, and Timothy

17   Holme (collectively, “Defendants”) violated the Securities Exchange Act of 1934 (the “Exchange Act”),

18   15 U.S.C. §78a, et seq. Plaintiff seeks to recover compensable damages caused by Defendants’

19   violations of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the

20   Exchange Act and Rule 10b-5 promulgated thereunder.

21           2.       QuantumScape is a pre-revenue company with no commercial operations.

22   QuantumScape develops a single “solid-state” battery prototype, using a solid-state separator for the use

23   in electronic vehicles, rather than the traditional lithium-ion battery used today. For the past 40 years,

24   no one has been able to make a solid-state battery that can perform as well as lithium-ion. Despite this,

25   QuantumScape purports to have solved the solid-state battery puzzle, claiming its solid-state lithium-

26   metal batteries are safer, have greater range, faster charge times and improved cycle life compared to

27   conventional lithium-ion battery technology. Throughout the Class Period, Defendants represented to

28   investors that: (i) QuantumScape’s technology was more developed and had better capabilities than it

30
                                              1
31        CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                   3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 6 of 111



 1   did in reality, (ii) that the “science risk” of QuantumScape’s technology was behind them, (iii) that its

 2   battery was “ready for commercial deployment” and all that was needed was to “scale up production

 3   and make multilayer versions of these cells,” and (iv) that its battery exceeded what was capable in

 4   lithium-ion batteries. Unbeknownst to investors, however, QuantumScape used a number of

 5   “compromises” in its tests to manipulate its data. By doing so, QuantumScape was able to represent that

 6   its technology was more advanced, ready for commercial development, and capable of performing as

 7   well as lithium-ion batteries. The truth was revealed over two partial corrective disclosures when Dr.

 8   Morin, through Seeking Alpha, and Scorpion Capital published their findings on QuantumScape’s test

 9   results and data. As news of QuantumScape’s deceptive data results spread through the market, Plaintiff

10   and the other QuantumScape investors who are Class members suffered millions of dollars in damages.

11   This action seeks to recover those losses for the Class members.

12           3.      Solid-state batteries, as the name suggests, do away with the heavy liquid electrolyte that

13   lives inside lithium-ion batteries. The replacement is a solid electrolyte, which can come in the form of

14   a glass, ceramics, or other materials. The key characteristic that defines a solid-state cell is the separator,

15   which is the material that keeps the anode and cathode apart, is entirely solid-state.

16           4.      The potential increase in energy density for a solid-state lithium-metal anode battery has

17   been known since the mid-1970s. However, it has also been known that solid-state lithium-metal anodes

18   do not work with conventional liquid electrolytes due to the twin issues of dendrite formation when a

19   battery is being charged and rapid impedance growth from a chemical side-reaction between the liquid

20   electrolyte and the lithium metal. Dendrites are needle-like metallic growths and deposits of lithium

21   metal that resemble a tree, roots, or a fungus. Once a dendrite develops, it quickly grows out of control

22   and the battery shorts and fails. QuantumScape’s CEO describes dendrites as a “monster that’s lurking”

23   and that “with enough cycles it will just burst out” like “that monster in Alien in the ‘80’s….”

24           5.      Despite the potential benefits of a solid-state battery, as is usual with technology such as

25   this, it is essential that the new system outperforms what is currently available to gain market share.

26   Therefore, new battery technology is often compared to today’s lithium-ion. Given the known increase

27   in energy density from solid-state batteries, the market has been flooded with companies who have

28   alleged to solve the solid-state puzzle, only to later be revealed as frauds, using compromised test

30
                                          2
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 7 of 111



 1   conditions to manipulate their data. In particular, companies often use the following tricks or

 2   compromises to manipulate data to show the resistance of dendrite formation, and performance equal to

 3   that of conventional lithium-ion: (i) using low current density in their test that are not useful for

 4   automotive applications, (ii) use elevated temperatures to show the resistance of dendrites, (iii) have

 5   excess lithium on the anode, (iv) use “pulse tests” to prevent dendrites, rather than running tests

 6   continually, and (v) using small, irrelevant cell sizes.

 7          6.      It took QuantumScape 10 years and $300 million in research and development costs to

 8   produce its “solid-state” technology that includes a 100% ceramic solid-state separator. Defendants

 9   claim its technology: (i) has a lithium-ion conductivity similar to or better than today’s liquid

10   electrolytes; (ii) is chemically and electrochemically stable to lithium metal; and (iii) resists the

11   formation of lithium-metal dendrites. QuantumScape alleges that its battery meets these requirements

12   without requiring the compromised test conditions described above.

13          7.      On November 25, 2020, QuantumScape went public through a reverse merger with

14   Kensington Capital Acquisition Corp, and began trading on the New York Stock Exchange under the

15   ticker “QS.” Two days later, on November 27, 2020, Defendant Singh appeared on CNBC telling the

16   public that QuantumScape had solved solid-state puzzle, indicating that the “fundamental science risk”

17   was resolved and, as a result, QuantumScape was ready to “ramp[] up production” and move on to the

18   “final automotive qualification process.”

19          8.      Just two weeks later, on December 8, 2020, QuantumScape held a presentation, releasing

20   for the first-time results, data, and specifications from its internal testing that purported to show that

21   QuantumScape’s battery technology resisted dendrites, was capable of a 15-minute charge to 80%

22   capacity, could last 800 cycles and hundreds of thousands of miles, could operate at a wide range of

23   temperatures, and that its battery was safer, had better energy density, and performed as well, if not

24   better than today’s lithium-ion battery. Defendants told investors that these results “demonstrate[] that

25   this technology is in fact ready for commercial deployment as soon as we can scale up production and

26   make multilayer versions of these cells” and that “the fundamental science risk is behind” them.

27   Defendants held their showcase via zoom, publishing a press release and it slide-show presentation to

28   QuantumScape’s website and with the SEC.

30
                                          3
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
               Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 8 of 111



 1             9.    On January 4, 2021, prior to the market opening, Seeking Alpha published a research

 2   report by Dr. Brian Morin titled “QuantumScape’s Solid State Batteries Have Significant Technical

 3   Hurdles To Overcome.” Dr. Morin reviewed QuantumScape’s December 8, 2020, presentation and

 4   offered his expert interpretation of the results presented by QuantumScape. Dr. Morin’s report revealed

 5   to the market that QuantumScape had “overstated” several successes related to its battery including the

 6   battery’s (i) power, (ii) range, (iii) low temperature operation, (iv) low temperature life, and (v) energy

 7   density, and omitted materially information related to (vi) dendrites, (vii) safety and (viii) cost.

 8             10.   As a result, investors began doubting and questioning QuantumScape’s data and results.

 9   When Dr. Morin’s report was published and the true nature was partially revealed to the market,

10   QuantumScape’s stock price plummeted from a close of $84.45 on December 31, 2020, to a close of

11   $49.96 on January 4, 2021, a decline of 40.84%, on unusually heavy trading volume of 84.7 million

12   shares.

13             11.   Despite investors’ doubts about QuantumScape’s presentation and data, Defendants

14   doubled down, repeating the prior representations about QuantumScape’s technology. On January 4,

15   2021, Singh appeared on CNBC’s “Closing Bell” defending the December presentation, stating, “[w]e

16   have something that has never been shown to the world before, a solid-state system that delivers levels

17   of performance that are really record breaking not only in comparison to other solid-state efforts, but

18   even in comparison to conventional lithium-ion technology.”

19             12.   Defendants reiterated the December 8, 2020 results in a LinkedIn article published by

20   Defendant Holme on January 15, 2021, and in QuantumScape’s shareholder letter on February 16, 2021.

21   Similarly, Singh represented on February 17, 2021, and February 25, 2021, that “the chemistry is largely

22   behind us,” and that the results showed that QuantumScape’s technology “could perform under

23   uncompromised testing conditions.”

24             13.   On April 15, 2021, a research firm called Scorpion Capital published a 188-page report,

25   titled “QuantumScape (NYSE: QS) A Pump and Dump SPAC Scam by Silicon Valley Celebrities, That

26   Makes Theranos Look Like Amateurs.” Scorpion Capital’s report revealed to the market that

27   QuantumScape had used a number of compromised tests, including cell size, elevated temperatures, and

28   “pulse tests,” to manipulate its data. By using compromised tests, QuantumScape was able to promote

30
                                          4
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 9 of 111



 1   and published six “[p]hony claim[s]” relating to its battery technology including: a) solid state material

 2   resists dendrites; b) battery performance in low temperatures; c) fast charging to 80% in under 15

 3   minutes; d) long battery life to 1000+ charge/discharge cycles; e) battery life in low temperatures; and

 4   f) aggressive automotive power profiles.

 5          14.     When the Scorpion Capital Report was published on April 15, 2021, and the true nature

 6   of QuantumScape’s battery technology was revealed to the market, QuantumScape’s stock price

 7   plummeted from a close of $40.85 on April 14, 2021, to a close of $35.85 on April 15, 2021, a decline

 8   of 12.24%, on unusually heavy trading volume of 59.0 million shares.

 9          15.     The Seeking Alpha article and Scorpion Capital reports cited above revealed important

10   questions about QuantumScape’s testing methods and claims. These disclosures led the market to view

11   Defendants’ claims with skepticism. Investors were right to do so. Many of the claims that Defendants

12   made about QuantumScape’s technology were materially misleading. For example, Defendants had

13   overstated its energy density, cost, and safety compared to lithium-ion. Similarly, QuantumScape’s

14   battery provided attractive test results only under compromised conditions that did not reflect real-world

15   conditions. For example, in order to prevent dendrites, Defendants had compromised a number of factors

16   by using elevated heat, small irrelevant cells, and “pulse tests.”

17          16.     By failing to disclose the above facts, Defendants were able to portray a state of affairs

18   that differed materially from the one that existed at the time, specifically that: (i) QuantumScape’s

19   technology was more developed and had better capabilities than it did in reality, (ii) that the “science

20   risk” of QuantumScape’s technology was behind them, (iii) that its battery was “ready for commercial

21   deployment” and all that was needed was to “scale up production and make multilayer versions of these

22   cells”, and (iv) that its battery exceeded what was capable in lithium-ion batteries. Had Defendants been

23   honest when discussing QuantumScape’s battery technology, investors would have been able to assess

24   the true level of risk inherent in their investments. As a result, Plaintiff and the Class have suffered

25   millions of dollars in losses. Defendants should be held accountable for these losses.

26

27

28

30
                                          5
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
             Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 10 of 111



 1   II.     JURISDICTION AND VENUE

 2           17.    The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the Exchange

 3   Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the SEC [17 C.F.R.

 4   §240.10b-5].

 5           18.    This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

 6   §1331 and §27 of the Exchange Act [15 U.S.C. §78aa].

 7           19.    Venue is proper in this District pursuant to §27 of the Exchange Act, and 28 U.S.C.

 8   §1391(b) because QuantumScape maintains its headquarters in this District and many of the acts and

 9   conduct that constitute the violations of the law complained of herein occurred in this District.

10           20.    In connection with the acts alleged in this complaint, Defendants, directly or indirectly,

11   used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,

12   interstate telephone communications and the facilities of the national securities markets.

13   III.    PARTIES

14           21.    Lead Plaintiff Frank Fish purchased QuantumScape securities during the Class Period,

15   as set forth in the attached certification, Exhibit A, incorporated by reference herein, and was damaged

16   thereby.

17           22.    Defendant QuantumScape Corporation is a developer and manufacturer of a “solid-state”

18   electronic vehicle battery, incorporated in the state of Delaware and headquartered in San Jose,

19   California. As of December 23, 2020, the company had approximately 208 million shares of its Class A

20   common stock and 156 million shares of its Class B common stock issued and outstanding. Shares of

21   Class B common stock have 10 votes per share, while shares of Class A common stock have 1 vote per

22   share. QuantumScape’s Class A common stock trades on the New York Stock Exchange under the ticker

23   “QS.”

24           23.    Defendant Jagdeep Singh (“Singh”) is, and was at all relevant times, the Chief Executive

25   Officer (“CEO”) of QuantumScape and the Chairman of its Board of Directors. Singh co-founded

26   QuantumScape and has served as its Chief Executive Officer and on QuantumScape’s board of directors

27   since its incorporation in May 2010. Prior to joining QuantumScape, he was the founder and Chief

28   Executive Officer at Infinera Corporation (NASDAQ: INFN), a telecommunications company, from

30
                                           6
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 11 of 111



 1   2001 to 2009. Singh holds a B.S. in Computer Science from the University of Maryland College Park,

 2   an M.B.A. from the University of California, Berkeley, Haas School of Business, and a M.S. in

 3   Computer Science from Stanford University.

 4          24.     Defendant Kevin Hettrich (“Hettrich”) is, and was at all relevant times, the Chief

 5   Financial Officer of QuantumScape. Hettrich has served as QuantumScape’s Chief Financial Officer

 6   and head of Business Operations from September 2018 to the present. Prior to this, Hettrich served as

 7   QuantumScape’s Vice President of Business Operations from March 2016 to March 2018, as Senior

 8   Director of Finance and Product Management from March 2014 to March 2016, as a Director of Product

 9   Management from March 2013 to March 2014, and as a Manager of Product Management from January

10   2012 to March 2013. Prior to joining QuantumScape, Hettrich served as a Private Equity Associate of

11   Bain Capital, an investment firm, from September 2007 to July 2009. Hettrich also served as a Business

12   Analyst at McKinsey & Company, a management consulting firm, from September 2004 to July 2007.

13   Hettrich holds a B.A. in Economics from Pomona College, a M.B.A. from Stanford Graduate School of

14   Business, and a M.S. in Environment and Resources from Stanford University.

15          25.     Defendant Timothy Holme (“Holme”) is, and was at all relevant times, a co-founder and

16   Chief Technology Officer of QuantumScape. Holme has served as QuantumScape’s Chief Technology

17   Officer since January 2011 to the present. Prior to joining QuantumScape, he was a Research Associate

18   at Stanford University from June 2008 to January 2011. Holme holds a B.S. in Physics, a M.S. in

19   Mechanical Engineering, and a Ph.D. in Mechanical Engineering from Stanford University.

20          26.     Defendants Singh, Hettrich, and Holme, are sometimes referred to herein as the

21   “Individual Defendants.” QuantumScape, and the Individual Defendants are sometimes referred to

22   herein, collectively, as “Defendants.”

23          27.     The Individual Defendants, by virtue of their high-level positions at QuantumScape,

24   directly participated in the management of the company and were directly involved in the day-to-day

25   operations of the company at its highest levels. As such, they were privy to confidential, proprietary

26   information concerning QuantumScape and its business, operations battery technology. As set forth

27   below, the materially misstated information conveyed to the public was the result of the collective

28   actions of these individuals.

30
                                          7
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 12 of 111



 1          28.      As senior executives at a publicly held company with common stock registered with the

 2   SEC and traded on the NYSE, the Individual Defendants each had a duty to disseminate prompt,

 3   accurate, and truthful information with respect to the company’s business, operations, and battery

 4   technology and to correct any previously issued statements that had become materially misleading or

 5   untrue, so that the market price of QuantumScape’s publicly traded securities would be based on

 6   accurate information. Each Individual Defendant violated these requirements and obligations during the

 7   Class Period.

 8          29.      As a result of their positions of control and authority as senior executives, the Individual

 9   Defendants were able to and did control the content of the SEC filings, press releases, and other public

10   statements issued by QuantumScape during the Class Period. Each Individual Defendant had the ability

11   to correct the statements or prevent them from being released into the public sphere. Accordingly, the

12   Individual Defendants are responsible for the accuracy of the public statements detailed in this amended

13   complaint.

14          30.      As a result of their positions of control and authority as senior executives, the Individual

15   Defendants had access to adverse, undisclosed information about QuantumScape’s business, operations,

16   testing data and battery technology through their access to internal corporate documents, reports, tests,

17   and conversations with other corporate officers and employees. The Individual Defendants knew or

18   recklessly disregarded that these adverse undisclosed facts rendered the positive representations made

19   by or about QuantumScape materially false and misleading.

20   IV.    RELEVANT NON-PARTIES

21          31.      Kensington Capital Acquisition Corp. (NYSE: KCAC) was a publicly listed special

22   purpose acquisition company formed for the purpose of effecting a business combination in the

23   automotive sector. On November 25, 2020, the parties completed the business combination, Kensington

24   changed its name to QuantumScape Corporation, and the combined company began trading on the New

25   York Stock Exchange under the ticker “QS.”

26

27

28

30
                                          8
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 13 of 111



 1   V.      STATEMENT OF FACTS1

 2           A.     QuantumScape Background

 3           32.    QuantumScape was founded in 2010 and is engaged in the development of “next

 4   generation” solid-state lithium-metal batteries for use in electric vehicles.

 5           33.    In September 2020, QuantumScape announced that it had entered into a definitive

 6   agreement to go public through a reverse merger with Kensington Capital Acquisition Corp with an

 7   enterprise value of $3.3 billion. Kensington was a publicly listed special purpose acquisition company

 8   formed for the purpose of effecting a business combination in the automotive sector.

 9           34.    QuantumScape and Kensington issued a joint press release announcing their merger. The

10   release described QuantumScape as “a leader in the development of next generation solid-state lithium-

11   metal batteries for use in electric vehicles,” and stated that, “[i]n the decade since the company was

12   founded, QuantumScape has been exclusively focused on developing solid-state batteries and designing

13   a scalable manufacturing process to commercialize its battery technology for the automotive industry.”

14           35.    On November 25, 2020, the parties completed the business combination, Kensington

15   changed its name to QuantumScape Corporation, and the combined company began trading on the New

16   York Stock Exchange under the ticker “QS.”

17           36.    Although no company has been able to do so at mass-market scale, QuantumScape claims

18   to have developed a solid-state lithium-metal battery that is safer, have greater range, faster charge times

19   and improved cycle life compared to conventional lithium-ion battery technology. Therefore,

20   QuantumScape’s success is entirely dependent on its ability to produce a solid-state EV battery using

21   metallic lithium, that performs better than lithium-ion.

22           B.     Capabilities of Current Lithium-ion Batteries

23           37.    Lithium-ion batteries are named after the movement of lithium ions within them, and

24   they power most rechargeable devices today. The element lithium (Li) allows batteries to be both

25   portable and powerful; the 2019 Nobel Prize in Chemistry was awarded to scientists who worked on the

26   idea during the 1970s. But despite their widespread use, lithium-ion batteries remain extremely

27   complicated and still intrigue scientists to open the road for optimal efficiency.

28
     1
30       All emphasis herein is added unless otherwise indicated.
                                                            9
31       CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                                3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 14 of 111



 1           38.     Despite this, lithium-ion is the most efficient battery technology available, indicating a

 2   lot of space for further improvements. They can have a very high voltage and charge storage per unit

 3   mass and unit volume. They are also incomparable with the older batteries in terms of quality, output,

 4   half-life, and cost.

 5           39.     A battery is made up of an anode, cathode, separator, electrolyte, and two current

 6   collectors (positive and negative). A lithium-ion battery uses lithium ions as a key component of its

 7   electrochemistry and uses a separator with liquid electrolyte solution that keeps cathode and anode apart.

 8   The anode and cathode store the lithium. The electrolyte carries positively charged lithium ions from

 9   the anode to the cathode and vice versa through the separator. The movement of the lithium ions creates

10   free electrons in the anode which creates a charge at the positive current collector. The electrical current

11   then flows from the current collector through a device being powered (car, cell phone, computer, etc.)

12   to the negative current collector. The separator blocks the flow of electrons inside the battery.

13           40.     While the battery is discharging and providing an electric current, the anode releases

14   lithium ions to the cathode, generating a flow of electrons from one side to the other. When plugging in

15   the device, the opposite happens: Lithium ions are released by the cathode and received by the anode.

16           41.     More specifically, as the battery goes through its discharge cycle, lithium atoms in the

17   anode are ionized and separated from their electrons. Then, those charged lithium ions move from the

18   anode and pass through the electrolyte until they reach the cathode, where they recombine with their

19   electrons and practically neutralize.

20           42.     In a typical lithium-ion cell design, there is a higher negative electrode capacity than

21   positive electrode capacity. This is done to avoid metallic lithium plating during charge. For a battery in

22   which metallic lithium is the anode, excess lithium is required as a precaution since lithium plating

23   directly on copper foil is problematic.

24           43.     In most developmental rechargeable cells with metal lithium anode, the excess lithium is

25   provided during assembly using a thin lithium foil or evaporation of metallic lithium.

26           44.     The cathode used in modern lithium-ion cells typically features Lithium Nickel

27   Manganese Cobalt Oxide (NMC) or Lithium Nickel-Cobalt-Aluminum Oxide (NCA) formulation.

28

30
                                          10
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 15 of 111



 1           45.      The specific usable capacity of these formulations ranges from 180 mAh/g for the NMC

 2   (Nickel Manganese Cobalt) (6,2,2) with metal ratios of Ni0.6Co0.2Mn0.2 to about 205 mAh/gram for NMC

 3   (8,1,1) with metal ratios of Ni0.8, Co 0.1, Mn 0.1 or NCA (Nickel Cobalt Aluminum), with metal ratios of

 4   about Ni 0.85, Co. 0.1, Al 0.05.

 5           46.      All three cathodes above are used in the industry with tradeoffs that balance energy, life,

 6   safety, and cost.

 7           47.      During the last two decades, lithium-ion batteries have reached the status of being the

 8   spearhead of the automotive market. They are the same technological advancement that enabled

 9   automakers to redefine their positioning towards fossil fuels and internal combustion engines. We

10   observe a global transition towards electric vehicles, which continually pushes the boundaries of lithium-

11   ion batteries for more power, longevity, and cost-effectiveness.

12           48.      The past five years, advances in lithium-ion technology have been enormous. The ranges

13   of 500 km (over 310 miles) are already feasible for electric vehicles, while the charging times are

14   constantly being reduced thanks to rapid charging technology.

15           49.      Many lithium-ion cell designs will achieve 80% capacity in less than 40 minutes. For

16   example. Enevate’s Silicon-Dominant cells delivery 80% capacity in less than 6 minutes.2

17

18

19

20

21

22

23

24

25

26

27

28   2
        Enevate, “Extreme Fast Charging + High Energy Density” (June 21, 2021 12:30 pm),
     https://www.enevate.com/technology/hd-energy-technology/.
30
                                                     11
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                          3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 16 of 111



 1          50.     Additionally, the below charts published on June 25, 2018, show the fast-charging

 2   capabilities of lithium-ion batteries at all temperatures. Diagram D below shows 80% charge in 15

 3   minutes3:

 4

 5

 6

 7

 8                                                                                     Time       State of
                                                                                       (min)     Charge (%)
 9
                                                                                          3           5
10
                                                                                          6           30
11                                                                                        9           45
12                                                                                       12           62
                                                                                         15           80
13

14

15

16

17

18
            51.     Similarly, an article titled “Identifying the limiting electrode in lithium ion batteries for
19
     extreme fast charging” published in Electrochemistry Communications Volume 97, in December 2018,
20
     included the below chart. Chart 1A (turquoise curve) shows 80% capacity (160 out of 200 mAh/gram)
21
     at a 4C (15 minute) charge rate4:
22

23

24

25
     3
       Xiao-Guang Yang, Guangsheng Zhang, Shanhai Ge, and Chao-Yang Wang, Fast Charing of Lithium-
26   ion batteries at all temperatures, 115 Proc. of the Nat’l Acad. of Sci. 7266 (2018),
     https://www.pnas.org/content/115/28/7266.
27
     4
       Chengyu Mao, Rose E. Ruther, Jianlin Li, Zhijia Du, Ilias Belharouak, Identifying the limiting
28   electrode in lithium-ion batteries for extreme fast charging, 97 Electrochemistry Comm. 37 (2018),
     https://www.sciencedirect.com/journal/electrochemistry-communications/vol/97/suppl/C.
30
                                                         12
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                              3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 17 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
            52.    Further, lithium-ion batteries are capable at operating at low-temperatures. For example,
16
     Grepow shows a cell that delivers over 90% of room-temperature (25°C) capacity at -10°C. This
17
     correlates to approximately 162 mAh/g based on a capacity of 180 mAh/g.5
18

19

20

21

22

23

24

25

26
     5
        GREPOW, Low Temperature Batteries (June 21, 2021, 12:30 PM),                 �HYPERLINK
27
     "https://www.grepow.com/page/low-temperature-battery.html."https://www.grepow.com/page/low-
28   temperature-battery.html.

30
                                            13
31       CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                  3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 18 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          53.      Similarly, according to Innovative Battery Technology, typical lithium-ion can deliver
14   96% of room temperature C/5 capacity at 0 centigrade. This translates to approximately 173 mAh/gram
15   in a NMC 6,2,2 cathode.
16          54.      Additionally, lithium-ion batteries have expanded range capabilities. For example, the
17   Tesla Roadster boasts a manufacturer’s range of 620 miles, with a rapid charge to 100% in 44 mins.
18   Further, the Tesla Model S Long Range has a manufacturer’s range of 375 miles, with a rapid charge to
19   100% in 38 mins. Similarly, Tesla’s Model 3 Long-range (Tesla’s more affordable model), has a
20   manufacturer’s range of 340 miles, and can rapid charge to 100% in just 22 mins. In addition, Tesla’s
21   Model 3 battery has a minimum life span of 1,500 charge cycles, or over 300,000 miles.
22          55.      Amprius also makes a lithium-ion battery that has an energy density of 450 Wh/kg.
23   Amprius’s battery uses a patented silicon nanowire anode and provides up to 100% improvements
24   compared to standard lithium-ion batteries.
25          C.       Solid-State Batteries and their Historical and Traditional Obstacles
26          56.      Solid-state batteries, as the name suggests, do away with the heavy liquid electrolyte that
27   lives inside lithium-ion batteries. The replacement is a solid electrolyte, which can come in the form of
28   a glass, ceramics, or other materials. The overall structure of a solid-state battery is quite similar to that
30
                                         14
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 19 of 111



 1   of traditional lithium-ion batteries otherwise, but without the need for a liquid, the batteries can be much

 2   denser and compact. Solid-state batteries expend energy and recharge much in the same way as

 3   traditional lithium-ion units do. The key characteristic that defines a solid-state cell is the separator,

 4   which is the material that keeps the anode and cathode apart, is entirely solid-state. Instead of a

 5   conventional liquid electrolyte in the separator, it uses a solid electrolyte.

 6             57.   Solid-state batteries also have the potential to be safer and more durable over the long

 7   run. When damaged or otherwise compromised, lithium-ion batteries can experience what is known as

 8   thermal runaway, which happens when one battery cell’s increase in temperature causes a similar

 9   reaction on other battery cells. Sometimes, this process halts itself inside the battery pack, but at other

10   times the runaway reaction can cause a fire. The liquid electrolyte can be flammable, making battery

11   fires extremely dangerous and toxic. Solid-state batteries can avoid this issue without flammable liquid

12   inside.

13             58.   Despite the potential benefits of a solid-state battery, as is usual with technology such as

14   this, it is essential that the new system outperforms what is currently available to gain market share.

15             59.   Every known solid electrolyte has one or more drawbacks that must be overcome for

16   application in a functional battery. Success is not assured, and particularly for transportation, there are

17   impediments to development and acceptance of solid-state batteries, including poor control of materials

18   and interface, processing challenges and cost, performance that does not show compelling advantage

19   over advanced lithium-ion technology, and high cost in maintaining stack pressure for solid-state battery

20   packs.

21             60.   The potential increase in energy density for a lithium-metal anode battery has been

22   known since the mid-1970s. However, it has also been known that lithium-metal anodes (solid-state

23   batteries) do not work with conventional liquid electrolytes due to the twin issues of dendrite formation

24   when a battery is being charged and rapid impedance growth from a chemical side-reaction between the

25   liquid electrolyte and the lithium metal. Scientists have tried to make batteries with solid lithium metal

26   since the 1800’s but failed because lithium quickly develops dendrites.

27             61.   Dendrites are needle-like metallic growths and deposits of lithium metal that resemble a

28   tree, roots, or a fungus. Once a dendrite develops, it quickly grows out of control and the battery shorts

30
                                         15
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 20 of 111



 1   and fails. QuantumScape’s CEO describes dendrites as a “monster that’s lurking” and that “with enough

 2   cycles it will just burst out” like “that monster in Alien in the ‘80’s….”

 3          62.      Venkat Srinivasan, the director of the Argonne Collaborative Center for Energy Storage

 4   Science, has spent a decade researching solid-state batteries at the national lab outside Chicago. He says

 5   that finding a separator material that allows lithium ions to flow freely between electrodes while

 6   blocking dendrites has been by far the biggest challenge. Typically, researchers have used either a

 7   plasticky polymer or a hard ceramic. Although polymers are the separator material of choice in liquid

 8   electrolyte batteries, they are inadequate for solid-state cells because they do not block dendrites. And

 9   most ceramics used for experimental solid-state batteries have been too brittle to last more than a few

10   dozen charging cycles.

11          63.      “These dendrites are like the root of a tree,” says Srinivasan. “The problem that we’re

12   trying to solve is, how do you mechanically stop this root system from growing with something solid?

13   You can’t just put anything you want, because you have to feed ions back and forth. If you don’t do that,

14   there is no battery.”

15          64.      Impedance refers to the internal resistance of the cell; growth in this resistance reduces

16   the energy capacity of the cell as well as its ability to work at high rates of power.

17          65.      Further, in order to be functionally viable, safe and capable to be used in electronic

18   vehicles, any solid-state separator needs to:

19                a. have lithium-ion conductivity similar to or better than today’s liquid electrolytes;

20                b. be chemically and electrochemically stable to lithium metal; and

21                c. resist the formation of lithium-metal dendrites.

22          66.      Despite decades of work, and many classes of separator materials, the industry has not

23   found any separator materials capable of meeting these requirements.

24          67.      The electronic battery space, and especially solid-state batteries, is particularly known

25   for the number of frauds and flops that once made audacious claims about its technology, only to later

26   reveal that the information was overstated. As stated by Professor Stan Whittingham, the coinventor of

27   the lithium-ion battery and member of QuantumScape Science Advisory Committee, at

28   QuantumScape’s December 8, 2020, battery presentation: “The efforts in solving electrolytes is

30
                                         16
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 21 of 111



 1   increasing fast, it looks very encouraging but one has to be very, very careful because there’s much more

 2   hype in the literature than there is meat. And so really nothing has changed since Edison made his

 3   comments a long time ago about ‘don’t believe anything you read about batteries. They’re worse than

 4   snake medicine.’”

 5          68.      Often companies make cells and report results using compromised test conditions to

 6   manipulate their data. In particular, the following are some of the most commonly used compromises:

 7                a. A carbon or carbon-silicon anode instead of lithium metal: Reverting to a hosted

 8                   anode sacrifices the benefits of lithium-metal anodes, such as energy density, fast charge,

 9                   cycle life, safety, and lower cost. Thus, these approaches are not the step-change in

10                   performance required for mass market EVs.

11                b. Low current density: At low current density, such as 1-2 mA/cm2, even liquid can be

12                   made to cycle with lithium metal. However, such low current densities are not useful for

13                   automotive applications.

14                c. Elevated temperatures or pressures: At elevated temperatures, lithium metal is softer

15                   and less likely to form dendrites. In addition, high temperatures increase the conductivity

16                   of materials like polymers and sulfides and reduce the resistivity of cathode

17                   coatings. However, requiring elevated temperature makes the cell impractical and too

18                   expensive for most commercial applications. Elevated pressures similarly provide a way

19                   to “squeeze” lithium into smoother structure, but overly high pressures such as those

20                   above 10 atmospheres are simply impractical even in automotive applications.

21                d. Low cycle life: Because of the stochastic nature of dendrites and the progressive nature

22                   of impedance growth, many cells made with materials that do not meet the above

23                   requirements can deliver some cycles, but not enough to be commercially viable, and the

24                   cells are not reliable enough to be usable in real applications.

25                e. Excess lithium on the anode: Some efforts start with an excess layer of lithium on the

26                   anode, which makes the process of plating lithium easier, but at the expense of energy

27                   density and cost, rendering these approaches impractical for automotive applications as

28                   well.

30
                                         17
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 22 of 111



 1                 f. Pulse Tests: Pulse tests involve a series of constant current charges and discharges as

 2                    opposed to testing cells using direct current charging. Pulse charging interrupts the direct

 3                    current charging with periods of relaxation and discharge pulses. This interruption

 4                    prevents the steep concentration of positive lithium-ion gradients that form dendrite tips

 5                    during charging—an intrinsic part of electrodeposition— inhibiting runaway dendrites

 6                    propagation that would lead to the cell overheating and potentially adverse events.

 7                 g. Cell Size: One of the most common tricks in battery research is using tiny cells with no

 8                    useful capacity to claim a “breakthrough.” The smaller a cell, the easier it is to prevent

 9                    dendrites, and manipulate data.

10           69.      By using any of the above tricks or compromises, companies are able to manipulate data

11   to show dendrite resistance and overstate the capabilities of its battery technology.

12           70.      Even if a company does develop a solid-state battery, manufacturing is a huge problem

13   for solid-state batteries. Scaling a battery from a subunit of a single cell to a full cell and eventually to a

14   full battery pack can create a lot of problems.

15           71.      When batteries are made in small batches, it is easier to eliminate defects that crop up

16   during the production process. But once you start manufacturing batteries at scale, it can be difficult to

17   control defects, which can quickly sap a battery’s performance and lead to dendrites. Even though a

18   material may look promising at the small scale, in the scale-up these defects could become a bigger

19   problem. Real-world operation is very different from lab-scale operation.

20           D.       QuantumScape’s Claims about Solid State Breakthroughs and Performance Data
21           72.      Despite the significant challenges in creating a solid-state battery, QuantumScape alleges

22   that it has solved the solid-state battery puzzle. QuantumScape claims it has produced a solid-state

23   battery that (i) has a lithium-ion conductivity similar to or better than today’s liquid electrolytes; (ii) is

24   chemically and electrochemically stable to lithium metal; and (iii) resists the formation of lithium-

25   metal dendrites. QuantumScape alleges that its battery meets these requirements without requiring the

26   compromised test conditions described above.

27           73.      The thin cell unveiled by QuantumScape is about 70mm x 85mm, has approximately 200

28   mAh, and is eventually to be stacked together with about 100 others to form a full cell that is about the

30
                                         18
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 23 of 111



 1   size of a deck of cards. Powering an EV will require hundreds of those deck sized cells, resulting in

 2   hundreds of thousand battery layers. However, the company has not tested a fully stacked cell. The more

 3   layers that are stacked, the more separator films are needed which leads to a higher likelihood of defects

 4   and failure. Further, the increase in stack cells means additional costs as it leads to the need to scale up

 5   production capacity, including tools, personnel, and input materials. As of February 2021,

 6   QuantumScape had tested up to a 4-layer stacked cell, well short of the 100 needed to form even a single

 7   full cell.

 8            74.      QuantumScape’s solid-state battery purports to have no traditional anode, instead

 9   consisting of essentially a two-layer battery which only has a cathode and a separator, as manufactured.

10   QuantumScape’s lithium-metal anode is then formed in-situ during the first charge. “When you first

11   charge it up, lithium-ions flow out of the cathode, through the separator and deposit themselves on the

12   separator, creating a layer of pure metallic lithium, which is the anode. When you discharge the cell, it

13   goes back to initial state, and you can see that it cycles back and forth during these two states.”

14            75.      According to QuantumScape, the lithium-metal anode enabled by its solid-state separator

15   addresses a number of limitations of conventional lithium-ion batteries, since some of these problems

16   stem from the carbon anode as well, including:

17                  a. Energy density: Since the carbon that makes up the anode takes up space and has mass,

18                     eliminating it increases the energy density of the cell.

19                  b. Power density/fast charge: The lithium that cycles through the cell into the anode has

20                     to diffuse into the carbon at a rate that is governed by fundamental material properties of

21                     graphite. Any attempts to drive the lithium ions into the carbon anode particles faster

22                     than this natural rate of diffusion can result in the lithium “plating” on the surface of the

23                     particle instead of diffusing into it causing capacity loss and failures. Eliminating the

24                     carbon removes this limitation, allowing for fast charge without any adverse impacts.

25                  c. Cycle life: The cycle life of the cell is partly limited by an irreversible chemical side

26                     reaction (i.e., an unwanted reaction) at the interface of the carbon particle and the liquid

27                     electrolyte, which consumes a little bit of lithium on every charge-discharge cycle,

28                     resulting in a cumulative loss of capacity (and therefore energy) over the life of the cell.

30
                                          19
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 24 of 111



 1                   With no carbon in the anode this side reaction should be eliminated, resulting in improved

 2                   cycle life for the cell.

 3                d. Safety: The polymer separator and the liquid electrolyte used in lithium-ion batteries are

 4                   both hydrocarbons and are combustible. Starting a fire requires three elements: A fuel,

 5                   an oxygen source, and a heat source. Because the electrolyte — a fuel — is in direct

 6                   contact with the cathode, which is an oxide, the only other element needed to cause a fire

 7                   is a heat source. Many abuse conditions, from internal short-circuits to accidents, can

 8                   provide that heat source. Replacing the polymer separator with a solid-state ceramic

 9                   separator that is thermally stable to very high temperatures and does not burn (since it is

10                   already oxidized) both reduces the fuel content of the cell and provides a thermally stable

11                   barrier between the anode and cathode.

12                e. Cost: The costs of the materials associated with the carbon anode and the anode electrode

13                   manufacturing process can be eliminated by replacing the carbon anode with a lithium-

14                   metal anode. In addition, the conventional formation process, one of the most expensive

15                   parts of the battery manufacturing process in which the assembled cells must sit in storage

16                   for a period of weeks to form the proper interfaces on the electrode particles and allow

17                   for the identification of manufacturing defects, can be dramatically simplified.

18          76.      Further, QuantumScape has indicated that its technology eliminates the need for an

19   anode, allowing the battery to charge more quickly for an estimated up to 80% capacity in roughly 15

20   minutes, retains more than 80 percent of its capacity after 800 charging cycles, is noncombustible, and

21   has a volumetric energy density of more than 1,000 watt-hours per liter at the cell level.

22          77.      Throughout the Class Period, Defendants materially misrepresented the abilities of its

23   solid-state battery, relying on compromised tests to disseminate misleading data to the public. These

24   statements led investors to believe that QuantumScape’s battery was more advanced and capable than it

25   was comparing to today’s lithium-ion, that the “fundamental science risk” was resolved and, as a result,

26   QuantumScape was ready to “ramp[] up production” and move on to the “final automotive qualification

27   process.”

28

30
                                         20
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 25 of 111



 1           78.      In a November 27, 2020 interview on CNBC’s “Squawk Box” Defendant Singh told

 2   investors, “What we are confident about is that the fundamental science risk is behind us.”

 3           79.      On December 3, 2020, Defendants announced on that they would hold a public showcase,

 4   resembling Tesla’s popular “Battery Day,” releasing for the first-time results and specifications from its

 5   battery tests.

 6           80.      On December 8, 2020, Defendants held their showcase, filing a press release and slide

 7   deck with the SEC, and a live presentation on “YouTube.” The slide deck is attached hereto as Exhibit

 8   B and is incorporated by reference.

 9           81.      QuantumScape’s presentation made several claims about its battery’s technology ability,

10   representing that the science risk was behind them. QuantumScape claimed that the data released

11   demonstrated that “its technology addresses fundamental issues holding back widespread adoption of

12   high-energy density solid-state batteries, including charge time (current density), cycle life, safety, and

13   operating temperature.”

14           82.      QuantumScape further stated that its “solid-state battery is designed to enable up to 80%

15   longer range compared to today’s lithium-ion batteries,” “[s]olid -state separator resists dendrites even

16   at very high current density,” data performance results show its “solid-state separators are capable of

17   working at very high rates of power, enabling a 15-minute charge to 80% capacity, faster than either

18   conventional battery or alternative solid-state approaches are capable of delivering,” and that “the data

19   shows QuantumScape battery technology is capable of lasting hundreds of thousands of miles, and is

20   designed to operate at a wide range of temperatures, including results that show operation at -30 degrees

21   Celsius.”

22           83.      QuantumScape indicated that the data shows that QuantumScape’s battery meets all of

23   the “requirements of high energy density (1,000 Wh/L), fast charge (i.e., high current density), long

24   cycle life (greater than 800 cycles), and wide temperature-range operation.”

25           84.      Energy Density. During the presentation, Defendants made a number of representations

26   about its battery’s energy density compared to today’s lithium-ion. Singh stated during the presentation,

27   “the solid-state, the lithium metal anode case you can see that the solid-state, the lithium metal anode

28   case is much more energy dense than the conventional lithium-ion battery because it doesn’t have all

30
                                          21
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 26 of 111



 1   the space and mass and volume required for the carbon or carbon silicon anode. That’s the core, the

 2   reason for the advantage that solid-state batteries provide over lithium-ion.”

 3           85.     He continued, “And if you do the math, it turns out that you can end up with on the order

 4   of a thousand-watt hours per liter with this solid-state architecture, which compares with energy density

 5   of around the 700s, in terms of watt hours per liter for conventional lithium-ion technologies.”

 6           86.     Fast Charge. Defendants also represent that QuantumScape’s charging capabilities

 7   vastly outweigh those of lithium-ion. For example, in Slide 17 of Defendants’ presentation, Defendants

 8   represent that QuantumScape’s battery cell achieves 80% charge in under 15 minutes, versus current

 9   lithium-ion batteries that take 40 minutes.

10           87.     Defendant Singh states, “The gray curve at the bottom is today’s fast charge capability

11   of conventional lithium-ion batteries used in EVs. You can see that they can charge to a hundred percent

12   in about an hour or 80 percent in about 40 minutes. . . . With the QuantumScape technology, the solid-

13   state separator already prevents dendrites, so there’s no reason to slow down the rate of charge. You can

14   start charging it at a really high rate and continue charging it at that really high rate until it gets all the

15   way up to 80 percent in less than 15 minutes. This is not only better than any of the solid-state

16   technology, but it’s better than you can achieve with conventional lithium-ion batteries, which always

17   have to manage this potential dendriting issue at higher rates of charge.”

18           88.     He also affirmatively states, “It turns out you can now get a 15-minute charge, which you

19   cannot do with conventional batteries.”

20           89.     Dendrites. Defendants claim that QuantumScape’s battery “resists dendrites.” In order

21   to substantiate the claim that the QuantumScape battery “prevents dendrites”, QuantumScape published

22   a single slide, Slide 18, in its December 8, 2020 presentation that purports to show a study that proves

23   “[s]olid-state separator resists dendrites even at very high current density . . . [b]ased on solid-state

24   separator material testing.” Defendant Singh commented on the slide stating: “This is a test that tries to

25   look at how much current density the separator can handle without dendriting and what you see is on

26   the axis on the left, that’s the current density and by way of comparison, conventional solid-state efforts

27   under these conditions really can’t get much above a few single digit milliamps per centimeter squared

28   before they fail. . . This is a really remarkable result. It blows away any previous demonstration in the

30
                                         22
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 27 of 111



 1   world of solid-state separators. This was done at a lithium/lithium symmetric cell, which is a material

 2   level test at 45 degrees Celsius, and you can see here that it -- you know, there’s a lot of headroom

 3   between what the application requirement is for fast charge and the capability of this material.”

 4           90.      Life Cycle. QuantumScape also claims its cell has an “aggressive automotive power

 5   profile,” showing a simulation of a cell powering a car on a track on Slide 19 of the December 8, 2020

 6   presentation. Defendant Singh states, “Now what you see with this aggressive test is that the cell goes

 7   well over a thousand laps, which corresponds to more than a hundred cycles of charge/discharge at these

 8   aggressive conditions, with minimal degradation of capacity. By contrast, today’s best lithium-ion cells

 9   start degrading within a few tens of cycles. So again, this result is really remarkable. Not only is it better

10   than any previous solid-state result, but it actually blows away even today’s best lithium-ion

11   technologies.”

12           91.      QuantumScape also states on Slide 20 that its battery can be cycled 1000+ times, and still

13   exhibit 80% energy retention an equivalent to 300,000 miles. Defendant Singh stated in relevant part:

14   “There is zero excess lithium in these cells. These are thick cathodes, over three milliamps symmetry

15   squared, and this is the commercial area of the cells. So these are all real world conditions. In fact they’re

16   aggressive real world conditions because of the charge rates and discharge rates. They are not sort of a

17   compromised test conditions. And you see the battery lasts over 800 cycles, with well over 80 percent

18   of capacity retained.”

19           92.      Low Temperatures. QuantumScape also represents that its battery performs better in

20   low temperatures than today’s lithium-ion. states “[o]perability shown at lower end of automotive

21   temperature range” was materially false and misleading. Commenting on Slide 21 of QuantumScape’s

22   presentation Defendant Singh stated: “Another limitation that solid-state batteries sometimes have is

23   they only operate at elevated temperatures. To address -- to demonstrate that we don’t have that

24   limitation, we have taken our material and tested it all the way down to negative 30 degrees and you still

25   get substantial capacity out of the cell, even at negative 30. By contrast, lithium-ion technologies would

26   have less capacity than we have, even at negative 25 degrees.” “Another limitation that solid-state

27   batteries sometimes have is they only operate at elevated temperatures. To address -- to demonstrate that

28   we don’t have that limitation, we have taken our material and tested it all the way down to negative 30

30
                                         23
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 28 of 111



 1   degrees and you still get substantial capacity out of the cell, even at negative 30. By contrast, lithium-

 2   ion technologies would have less capacity than we have, even at negative 25 degrees.”

 3              93.   Battery life in low temperatures. In addition to claiming that its battery performs better

 4   than lithium-ion at low temperatures, QuantumScape implies it has long cycle life in cold conditions.

 5   QuantumScape’s December 8, 2020 presentation included a chart on Slide 22 that implied that its

 6   batteries had a long-life cycle and out-performed conventional liquid lithium-ion batteries in cold

 7   conditions. Defendant Singh stated in relevant part: “And this is a new batch of cells we put out recently,

 8   so it’s achieved about a hundred cycles. As you can see, cycling is going really well. These cells are still

 9   on test with very, very good and reliable performance. So low temperature performance is not a concern

10   with this particular material system that we have.”

11              94.   Safety. Defendants also represented that its battery was safer than lithium-ion. For

12   example, in its December 8, 2020 presentation, on Slide 23, QuantumScape states, “Solid state separator

13   is not combustible and has high thermal stability . . . Lithium anode is chemically stable with separator

14   and foil, even when molten.” Defendants Singh stated in combination with the slide, “to address the

15   safety issue, this is a test called the DSC test, which stands for differential scanning calorimetry, and

16   really all it is, is you take lithium metal, put it in direct contact with either a liquid electrolyte or in our

17   case a solid-state separator and heat up the pair of materials, and what you see is with the liquid plus

18   lithium scenario, when you get to lithium metallic temperatures of about 180 degrees Celsius, you see a

19   massive exothermic reaction which corresponds to a fire. And in the case of solid-state separator with

20   lithium, even at lithium melting temperature, you see no exotherm, in fact you see a small endotherm,

21   which represents lithium essentially absorbing energy in order to melt, and no reaction. So this

22   demonstrates the material is in fact inherently stable, even to molten lithium, which is a very encouraging

23   result.”

24              95.   During the presentation Singh indicated that its technology was ready for commercial

25   deployment stating, “[s]o this really demonstrates that this technology is in fact ready for commercial

26   deployment as soon as we can scale up production and make multilayer versions of these cells. A super

27   exciting result.”

28

30
                                          24
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
             Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 29 of 111



 1             96.    The day after the presentation Deutsche Bank published an analyst report entitled “’VW’s

 2   Battery Day’ - very solid,” commenting on the presentation. The report stated that, “we believe that the

 3   announcements of QuantumScape are quite impressive and positive for its JV with VW, potentially

 4   accelerating VW’s BEV plans – which we like the stock for anyway.” The report also provided two

 5   charts from QuantumScape, comparing their battery with “today’s lithium” battery, which claimed

 6   superiority in system energy, range, and charge in luxury performance vehicles. And mass market

 7   sedans.

 8             E.     The Seeking Alpha Article leads Investors to Begin Questioning QuantumScape’s
                      Presentation and Data.
 9
               97.    On January 4, 2021, prior to the market opening, Seeking Alpha published a research
10
     report by Dr. Brian Morin titled “QuantumScape’s Solid State Batteries Have Significant Technical
11
     Hurdles To Overcome.” Dr. Morin serves as Director and Vice President of the National Alliance for
12
     Advanced Technology Batteries, has a PhD in materials physics from the Ohio State University, and has
13
     authored over 250 global patent applications on subjects including molecular magnets, plastics additives,
14
     textiles, advanced fibers, textiles and lithium-ion batteries. Dr. Morin disclosed that he has no financial
15
     interest in QuantumScape.
16
               98.    Dr. Morin’s report reviewed QuantumScape’s December 8, 2020 presentation and
17
     offered his expert interpretation of the results presented by QuantumScape. Dr. Morin’s report revealed
18
     to the market that QuantumScape had “overstated” a number of successes related to its batteries.
19
     Specifically, the report stated in pertinent part:
20
               Successes
21
               Let’s start by saying that building a solid state battery that will function at the rates and
22
               temperatures needed for real world applications is hard - very, very hard. So hard, in fact,
23             that nobody has done it. I’ve read many dozens of research papers where scientists have
               tried, and tout their ability to get one or more features to behave, but then apologize for the
24             lack of a complete working battery, and lay out the significant challenges ahead. Much of
               the below is an interpretation of their technical presentation, which can be found here, and
25             the webinar, which is stored on YouTube here. So far, they have:
26
         •     Electrolyte: a free standing, thin solid electrolyte that will sit between the anode and
27             cathode. While we don’t know much, it does deliver some relevant performance.

28       •
         Pouch Cells: a functioning single layer pouch cell, at 70 x 85 mm, 3.2 mAh/cm2, for a
         total capacity of 190 mAh and 0.7 Wh. For comparison, an iWatch battery is 205 mAh,
30
                                                    25
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                         3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 30 of 111



 1        and an iPhone 12 Pro battery is 3,768 mAh. It would take 20 of these cells to power your
          phone, and 100,000 to power a Tesla.
 2

 3    •   Lithium Metal Anode: They are using a thin lithium metal anode, which will help them
          achieve high energy density...someday.
 4
      •   Fast Charging: 80% capacity in 15 minutes, which is a considerable challenge since
 5        dendrites are known to form in solid state electrolytes at fast charging rates. More on this
          later.
 6

 7        Areas of Overstated Success

 8        All of these areas below are described as successful, because they are much better than has
          been achieved with solid state batteries in the past. But they are completely unacceptable
 9        for real world field electric vehicle performance.
10
      •   Power: They have done 1200 circuits of a 90 second OEM specified track simulation,
11        which pulled pulses of 6C. In this track, 9 circuits is full depth of discharge, after which
          the battery was heated to 45 degrees C (113 degrees F) and charged to 80% in 15 minutes.
12        The cell lost about 10% of its capacity in this 130 full-depth-of-discharge (FDOD) cycle
          test, meaning the battery will only last for 260 FDOD cycles or about 75,000 miles of
13        aggressive driving. There is a note on the slide that it occurs at 3.4 atm, which likely means
14        at high pressure. I’ll comment on this later.

15    •   Range: In much gentler, 1C / 1C cycling at 30 degrees C, the cell makes it for 800cycles,
          or 240,000 miles. Respectable, but not better than the vehicles on the road today.
16
      •   Low Temperature Operation: They show discharge curves at 0 to -30 degrees Celsius,
17
          achieving 90 - 130 mAh/g active specific capacity. Comparing to NMC811 active specific
18        capacity of 200 Ah/kg, the available current is from 45 - 65% of the room temperature
          capacity, but with an accompanying significant voltage drop. Based on voltage drop,
19        capacity loss and the low rate of this test, this author estimates between a 50 – 80% loss in
          range during cold months. Also, note that the temperature capability of solid state batteries
20        is VERY temperature sensitive - thus the power and cycle tests at 30 and 45 degrees above
          would have been significantly worse if run even a few degrees lower.
21

22    •   Low Temperature Life: They show 100 or so cycles at -10 degrees C. Respectable, except
          that these cycles are at C/5 charge and C/3 discharge. Thus, not 80% in 15 minutes, but
23        rather 5% charge in 15 minutes.
24        Other Significant Challenges
25
          There are other challenges they do not mention, which will have to be overcome before
26        they can put the first car in the field. Remember that they have spent $300 million so far,
          so these are not challenges that they didn’t have the resources to address, but rather ones
27        they have not solved yet and so remain silent about. Many of these are related, and come
          from the fact that they are using a brittle, ceramic electrolyte. These include:
28

30
                                        26
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 31 of 111



 1    •   Multi-layer cells: They have been unable to make multi-layer cells. My expectation is that
          it is because of the unstable interface between the cathode, which expands as much as 10%
 2        on discharge, and the solid state electrolyte, which will not expand at all. They likely do
 3        their cycling under high isostatic pressure (remember the 3.4 atm mentioned earlier?),
          which will not flow through to inner layers. The inner layers will also be more rigidly
 4        constrained, so suffer more from the interfacial decay with cycling. Needless to say,
          100,000 of their tiny pouch cells will never make a practical vehicle. It’s important to
 5        mention here that, if your technology works, making a multilayer pouch cell is an easy
          afternoon’s work.
 6

 7    •   Vibration and Dendrites: The electrolyte is very, very stiff. It is well documented that
          dendrites will not grow through solid, single crystal garnet electrolytes. However, they
 8        grow freely at grain boundaries and defects. In their pristine, temperature and pressure
          controlled and vibration-free labs, they can get the cells to cycle. But in a rugged SUV or
 9        on our terrible South Carolina roads, cracks and other defects will become plentiful and
          dendrites will grow. This will in the best case destroy cycle life, and in the worst cause the
10
          battery to explode.
11
      •   Lithium Metal Ignition: They tout using lithium metal to increase energy density. But
12        they don’t mention that lithium metal auto-ignites at 179 degrees Celsius, generating 200
          - 300 kJ/mol, or 30 - 40 kJ/g, a massive amount of energy - about three times higher than
13        ethylene carbonate, a common component of lithium ion electrolytes. Pure lithium is the
14        second most energetic element behind beryllium, and could be used as a component of
          rocket fuel (with an oxidant). In essence, they have replaced a burning separator and
15        electrolyte for a much more flammable and energetic burning anode. There is plenty
          enough energy in the battery to raise the lithium to its ignition temperature, and if exposed
16        to oxygen or water, it will likely ignite itself. There is plenty of oxygen available in the
          cathode materials. Here are some references on lithium metal autoignition (Reference 1,
17        Reference 2, Reference 3, Reference 4)
18
      •   Cost: They claim lower cost, but are actually eliminating only one of the least expensive
19        components - graphite. While this is true, they will have the added cost of building up their
          thin ceramic electrolyte and sintering it at high temperatures. My guess is that early on,
20        their yields will be just terrible, if they can achieve production scale at all.
21
          Summary
22

23    •   Given their success so far and their access to capital, I do think QuantumScape will succeed
          in getting a battery to market. However:
24
      •   It will have lower energy density than Amprius has achieved today.
25
      •   It will likely first show up in watches and wearables, then maybe phones.
26

27    •   It will take much longer and cost much more to scale than they think.

28    •   It will not be able to withstand the aggressive automotive environment.
30
                                        27
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
             Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 32 of 111



 1       •   It will be far more expensive than today’s lithium ion batteries, and will likely never
             achieve lower cost than contemporary lithium ion batteries.
 2

 3       •   Once a suitable cell size is made, it may not be any safer than today’s lithium ion batteries.

 4
             99.     Dr. Morin’s report revealed to investors that QuantumScape had overstated a number of
 5
     data points, including (i) power, (ii) range, (iii) low temperature operation, (iv) low temperature life, and
 6
     (v) energy density, and omitted materially information related to (vi) dendrites, (vii) safety and (viii)
 7
     cost.
 8
             100.    The above information revealed to the market that QuantumScape manipulated some of
 9
     its tests to overstate its data. For example, Dr. Morin’s report revealed that during the power test,
10
     Defendants heated up the battery to 45 degrees Celsius in order to charge the battery 80% in 15 minutes.
11
     It also noted that based on these conditions, the battery would only be able to last for about 75,000 miles.
12
             101.    Similarly, Dr. Morin noted that in order to achieve a 240,000-mile range, QuantumScape
13
     ran a significantly gentler test, charging the battery over 1 hour. As stated by Dr. Morin, this is not better
14
     than vehicles on the road today.
15
             102.    In addition to applying heat during fast charging, and running gentler tests to manipulate
16
     the data, Dr. Morin also noted that while QuantumScape pointed to achieving an active capacity of 90-
17
     130 mAh/g between 0 to -30 degrees Celsius, it omitted the fact that this would result in a significant
18
     range loss of between 50-80%. Therefore, despite promoting its operations in low temperatures,
19
     QuantumScape’s battery does not perform as well as lithium-ion today.
20
             103.    Dr. Morin also revealed that QuantumScape’s battery life only performed well at low
21
     temperatures when charging at 5% in 15 minutes, rather than the 80% in 15 minutes that QuantumScape
22
     promoted its battery capable of.
23
             104.    Dr. Morin also noted that QuantumScape omitted a number of other challenges that
24
     QuantumScape would need to overcome. For example Dr. Morin noted that QuantumScape failed to
25
     provide any data relating to dendrites without elevated temperatures. Additionally, he noted the safety
26
     risks of lithium metal. Finally, Dr. Morin noted the increased costs likely resulting from
27
     QuantumScape’s battery.
28

30
                                         28
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 33 of 111



 1             105.   As a result, investors began doubting and questioning QuantumScape’s data and results.

 2   When Dr. Morin’s report was published and the true nature was partially revealed to the market,

 3   QuantumScape’s stock price plummeted from a close of $84.45 on December 31, 2020, to a close of

 4   $49.96 on January 4, 2021, a decline of 40.84%, on unusually heavy trading volume of 84.7 million

 5   shares.

 6             106.   Despite investors’ doubts about QuantumScape’s presentation and data, Defendants

 7   doubled down, repeating the prior representations about QuantumScape’s technology.

 8             107.   After the Seeking Alpha Article was published, on January 4, 2021, Singh appeared on

 9   CNBC’s “Closing Bell” defending the December presentation, stating, “[w]e have something that has

10   never been shown to the world before, a solid-state system that delivers levels of performance that are

11   really record breaking not only in comparison to other solid-state efforts, but even in comparison to

12   conventional lithium-ion technology.”

13             108.   On January 15, 2021, Defendant Holme published an article on LinkedIn reiterating the

14   performance data revealed at the December 8, 2020, presentation in order to respond to “the surge in

15   interest” and elaborated on the data. In pertinent part, Holme provided “Additional Key Points” relating

16   to dendrites, energy density, and cost.

17             109.   On February 16, 2021, QuantumScape published its Shareholder Letter for the Fourth

18   Quarter of 2020, signed by Defendants Singh and Hettrich, again telling investors that its battery was

19   superior to lithium-ion, stating, “The lithium-metal anode enables higher energy density than is possible

20   with conventional anodes (as high as 1,000 Wh/L compared with approximately 711 Wh/L for

21   conventional cells used in today’s best-selling EVs), enabling longer driving range, while

22   simultaneously delivering high rates of power (for fast charge), long cycle life, and improved safety,

23   addressing the fundamental issues holding back widespread adoption of battery electric vehicles.”

24             110.   Discussing the December 8, 2020, presentation, Defendants Singh and Hettrich stated in

25   the letter, “In addition to enabling high energy density, the data we shared, based on the testing of single

26   layer battery cells, shows that, unlike previous solid-state efforts, our solid-state separators can work at

27   very high rates of power, enabling a 15-minute charge to 80% capacity, faster than either conventional

28   batteries or alternative solid-state approaches can deliver without rapidly losing capacity. Both

30
                                         29
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 34 of 111



 1   conventional solid-state efforts and the commercial lithium-ion energy cells used in automotive

 2   applications typically fail from dendrite (needle-like crystals of lithium metal which can grow across the

 3   separator and short-circuit the cell) formation or impedance growth during charge at these rates of

 4   power.”

 5          111.    The next day, on February 17, 2021, Singh appeared on CNBC indicating that “the

 6   chemistry is largely behind us.” Similarly, on February 25, 2021, Singh appeared for an interview on

 7   Yahoo! Finance Live commenting on the December 8, 2020, presentation, stating “We showed a solid-

 8   state cell that could perform under uncompromised testing conditions.”

 9          F.      The Scorpion Capital Report Further Reveals Issues with Defendants’ Data and
                    Previous Statements.
10
            112.    On April 15, 2021, a research firm called Scorpion Capital published a 188-page report,
11
     titled “QuantumScape (NYSE: QS) A Pump and Dump SPAC Scam by Silicon Valley Celebrities, That
12
     Makes Theranos Look Like Amateurs.” Attached hereto as Exhibit C, and incorporated by reference.
13
     Scorpion Capital revealed to the market that QuantumScape had used a number of compromises during
14
     its testing, including cell size, elevated temperatures, and “pulse tests” to promote and published six
15
     “[p]hony claim[s]” relating to its battery technology. These claims included: a) solid state material
16
     resists dendrites; b) battery performance in low temperatures; c) fast charging to 80% in under 15
17
     minutes; d) long battery life to 1000+ charge/discharge cycles; e) battery life in low temperatures; and
18
     f) aggressive automotive power profiles.
19

20

21

22

23

24

25

26

27

28

30
                                         30
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 35 of 111



 1           113.    Scorpion Capital revealed that one of the compromises that the Scorpion Capital reports

 2   QuantumScape using is a variety of different cell types, sizes, temperatures, and charge rates, or omits

 3   key information entirely, rather than using the same prototype for each test. The following chart indicates

 4   the cells used during QuantumScape’s testing:

 5

 6

 7

 8

 9

10

11

12

13
     * Scorpion Capital Report, page 29.
14
             114.    As noted by a former employee the lack of consistency from test to test is “weird”. He
15
     states, “Their graphs are not consistent. You should be consistent with the cells, same size, from the
16
     same batch, or from a different batch with the same size. That's weird to me.” This information revealed
17
     to the market that QuantumScape had used a number of compromises during its testing. By using small
18
     irrelevant cells, omitting the size of the cell used, and using elevated temperatures, Defendants were
19
     able to manipulate the test results to show that QuantumScape’s technology was able to prevent
20
     dendrites, was more developed and had better capabilities than it did in reality, and exceeded what was
21
     capable in lithium-ion batteries.
22
             115.    Dendrite Resistance. The Scorpion Capital Report also cast doubt on QuantumScape’s
23
     dendrite claims. The Scorpion Capital Report interviewed several experts in the field and former
24
     employees to determine that QuantumScape used a number of tricks and test manipulations to show that
25
     its battery resists dendrites. This includes: (i) using a Li/Li symmetric cell instead of an actual battery
26
     cell, (ii) using a “pulse test” rather than a continuous test, (iii) conducting the test in high temperatures;
27
     (iv) omitting the size of the cell used in the test; (v) and only showing data for a one-time test of a single
28
     cell, rather multiple tests on the same cell or a group of cells, in order to achieve its goal.
30
                                         31
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 36 of 111



 1          116.    QuantumScape disclosed that its test was run with a Li/Li cell but omitted the fact that

 2   this is not a real battery cell capable of running in real world conditions. A Li/Li cell consists of thick

 3   lithium foil on both sides, and the separator between the two pieces of foil. According to a battery expert

 4   interviewed by Scorpion Capital, “This is lithium/lithium. It’s not a battery. You just have a thick lithium

 5   foil on both sides, and you’ve got your fancy solid state separator between the two pieces of lithium foil,

 6   probably just some pressure on it, and you’ve warmed it up to 45 C and then you’re driving a small

 7   amount of current.” A second expert Prof. Jeff Dahn, a world respected solid state researcher states that

 8   symmetric cells have zero average voltage and are “useless from a practical point of view,” although

 9   they can provide other significant information.

10          117.    Former employees of QuantumScape similarly noted that the Li/Li cell was merely

11   academic and did not show dendrite resistance. He stated, “In a normal cell, they have a lithium metal-

12   plated anode, and then they have a cathode—but this doesn’t have that. With this lithium-lithium

13   symmetric cell testing, they’re putting lithium on both sides and passing electricity back and forth. This

14   is giving you the max capability of the separator, the max speed at which it can cycle without destroying

15   the separator. That actually really doesn’t tell you too much about the battery. It’s telling you the max

16   capability if there is no other restriction, so you just put lithium on both sides and see how fast you can

17   pass it from one side to the other. Of course, when you put it into an actual battery, you’re going to have

18   a cathode on the other side and not just a lithium-plated side, or else the battery is not going to hold a

19   real charge. That’s what passes electricity back and forth. By doing that, you’re not going to get that

20   type of speed. It’s like when you do a Wi-Fi speed test to see the max speed. You’re never actually going

21   to get that if you start downloading, because it’s just showing you the fastest signal step if you tried.”

22          118.    A second former employee echoed these statements, stating: “If you want to say you have

23   solved the dendrites problem, you have to show you solved the problem in a real product, in a multiple-

24   layer battery. It’s just a single layer. A prototype that has two anode layers, that’s not enough. That’s

25   academic. That still stays at a university, it’s not industry.” He continued, “A lithium lithium symmetric

26   cell is not a real battery cell… I don’t believe that they have solved dendrite formation in a real battery.”

27          119.    Unbeknownst to investors, Defendants also used a “pulse test” to skew the results in

28   QuantumScape’s favor. The report discloses that “[o]ne of the world’s leading solid-state battery

30
                                         32
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 37 of 111



 1   researchers” was able to see that the chart clearly shows a “pulse test” which is described as deceptive

 2   and a trick used by QuantumScape to achieve its desired results. This is because “[d]endrites form as

 3   lithium is subjected to a continuous current over a period of time and of course batteries must operate

 4   for continuous periods to do useful things like power a car. The graph that shows Quantum[S]cape’s

 5   purported dendrite breakthrough cheated by ‘pulsing’ the current applying current, stopping, applying

 6   current, stopping again which is not how batteries operate in the real world.”

 7          120.    An expert cited by Scorpion Capital indicated that pulse tests are “cheating” because

 8   “lithium has a low melting temperature, and pulsing creates electrical resistance that heats the lithium,

 9   which causes dendrites to smooth out in the rest period between pulses which ‘is not how batteries are

10   operated in the field.’ The expert further noted the lack of a voltage spike in the pulsing data as another

11   red flag in the chart, and wondered what ‘other tricks they played during the resting period.’” “Anyone

12   can ‘prevent’ dendrites with pulsing but it’s not how batteries operate in the real world.”

13          121.    A former research and development employee indicated to Scorpion Capital that “This

14   test is a pulse test. You can tell that because the bottom green axis—they’ve got two normalized axes

15   on the bottom. Every length of that pulse is depositing a very finite amount of lithium, and then they do

16   a little bit of lithium plating, and then they increase the current. This is not a good way to judge that

17   you’ve killed the dendrite problem [laughs] for the simple reason that if you have this in a large vehicle-

18   size battery, a true commercial-size battery, and you really did want to charge the entire battery, not just

19   a little bit of charging, which are these tiny steps, you’d want to charge the whole battery at a current.

20   That’s how you would prove this isn’t a dendrite.”

21          122.    A second former research and development employee indicated that: “That pulse step is

22   so short that it’s only taking a few minutes, and it’s only depositing a fraction of a micron of lithium.

23   You would have to hold that pulse for the full 15 minutes to prove that it didn’t have a short, and you’d

24   have to do that on the device again and again to find out when Volkswagen should void the warranty.

25   That’s the real dendrite test. The length of these pulses is still minutes; it’s too short. The goal for

26   charging a vehicle at the mall before you drive home would be the whole thing charged in 15 minutes.

27   To really judge, these pulses should be way, way longer, orders of magnitude longer. Maybe this

28

30
                                         33
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 38 of 111



 1   impresses people by saying that you’ve killed the dendrite problem, but the real proof is doing the test

 2   hundreds and hundreds of thousands of times. This is a tiny bit of current on cells for a little bit of time.”

 3          123.     The Scorpion Capital Report also discloses that while Defendants represented that its

 4   “[s]olid-state separator resists dendrites even at very high current density,” this was only achievable

 5   because Defendants used a “pulse test” and used longer rest periods between pulses. By affirmatively

 6   stating that QuantumScape’s solid-state separator resists dendrites while at the same time omitting the

 7   fact that this is only achievable under very specific test results, Defendants misled investors. The

 8   Scorpion Capital Report disclosed that “pulse tests” are often used to prevent dendrite formation in labs.

 9   As stated in a 2012 research paper titled “Suppression of Dendrite Formation via Pulse Charging in

10   Rechargeable Lithium Metal Batteries” found that its “model confirms that dendrite formation

11   propensity increases with the applied electrode overpotential, and it demonstrates that application of the

12   electrode overpotential in time-dependent pulses leads to dramatic suppression of dendrite formation

13   while reducing the accumulated electrode on-time by as much as 96%.”6

14          124.     The Scorpion Capital report notes that despite Singh stating that “the data we presented

15   today makes clear that the QuantumScape technology can address the fundamental issues . . . [w]e can

16   operate at 30 degrees Celsius, close to room temperature,” Defendants claim that QuantumScape’s

17   battery resists dendrites by showing data from a test ran at 45 degrees Celsius or 113 degrees Fahrenheit

18   while omitting the size of the cell. Defendants also disclosed that they ran the dendrite test at 45 degrees

19   Celsius but omitted the fact that these are not real-world conditions, and had the test been run at room

20   temperature, dendrites would have formed. At 45 degrees Celsius, the lithium is a significant percentage

21   of the way to its melting point, which makes it harder for dendrites to form in the first place. By using

22   an artificially high temperature, Defendants were able to mislead investors as to the ability of its battery

23   to resist dendrite formation.

24

25
     6
26     Matthew Z. Mayers, Jakub W. Kaminski, and Thomas F. Miller, III, Suppression of Dendrite
     Formation via Pulse Charging in Rechargeable Lithium Metal Batteries, 116 J. Phys. Chem. Vol. 26214
27   (2012), https://pubs.acs.org/doi/abs/10.1021/jp309321w.; See also Hu Chen, Xu Ye, JinYi, and Shui
     Jianglan, Performance improvement of lithium-ion battery by pulse current, 46 J. Phys. Chem. Vol. 46
28   208 (2020), https://doi.org/10.1016/j.jechem.2019.11.007.
30
                                            34
31       CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                  3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 39 of 111



 1           125.    A former research and development employee of QuantumScape told Scorpion Capital:

 2   “What they’re testing is a single-layer lithium anode battery at 45C, and that’s important because 45C

 3   is not room temperature. As you can guess, there are some benefits to going higher in the temperature.

 4   The battery performs more favorably. It also can discharge and recharge more favorably at 45C versus

 5   room temperature…what is going to get the battery to that temperature? Are they putting a heater or

 6   something in the car in order to provide that?”

 7           126.    Similarly, a solid-state expert indicated that “Lithium’s melting point is like 180°C, but

 8   if you’re a material scientist, you think of everything in terms of Kelvin and what fraction of the melting

 9   temperature you’re at in Kelvin. So, by that temperature, you’re a pretty high fraction of the melting

10   point. If you’re at the melting point, you can’t make a dendrite. You also can use NMC as a cathode

11   material, so you can’t really run at 180°C. If they chose 30°C, like the other slides, it would be harder

12   to achieve this result.”

13           127.    Additionally, while Defendants disclose the size of the cells used throughout the

14   presentation, they omit the size of the cell used in the dendrite test. According to a former QuantumScape

15   employee interviewed by Scorpion Capital, “Some things died at the coin cell stage. I’m sure you’re

16   familiar with this: as you increase the area, it increases the likelihood of failure. If you scale up to a

17   pouch cell level, your barriers get exacerbated because there’s just more area that could be potential

18   failures. And a lot of the failures for these types of batteries are dendrites. It just takes one dendrite to

19   fail a cell. So, if you have more area, you have more probability of failure.” Therefore, the fact that

20   QuantumScape is claiming that its battery is capable of resisting dendrites but omitting the size of the

21   cell used is materially misleading. An expert interviewed by Scorpion Capital commented: “The other

22   question I have is, they call it a single layer, but is it the same area single layer? Why aren’t they showing

23   you what kind of a cell it was done in? Like what’s the area of this cell that they showed, and how does

24   that compare to the area to their commercial area? The fact that they did it in this very strange format

25   that’s not industry-accepted is weird.”

26           128.    Similarly, a former research and development employee at QuantumScape noted to

27   Scorpion Capital: “30x30cm cells vs. 70x85mm have more rigidity and the ability to not produce

28   dendrites just because they’re small. The bigger one—my assumption is, there are clearly certain tests

30
                                         35
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 40 of 111



 1   that they found more favorable on this smaller one and they decided to choose the better-looking data

 2   for the presentation. 30x30 has less surface area, less interaction, less chance of lithium plating—there

 3   are a lot of different things in the science. It’s better performing for certain ceramic reasons. I would

 4   actually agree 100% [that they’re cherry-picking different prototypes for different tests], and the reason

 5   why is scalability. There are some inherent benefits to having a smaller wafer.”

 6          129.    Defendants also omit the fact that the test was ran for a single cell, rather than revealing

 7   data for a group of cells. As indicated by the Scorpion Capital Report, QuantumScape is using a

 8   “gimmick” by using a dendrites sample by showing a one-time test, rather than showing a large sample

 9   of cells. An EV needs hundreds of thousand battery layers and at most 1% can have a dendrite. A solid-

10   state materials expert interviewed by Scorpion Capital stated “Anyone in this area knows this is just a

11   little R&D test. Their conclusion that ‘material entitlement exists for full charge in less than 5 minutes.’

12   I don’t know that I buy that. You’ve got a 25C rate there, and they’re saying; we did this, and dendrites

13   didn’t form. Yeah but, you only did that test that one time. And normally, what happens is dendrites

14   grow a little bit on every cycle, and you maybe even reverse them a little bit as you discharge, and then

15   you grow a little more as you charge, but generally, it doesn’t go all the way back. So, you do this a

16   number of times, and then failure occurs.’” A second expert similarly told Scorpion Capital, “One of the

17   reasons why is because you have an aging effect. If they just said, we can do 100 mA/cm2, and we’re

18   just going to 100mA /cm2 50 times and if they charged, even if they stripped lower, but let’s say they

19   charged at 100mA/cm2, then they discharged at a low current and then they did that again and again and

20   again, that is one thing that would convince me, like, okay, this is real, and it’s really impressive. The

21   way they’ve shown it, it’s kind of a gimmick.”

22          130.    A former research and development employee also cast doubt on the test, telling Scorpion

23   Capital, “Is this a one-time thing, a ten-times thing, or an every time thing? That’s unclear. So, you’re

24   not sure how many times they had to test until they could get that type of result to put out there. Who

25   knows if the battery can really do that every single time. You would want to see a sample size -this

26   comes back to the fact that you need 200,000 of these to power a car. If you have 1 or 2 or maybe 10

27   cells that are able to perform this great, that’s great; then you should show that data. It shows that your

28   science checks out. If they wanted to make it convincing, they would show 100,000 of these cells that

30
                                         36
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 41 of 111



 1   are put in one car, as well as the success rate of all those batteries because in a car, you would really not

 2   want more than 1% of the single layers to have a dendrite. If you showed 10 single layer cells and 10

 3   out of 10 are showing no dendrites, that’s great…but 10 cells doesn’t really power anything.” Therefore,

 4   by claiming that QuantumScape’s battery is ready for consumption because its battery prevents

 5   dendrites, but omitting the relevant test factors, Defendants misled investors.

 6           131.    Had QuantumScape actually developed a battery that prevents dendrites, the above

 7   manipulated tests described above would not be necessary. Therefore, by claiming that the battery

 8   “prevents dendrites” and that the “science risk” was behind them, investors were misled to believe that

 9   due QuantumScape’s battery was “better than you can achieve with conventional lithium-ion batteries”

10   and “ready for commercial deployment” when in fact, QuantumScape still had not solved the dendrite

11   issue in even its single layer battery cell.

12           132.    Performance at Low Temperatures. Operating at very low temperatures is mandatory

13   for automaker acceptance, given cold climates where vast swaths of drivers live. However,

14   QuantumScape again uses a manipulated test to achieve its goal. The Scorpion Capital Report revealed,

15   “[QuantumScape] once again resorts to tricks and gimmicks, some buried in the fine print, which

16   indicates that its 3x3cm prototype was actually charged at a sizzling 30 ⁰C (86 ⁰F) and only then

17   discharged at a low temperature. Obviously in the real world, cars in cold climates don’t have the luxury

18   of being charged in garages or parking lots where the temperature is kept at a sweltering 86 ⁰F. It appears

19   to us that QS concocted a rather unusual test in order to create a favorable slide headline. Lithium ions

20   move in one direction (cathode to anode) while being charged and then in the opposite direction when

21   discharged. QS seems to admit that it in cold temperatures, it can’t move lithium through its solid state

22   separator in both directions –the very definition of a working battery.”

23           133.    Fast Charging to 80% in under 15 minutes. Defendants also mislead investors into

24   believing that QuantumScape’s charging capabilities vastly outweigh those of lithium-ion. Scorpion

25   Capital revealed that QuantumScape fails to disclose that it is comparing apples to oranges. For example,

26   QuantumScape compares their face charge “capabilities” to current charge times of vehicles already on

27   the market. QuantumScape fails to disclose how long it would take to charge a working battery pack.

28   QuantumScape’s cell consists of 200mAh, this compares to 3,400 mAh in a standard AA-size lithium-

30
                                         37
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 42 of 111



 1   ion battery, and 3,687 mAh in an iPhone 12 Max Pro. To fuel an EV on the market, QuantumScape will

 2   admittedly need hundreds of thousands of its cells. Therefore, representing that QuantumScape’s single-

 3   layer pouch cell was better than a full-size working EV battery was materially false and misleading.

 4           134.    Further, the slide fails to state that fast charging quickly destroys the cell and hides how

 5   many times the QuantumScape cell can be charged at this rate. As stated by a former QuantumScape

 6   employee to Scorpion Capital, “If you’re charging and discharging fast, the general knowledge is that

 7   you’re going to degrade faster. The fact that there’s no charge rate versus the cycling data at that

 8   particular charge rate-so they can say this is how fast it charges, and then they’re showing cycling data

 9   from a cell that’s at a slower charge rate. You have to connect those two. It’s easy to stick those in

10   separate slides.”

11           135.    Similarly, a solid-state expert stated to Scorpion Capital, “On slide 17, you get that fast-

12   charging graph there, and they’re showing less than a 15-minute charge, and that’s good, but what’s not

13   clear at all in this is you can do that one time. The thing is, you can probably just go in the lab and put

14   together current, any old lithium-ion configuration and force it to charge that fast, and it would not fail

15   immediately. It’s like, yeah; you can do this once, can you do it every time you charge a vehicle during

16   its 200,000 life? I don’t know the answer based on this data. If they had it, it would be here…. How

17   many times can you do that before something bad happens? If it’s thousands of times, fantastic. But is

18   it really just like a couple of times?”

19           136.    Long battery life to 1,000+ charge cycles. The Scorpion Capital Report also revealed

20   that Defendants’ representations that QuantumScape’s battery can be cycled 1000+ times, and still

21   exhibit 80% energy retention an equivalent to 300,000 miles driven were materially false and

22   misleading. Defendant Singh stated in relevant part: “There is zero excess lithium in these cells. These

23   are thick cathodes, over three milliamps symmetry squared, and this is the commercial area of the cells.

24   So these are all real world conditions. In fact they’re aggressive real world conditions because of the

25   charge rates and discharge rates. They are not sort of a compromised test conditions. And you see the

26   battery lasts over 800 cycles, with well over 80 percent of capacity retained.”

27           137.    As revealed by Scorpion Capital, QuantumScape misled investors by representing that

28   its battery exceeds the “commercial target” for cycle life buy in reality, they are not using real world

30
                                         38
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 43 of 111



 1   batteries, but a tiny cell “[QuantumScape] once again hides the actual capacity the battery is charged to

 2   in its simulation. . . A solid state expert used the fine print in QuantumScape’s slides to calculate that

 3   the actual capacity of its prototype is about 200mAh or about 1/3 the capacity of a typical hearing aid

 4   battery. In other words, QuantumScape claims to exceed the ‘commercial target’ for cycle life for an

 5   electric vehicle battery but by cycling a battery with a microscopic capacity.”

 6          138.    Further, according to a solid-state battery expert cited by Scorpion Capital, this reporting

 7   method raises “[d]efinite red flag[s]” because it does not conform to industry standards or report “how

 8   much capacity is left[.]” The expert noted that the “Department of Energy doesn’t even allow cycle life

 9   data this nebulous” because companies are “not allowed to use percentages.” When the expert used

10   QuantumScape’s data to calculate the actual capacity of the Company’s prototype, it revealed that it was

11   “about 1/3 the capacity of a typical hearing aid battery[,]” meaning “QuantumScape claim[ed] to exceed

12   the ‘commercial target’ for cycle life for an electric vehicle battery – but by cycling a battery with a

13   microscopic capacity.”

14          139.    According to Scorpion Capital, “Experts indicate it’s a common form of cheating when

15   making battery claims, as at low energy loadings a cell can last forever. Cycle life is one of the most

16   important items reported for any battery. The more often a battery is charged and discharged, the shorter

17   its lifespan, as each battery has a certain number of charge/discharge cycles in its useful life. “Depth of

18   discharge” (DoD)is the percentage of a battery’s energy that has been used up before recharging, e.g.,

19   80% DoD on a 10kWh battery is 8kWh. Here’s the rub: a battery may last 1,000 cycles at a low 10%

20   DoD, but only 200 cycles at 80% DoD. Hence, battery performance data is meaningless unless BOTH

21   1) the total, actual level of charge is reported vs. just a percentage, as well as 2) the Depth of Discharge

22   used for the cycle life test. We see neither in the QS data.”

23          140.    Battery life in low temperatures. In addition to claiming that its battery performs better

24   than Li-ion at low temperatures, QuantumScape implies it has long cycle life in cold conditions. Meeting

25   both automaker criteria are essential for commercial viability. The Scorpion Capital Report provided

26   additional evidence contradicting QuantumScape’s claims that its products had long life cycles at low

27   temperatures. According to a solid-state materials researcher quoted in the Scorpion Capital Report, the

28   chart was misleading as it purported to show that the batteries exhibited more than 100% of their

30
                                         39
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 44 of 111



 1   discharge energy. According to this expert, this would only be possible if the batteries’ respective

 2   discharge energies were not measured against their actual discharge capabilities, but some arbitrarily

 3   lower figure. The expert found the chart was also misleading because any statistical variation that might

 4   have been present was obscured by the scale of the Y-axis, saying “[i]f you plot the data like this, that

 5   means they don’t want us to see the statistical variations.”

 6          141.    Aggressive automotive power profiles. QuantumScape also claims its cell has an

 7   “aggressive automotive power profile.” The Scorpion Capital Report revealed that in reality

 8   QuantumScape’s test battery is not better than “today’s best lithium-ion cells” and that this data again

 9   is manipulated by using a “pulse test.” “If one zooms in to the ‘track cycle’ data, it appears to use short

10   pulses of merely 5-10 seconds each, each one presumably a lap around a simulated racetrack. A solid-

11   state researcher slammed the data as non-standard and ‘a huge problem’ as batteries need to deliver

12   constant current for long periods vs. 5-10 second bursts.” According to the solid-state battery researcher,

13   “The other thing we can see is current density of -20 while on the positive side it’s only a 7 or 8. It’s

14   very asymmetric. So, it means plating and depositing. I don’t understand the reason why this profile is

15   demonstrated. I don’t even know what positive and negative means. But basically, you’re depositing

16   and stripping mass. I don’t know why this cycling performance is considered cumulative track cycles in

17   terms of laps because, again, nobody in our field is using this type of protocol to show data because

18   when we show cycle data, it’s usually 80% depth of charge under constant current conditions and how

19   long it can cycle and we say 20% depth of charge.”

20          142.    According to a leading solid-state battery researcher cited by Scorpion Capital, “The

21   silicon-carbon cell performance in slide 19, I think again you see the discharge energy is in percentage,

22   which really, really worries me because lithium-ion cells do not look like that at all. If you look at some

23   of the Sila Nanotechnology data, 1000 cycles is very flat. They always pick a bad cell to compare their

24   cell to. The gray reference is not state of the art carbon anode.”

25          143.    Accordingly, Defendants misled investors by representing that the “science risk” was

26   behind them and that QuantumScape’s battery was better than current lithium-ion batteries when in

27   reality, QuantumScape used a number of misleading data points to mislead investors into believing that

28   their technology was more advanced than it was in reality.

30
                                         40
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 45 of 111



 1          144.    When the Scorpion Capital Report was published on April 15, 2021 and the true nature

 2   of QuantumScape’s battery technology was revealed to the market, QuantumScape’s stock price

 3   plummeted from a close of $40.85 on April 14, 2021, to a close of $35.85 on April 15, 2021, a decline

 4   of 12.24%, on unusually heavy trading volume of 59.0 million shares.

 5          G.      QuantumScape’s Claims about its Solid State were Materially False and
                    Misleading
 6
            145.    Defendants represented to investors that: (i) QuantumScape’s technology was more
 7
     developed and had better capabilities than it did in reality, (ii) that the “science risk” of QuantumScape’s
 8
     technology was behind them, (iii) that its battery was “ready for commercial deployment” and all that
 9
     was needed was to “scale up production and make multilayer versions of these cells,” and (iv) that its
10
     battery exceeded what was capable in lithium-ion batteries. In reality, QuantumScape used a number of
11
     test compromises to manipulate the data to show QuantumScape’s technology was more developed and
12
     had better capabilities than it did, ready for commercial development, and capable of performing as well
13
     as lithium-ion batteries.
14
            146.    The Seeking Alpha article and Scorpion Capital reports cited above revealed important
15
     questions about QuantumScape’s testing methods and claims. These disclosures led the market to view
16
     Defendants’ claims with skepticism. Investors were right to do so. Many of the claims that Defendants
17
     made about QuantumScape’s technology were materially misleading.
18
            147.    For example, while Defendants represent that QuantumScape’s technology has better
19
     energy density than lithium-ion as it contains zero excess lithium on the anode (“Zero Lithium Anode-
20
     free Architecture” (Slide 10), Defendants omit the fact that while QuantumScape’s battery is
21
     manufactured without an anode, excess lithium comes from the cathode and stays at the anode after the
22
     first charge. This reduces cathode utilization and cell energy density. As one of the key compromises
23
     that companies use to manipulate data is excess lithium, this results in the same exact compromise
24
     Defendants warn about.
25
            148.    Similarly, Defendants statements about QuantumScape’s capability of 1,000 Wh/L (Slide
26
     11) were materially false. Based on QuantumScape’s cathode discharge capacity of 134 mAh/gram at 0
27
     degrees Celsius (Slide 21), QuantumScape’s cathode discharge capacity results in approximately 148
28

30
                                         41
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 46 of 111



 1   mAh/gram at 20 degrees Celsius, compared to standard lithium battery cells of 180 mAh/gram at room

 2   temperature. This results in QuantumScape only using 148/180, or approximately 82% of capacity loss

 3   in its testing. With 18% (or more) capacity loss at the cathode QuantumScape has no basis to allege

 4   1,000 Wh/L for their cells.

 5          149.    Additionally, Defendants’ statements that QuantumScape’s battery will be cheaper than

 6   lithium-ion because it does not include traditional anode material is materially false and misleading.

 7   Defendants omit a number of factors that will actually make QuantumScape’s battery more expensive.

 8   This includes, the high cost solid electrolyte material, the high processing cost to make the solid

 9   electrolyte into a separator sheet, the high cost of creating a clean current collector that will succeed in

10   plating lithium uniformly on first charge, the cost of sealing around each positive electrode to prevent

11   the liquid gel electrolyte from accessing the negative electrode, the high cost and complexity of

12   managing the large volume changes between the charged and discharged states, and the cost to stack

13   thousands of small cells to form a battery which results in 1,000 times the cost.

14          150.    Defendants also misrepresent the the safety of its battery, stating that its solid-state

15   separator is non-flammable and non-combustible. However, QuantumScape uses a solid lithium anode,

16   a considerably more volatile and reactive compound than graphite. Further, its “solid-state” separator

17   actually contains a liquid/gel as the catholyte. If that liquid/gel gets into contact with metallic lithium,

18   the risk for volatile reactions is considerable. Additionally, QuantumScape uses the same thermally

19   unstable cathode used in lithium-ion cells. However, while conventional batteries use mechanically

20   strong separators (high puncture strength) as these have been found to prevent internal short circuits,

21   Defendants omit the relevant data as to the mechanical properties of the QuantumScape separators.

22          151.    Safety is a system-level issue. The inorganic separator helps and would provide better

23   safety if the rest of the cell chemistry and architecture remained the same. However, that is not the case

24   here. In reality, replacing graphite-Si with lithium dramatically increases the volatility of the battery.

25          152.    Defendants also misrepresent the current state of lithium-ion technology in order to make

26   it appear that QuantumScape’s technology is vastly superior to lithium-ion. For example, QuantumScape

27   represents that lithium-ion batteries can only charge 80% in about 40 mins (Slide 17). However, many

28   lithium-ion cell designs will achieve 80% capacity in less than 40 minutes. Enevate’s NCM/C-Si cell

30
                                         42
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 47 of 111



 1   will deliver 80% capacity in less than 6 minutes. The National Academy of Sciences published

 2   information showing that lithium-ion batteries were capable of 80% charge in 15 minutes in 2018.7 In

 3   another 2018 article published by Electrochemistry Communication, it was again shown that lithium-

 4   ion was able to achieve 80% capacity at a 4C (15 minute) charge rate.8

 5          153.    In addition to charging capabilities, Defendants also misrepresented the performance

 6   capabilities of lithium-ion cells in order to make QuantumScape’s technology appear superior. For

 7   example, Defendants represent on Slide 21 of its December 8, 2020, that its technology is capable of

 8   135 mAh/g at 0°C, while depicting lithium at around 60 mAh/g at -25°C in order to make it look like

 9   QuantumScape’s technology is superior. In reality, 135 mAh/g is vastly inferior to that of many lithium-

10   ion cells. For example, Grepow’s battery is capable of 162 mAh/g at -10°C. Innovative Battery

11   Technology also shows lithium-ion cells delivering 96% of room temperature C/5 capacity at 0°C,

12   translating to 173 mAh/g.9

13          154.    Defendants’ allegations that QuantumScape’s battery “resists dendrites” are also

14   materially false and misleading. Defendants claim to have solved the dendrite problem (Slide 18), while

15   omitting that the results were unreliable because the tests were run using compromised conditions,

16   including at 45°C and use a miniscule Li / Li symmetric cell. As dendrites get softer and less problematic

17   at high temperatures, and are easier to control in small batteries. As stated by Defendants themselves,

18   companies often compromise heat to show better results. That is exactly what they did here.

19          155.    Defendants’ statements about its cycle capabilities were also materially false and

20   misleading as Defendants again used compromises to manipulate the test. For example, Defendants

21

22
     Xiao-Guang Yang, Guangsheng Zhang, Shanhai Ge, and Chao-Yang Wang, Fast Charing of Lithium-
23   ion batteries at all temperatures, 115 Proc. of the Nat’l Acad. of Sci. 7266 (2018),
     https://www.pnas.org/content/115/28/7266.
24

25   8
       Chengyu Mao, Rose E. Ruther, Jianlin Li, Zhijia Du, Ilias Belharouak, Identifying the limiting
26   electrode in lithium-ion batteries for extreme fast charging, 97 Electrochemistry Comm. 37 (2018),
     https://www.sciencedirect.com/journal/electrochemistry-communications/vol/97/suppl/C.
27

28   9
       Innovative Battery Technology, Typical Lithium Ion Technical Data (June 21, 2021, 12:30 PM),
     http://www.ibt-power.com/Battery_packs/Li_Ion/Lithium_ion_tech.html.
30
                                                     43
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                           3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 48 of 111



 1   cycle less than the full 180 mAh/g capacity of the cathode and fail to introduce an open circuit hold

 2   pause before discharging to look for soft (dendritic) shorts. By failing to do so, Defendants artificially

 3   reduce dendrites in the tests. Defendants also fail to cycle the cells to failure, therefore, there is no way

 4   to determine whether the cells fail due to dendrite formations, rather than gradually fading due to lithium

 5   consumption, dry-out, or impedance rise. Finally, Defendants do not provide any data on calendar life

 6   of its cells. Cell degradation, like capacity loss, impedance growth, and gassing, all increase with

 7   temperature, therefore, QuantumScape’s tests that were ran at 45°C would accelerate deterioration of

 8   the cathode and are again unreliable.

 9          156.    Defendants omitted the fact that QuantumScape’s December 8, 2020, data results were

10   run under compromised conditions, including the use of elevated temperatures, small irrelevant cells,

11   excess lithium, and pulse tests, resulting in artificially beneficial results. In fact, Defendants

12   affirmatively represented that the results were shown “under uncompromised testing conditions” and

13   that the tests ran “are not sort of a compromised test conditions.” By failing to disclose the fact that

14   many of the tests presented actually used the same compromised conditions Defendants warned of,

15   Defendants misled investors.

16          157.    Accordingly, QuantumScape overstated its battery’s capabilities, and still had a number

17   of science issues to resolve including dendrite formation, safety, battery range and cycle life, energy

18   density, and low temperature operation. Further lithium-batteries performed just as well, if not better

19   than QuantumScape’s solid-state battery.

20   VI.    MATERIALLY FALSE AND MISLEADING CLASS PERIOD STATEMENTS10

21          158.    Throughout the Class Period, Defendants issued a series of material misstatements and

22   omitted material facts in the company’s public filings, press releases, and other documents concerning

23   QuantumScape’s batter technology.

24          159.    These material misstatements and omissions gave the false impression to investors that:

25   (i) QuantumScape’s technology was more developed and had better capabilities than it did in reality,

26   (ii) that the “science risk” of QuantumScape’s technology was behind them, (iii) that its battery was

27

28   10
       The alleged materially false and misleading statements and omissions are bolded and italicized. Non-
30   bolded statements are included for context.
                                                         44
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                             3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 49 of 111



 1   “ready for commercial deployment” and all that was needed was to “scale up production and make

 2   multilayer versions of these cells”, and (iv) that its battery exceeded what was capable in lithium-ion

 3   batteries with respect to charging speed, cycle life, cost, energy density, and safety. As would later be

 4   disclosed, Defendants used a number of “compromises” and manipulated data to make QuantumScape’s

 5   technology appear more advanced and relevant than was true.

 6                           November 27, 2020 – CNBC Interview & Press Release
 7          160.    The Class Period commences on November 27, 2020, when Defendant Singh appeared

 8   for an interview on CNBC’s “Squawk on the Street” to discuss QuantumScape going public and its

 9   battery technology:

10          Jagdeep Singh: This is the beginning of a massive transformation in one of the largest
            industries on the planet. This is going to be a multidecade long transition. There is a huge
11          opportunity to create, we believe, hundreds of billions of dollars of revenue over that time.
12          The time to revenue does not reflect what is traditionally thought of as market risk or
            technology risk. We have technology that works. Our OEM automotive customers have
13          tested it and we have the support of the largest car company in the world, which is
            Volkswagen, which is our biggest investor. The time between now and first revenue is
14          really spent doing two things. One is ramping up production. Batteries take time to build
            and scale up. And two is to do the final automotive qualification process, which also
15
            takes some time.
16
            David Faber: It is one thing for things to work in a laboratory and another thing for them
17          to work at scale. You’re confident that your battery, your solid-state battery, that of course
            will be able to be charged more quickly and obviously give a longer life that it will be able
18          to work at scale and you’ll be able to produce it at scale?
19
            Jagdeep Singh: Well, what we are confident about is that the fundamental science risk
20          is behind us because the battery has been tested at automotive power by the automotive
            OEMs themselves. And I think that relative to scaling the production, we obviously
21          understand out technology well. We know the process that involved making it. But keep in
            mind that the production partnership is with Volkswagen. We have a joint venture with
22
            VW. We are going to jointly make these batteries at scale. Obviously, VW knows how to
23          make very high volume, very high-quality product in the marketplace. So, yes, I think we
            are pretty comfortable that we are able to scale this. Our technology works.
24

25          161.    On November 27, 2020, QuantumScape and Kensington also issued a joint press release,

26   as an Exhibit to a Form 8-K filed with the SEC, characterizing QuantumScape as “a leader in the

27   development of next generation solid-state lithium-metal batteries for use in electric vehicles,” further

28   stating as follows:

30
                                         45
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 50 of 111



 1           Since the company was founded in 2010, QuantumScape has been exclusively focused on
             developing solid-state batteries and designing a scalable manufacturing process to
 2           commercialize its battery technology for the automotive industry. Through its elegant
             “anode-less” design, QuantumScape’s solid-state lithium-metal batteries are designed to
 3
             be safer, and to deliver greater range, faster charge times and improved cycle life, than
 4           today’s lithium-ion battery technology.

 5           “Today marks a big step in the evolution of our company,” commented Jagdeep Singh,
             Founder and Chief Executive Officer of QuantumScape. “This transaction allows
 6           QuantumScape to fund development and commercialization of our OEM-validate battery
             technology as we look forward to playing our part in the electrification of the automotive
 7
             powertrain, helping transform one of the world’s largest industries andfostering a cleaner
 8           future for all.”

 9           162.    The above interview was materially false and misleading. Singh represented in his

10   interview that the “fundamental science risk” was resolved and, as a result, QuantumScape was ready

11   to “ramp[] up production” and move on to the “final automotive qualification process.” This statement

12   portrayed a state of affairs that differed materially from the one that existed at the time, specifically that

13   QuantumScape’s battery provided attractive test results only under compromised conditions. See

14   Section C, E-G, supra.

15           163.    The “fundamental science risk” for solid state batteries at this point related to the solid-

16   state separator and its ability to prevent dendrite formation, energy density under real-world conditions,

17   and recharge capacity. QuantumScape had not overcome these obstacles. To the contrary,

18   QuantumScape achieved these results using very specific conditions that did not reflect real-world

19   conditions. See Section V. C, E-G, supra.

20           164.    Consequently, by representing that it had resolved the “fundamental science risk”

21   associated with solid state batteries and claiming it was ready to “ramp[] up production,” Singh

22   materially overstated the development of QuantumScape’s solid state batteries.

23           165.    The Press Release was also materially false and misleading as it gave the impression that

24   QuantumScape’s technology performs as well as, and in some cases better than, today’s lithium-ion

25   batteries. In reality, QuantumScape’s battery is not safer than today’s lithium-ion, and QuantumScape

26   was only able to achieve greater range, faster charge times and improved cycle life using very specific

27   conditions that did not reflect real-world conditions. See Section V. C, E-G, supra. Consequently,

28

30
                                         46
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 51 of 111



 1   Defendants materially misled investors to believe that its battery performed as well as lithium-ion

 2   batteries currently on the market.

 3                           December 8, 2020 – The Solid-State Battery Showcase

 4           166.   A week after going public, on December 3, 2020, QuantumScape announced that they

 5   would be releasing performance data for their solid-state battery on December 8, 2020.

 6           167.   On December 8, 2020, Defendants held their showcase, filing a press release and slide

 7   deck with the SEC, and a live presentation on “YouTube.” The slide deck is attached hereto as Exhibit

 8   B and is incorporated by reference.

 9           168.   The Battery Showcase included a panelist of battery scientists and QuantumScape board

10   members. The presentation included a number of misleading statements and slides to support its claims

11   that: (i) QuantumScape’s technology was more developed and had better capabilities than it did in

12   reality, (ii) that the “science risk” of QuantumScape’s technology was behind them, (iii) that its battery

13   was “ready for commercial deployment” and all that was needed was to “scale up production and make

14   multilayer versions of these cells”, and (iv) that its battery exceeded what was capable in lithium-ion

15   batteries.

16                                         Slides 9-11 - Energy Density
17           169.   During the December 8, 2020 presentation, Defendants published Slides 9-11 to show

18   that QuantumScape’s energy density is superior to today’s lithium-ion.

19

20

21

22

23

24

25

26

27

28

30
                                          47
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 52 of 111



 1      170.   Slide 9 showed lithium-metal compared to lithium-ion batteries:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                        48
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 53 of 111



 1          171.    Slide 10 similarly compared the architecture of a lithium-ion battery to QuantumScape’s

 2   design, stating that its design provide “[i]mproved cost, energy density, safety”:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                         49
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 54 of 111



 1

 2          172.    Slide 11 portrayed QuantumScape’s cell volumetric Energy density as over 1,000 Wh/L

 3   compared to lithium-ion at less than 700 Wh/L:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21          173.    The above slides were materially false and misleading as they represented to investors

22   that QuantumScape’s technology performs as well as, and in some cases better than, today’s lithium-ion

23   batteries, including that QuantumScape’s technology was cheaper, had better energy density, and was

24   safer than today’s lithium-ion. This statement portrayed a state of affairs that differed materially from

25   the one that existed at the time, specifically that QuantumScape’s battery was not superior or equal to

26   today’s lithium-ion. See Section V. B, E-G, supra.

27          174.    The above slide also overstated QuantumScape’s energy density capabilities as 1,000

28   Wh/L, and omitted the fact that after the first charge, some of the lithium stays on the anode resulting in

30
                                         50
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 55 of 111



 1   excess lithium, reducing the cathode utilization and overall cell energy density. See Section V. G, supra.

 2   Additionally, Defendants also misrepresent that its technology is safer than today’s lithium-ion.

 3   However, QuantumScape uses a solid lithium anode, a considerably more volatile and reactive

 4   compound than graphite. See Section V. G, supra. Similarly, the cost of QuantumScape’s technology

 5   would be significantly higher than represented as Defendants omitted a number of costs related to its

 6   battery. See Section V. G, supra.

 7          175.    Consequently, Defendants materially overstated the development of QuantumScape’s

 8   solid-state battery and its capabilities related to today’s lithium-ion.

 9                           Slide 12 – Energy, Fast Charge, Life, Safety, and Cost
10          176.    The presentation also included the following slide, entitled “Lithium metal architecture

11   addresses multiple requirements simultaneously,” that represented that QuantumScape’s “[l]ithium

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                         51
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 56 of 111



 1   metal architecture addresses multiple requirements simultaneously, including energy, fast charge, life,

 2   safety, and cost”:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          177.    The above statements about Energy, Fast Charge, Life, Safety, and Cost were materially
21   false and misleading as they represented to investors that QuantumScape’s technology performs as well
22   as, and in some cases better than, today’s lithium-ion batteries, including that QuantumScape’s
23   technology was more advanced, cheaper, had better energy density, and was safer than today’s lithium-
24   ion. This statement portrayed a state of affairs that differed materially from the one that existed at the
25   time, specifically that QuantumScape’s battery was not superior or equal to today’s lithium-ion. See
26   Section V. B, E-G, supra.
27          178.    The above slide stated that QuantumScape’s energy density was higher because of its
28   lack of anode material, but omitted the fact that after the first charge, some of the lithium stays on the
30
                                         52
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 57 of 111



 1   anode resulting in excess lithium, reducing the cathode utilization and overall cell energy density. See

 2   Section V. G, supra. Additionally, Defendants also misrepresent that its technology is safer than today’s

 3   lithium-ion. However, QuantumScape uses a solid lithium anode, a considerably more volatile and

 4   reactive compound than graphite. See Section V. G, supra. Similarly, despite QuantumScape’s

 5   representation that it would have lower costs than lithium-ion, the cost of QuantumScape’s technology

 6   would be significantly higher than represented as Defendants omitted a number of costs related to its

 7   battery. See Section V. G, supra.

 8          179.    Consequently, Defendants materially overstated the development of QuantumScape’s

 9   solid-state battery and its capabilities related to today’s lithium-ion.

10          180.    The above statements about Energy, Fast Charge, Life, Safety, and Cost were also

11   misleading because it portrayed a state of affairs that differed materially from the one that existed at the

12   time, specifically that QuantumScape’s battery provided attractive test results only under compromised

13   conditions. See Section V. C, E-G, supra.

14          181.    The above statements represented that its battery was able to fast charge while preventing

15   dendrite formation under real world conditions. QuantumScape had not overcome this obstacle. To the

16   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-

17   world conditions. See Section V. E-G, supra.

18          182.    Consequently, by representing that QuantumScape could “fast-charge” to 80% in 15

19   minutes, Defendants materially overstated the development of QuantumScape’s solid state batteries.

20                                    December 8, 2020, Presentation Video
21          183.    Next, Defendants played a video during the presentation that discussed four challenges

22   of creating a solid-state battery including: (i) rapid charge without the formation of dendrites, (ii) life

23   cycle of the battery, (iii) temperature operation, and (iv) the need to minimize the excess lithium on a

24   battery. The video indicated that QuantumScape batteries have overcome these obstacles, stating: (i)

25   “QuantumScape batteries have a ceramic separator that has been shown to withstand the current density

26   required for a 15-minute fast charge,” (ii) QuantumScape cells exceed the automotive requirement of

27   800 cycles, which would allow for hundreds of thousands of miles of driving for a long-range BEV, (iii)

28   the “QuantumScape solid-state lithium metal battery operates across the entire automotive temperature

30
                                         53
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 58 of 111



 1   range” and (iv) “[s]ince QuantumScape cells are manufactured without an anode, the cells have zero

 2   excess lithium.”

 3           184.    Singh made the following comments on the video:

 4           Okay, so the quick summary is if you have a material that doesn’t have the fundamental
             entitlement to serve as a solid-state separator, you can still make batteries out of that
 5           material but they only work under severely compromised test conditions and the main
             compromises that people use are either very low current densities, which ends up not being
 6
             useful for real applications like driving a car, or the cycle efforts are being very short or
 7           the cells can only work at an elevated temperature or they require excess lithium, which
             lowers the energy density of the cell. These are the problems that QuantumScape has
 8           addressed.
 9           185.    QuantumScape presented that it had addressed (i) rapid charge without the formation of
10   dendrites, (ii) life cycle of the battery, (iii) temperature operation, and (iv) the need to minimize the
11   excess lithium on a battery, while being able to avoid compromised test conditions. This was materially
12   false and misleading when made because Defendants misrepresented and/or omitted material facts
13   necessary in order to make the statements made, in the light of circumstances under which they were
14   made, not misleading.
15           186.    The statements portrayed a state of affairs that differed materially from the one that
16   existed at the time, specifically that QuantumScape’s battery provided attractive test results only under
17   compromised conditions. See Section V. C, E-G, supra.
18           187.    The above statements represented that its battery was able to achieve results that have
19   been plaguing solid-state manufacturers, including its ability to prevent dendrite formation, energy
20   density under real-world conditions, and recharge capacity. QuantumScape had not overcome these
21   obstacles. To the contrary, QuantumScape achieved these results using very specific conditions that did
22   not reflect real-world conditions. See Section V. C, E-G, supra.
23           188.    Consequently, by representing that it had “addressed” these problems under
24   uncompromised conditions, Defendants materially overstated the development of QuantumScape’s
25   solid state batteries.
26                                     Slide 17 – Fast Charge & Dendrites
27           189.    In support of its claim that QuantumScape had “addressed” the “fast charge” problem,
28   Defendants published Slide 17 titled “Fast Charging” stating that QuantumScape’s battery’s “[f]ast
30
                                          54
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 59 of 111



 1   charge capability exceeds commercial targets with commercial area single layer prototype” and had

 2   “80% Charge in 15 minutes. Lithium-Ion batteries currently only get to <50% in 15 minutes.”

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          190.   While discussing this slide, Defendant Singh stated,
21          So what you see here is the charging profile of different battery technologies. The
            gray curve at the bottom is today’s fast charge capability of conventional lithium-
22          ion batteries used in EVs. You can see that they can charge to a hundred percent
23          in about an hour or 80 percent in about 40 minutes.

24          Note that you can start charging these batteries at a relatively high rate of charge,
            but as the state of charge increases, you have to slow down that rate of charge in
25          order to prevent dendrites from forming.
26
            With the QuantumScape technology, the solid-state separator already prevents
27          dendrites, so there’s no reason to slow down the rate of charge. You can start
            charging it at a really high rate and continue charging it at that really high rate until
28          it gets all the way up to 80 percent in less than 15 minutes.
30
                                         55
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 60 of 111



 1          This is not only better than any of the solid-state technology, but it’s better than
            you can achieve with conventional lithium-ion batteries, which always have to
 2          manage this potential dendriting issue at higher rates of charge.
 3          191.    Defendants represented that its fast charging capabilities were better than today’s
 4   lithium-ion. This statement was materially false and misleading as it portrayed a state of affairs that
 5   differed materially from the one that existed at the time, specifically that QuantumScape’s battery was
 6   not superior or equal to today’s lithium-ion. See Section V. B, E-G, supra.
 7          192.    The above slide stated that QuantumScape’s fast charging capabilities were substantially
 8   better than lithium-ion. However, today’s lithium-ion is already capable of achieving 80% charge in 15
 9   minutes. See Section V. B, G, supra.
10          193.    Consequently, Defendants materially overstated the development of QuantumScape’s
11   solid-state battery and its capabilities related to today’s lithium-ion.
12          194.    Additionally, the above statement represented that QuantumScape’s technology was able
13   to resist dendrites in real world conditions. This statement also portrayed a state of affairs that differed
14   materially from the one that existed at the time, specifically that QuantumScape’s battery provided
15   attractive test results only under compromised conditions. See Section V. C, E-G, supra.
16          195.    The above statements represented that its battery was able to fast charge while preventing
17   dendrite formation under real world conditions. QuantumScape had not overcome this obstacle. To the
18   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-
19   world conditions. See Section V. C, E-G, supra.
20          196.    Consequently, by representing that QuantumScape could “fast-charge” to 80% in less
21   than 15 minutes while preventing dendrites, Defendants materially overstated the development of
22   QuantumScape’s solid state batteries.
23

24

25

26

27

28

30
                                         56
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 61 of 111



 1                                         Slide 18 – Dendrite Resistance
 2          197.    In connection with its claims of dendrite resistance, QuantumScape released Slide 18

 3   titled “Material Performance: Dendrite Resistance” stating its “[s]olid-state separator resists dendrites

 4   even at very high current density:”

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22          198.    While discussing this slide, Defendant Singh stated that:
23          Here’s an even more exciting chart that the battery experts in the audience will be
            blown away by. This is a test that tries to look at how much current density the
24
            separator can handle without dendriting and what you see is on the axis on the left,
25          that’s the current density and by way of comparison, conventional solid-state efforts
            under these conditions really can’t get much above a few single digit milliamps per
26          centimeter squared before they fail. So they will fail at current densities around
            this level here.
27

28       To do a fast charge, you have to be up on in the order of 15 to 16 milliamps per
         centimeter squared, and you can see our cell, our material, can withstand that with
30       no failures. We then took the current density higher and higher to see how high we
                                                  57
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                        3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 62 of 111



 1          could get without seeing failures, and in this case we were able to get to over a
            hundred milliamps per centimeter squared of current densities, which corresponds
 2          with a two-minute charge or 25C rate without a failure.
 3
            This is a really remarkable result.     It blows away any previous demonstration in
 4          the world of solid-state separators. This was done at a lithium/lithium symmetric
            cell, which is a material level test at 45 degrees Celsius, and you can see here that
 5          it-- you know, there’s a lot of headroom between what the application requirement
            is for fast charge and the capability of this material.
 6
            199.    The above statement represented that QuantumScape’s technology was able to resist
 7
     dendrites in real world conditions. This statement was materially false and misleading as it portrayed a
 8
     state of affairs that differed materially from the one that existed at the time, specifically that
 9
     QuantumScape’s battery provided attractive test results only under compromised conditions. See
10
     Section V. C, E-G, supra.
11
            200.    The above statements represented that QuantumScape’s technology “resists dendrites.”
12
     QuantumScape had not overcome this obstacle. To the contrary, QuantumScape achieved these results
13
     using very specific conditions that did not reflect real-world conditions. See Section V. C, E-G, supra.
14
            201.    Consequently, by representing that QuantumScape could “resist dendrites,” Defendants
15
     materially overstated the development of QuantumScape’s solid state batteries.
16
                                                Slide 19 – Power
17
            202.    Regarding the life cycle of its battery, QuantumScape published data on Slide 19 titled
18
     “Power” stating that its “solid state cells can deliver aggressive automotive power profiles.” This Slide
19
     compared a QuantumScape “commercial area prototype” to an undisclosed lithium-ion battery.
20

21

22

23

24

25

26

27

28

30
                                         58
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
         Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 63 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18        203.   When discussing the slide, Defendant Singh stated:

19        You can put all of those things together and test this -- these single layer cells on
          the most aggressive type of driving that you could put a battery through, and that is
20        a track cycle.

21        So in this case this is -- one of our OEMs has a racetrack on which they test their
          cars.    The drive cycle for that racetrack is essentially oscillating between one
22
          extreme or the other.      So you’re either discharging the battery at full power or
23        you’re recharging the battery when you brake around the turns at full regeneration
          power, and the battery just swings back and forth between two extremes which,
24        again, is the most stressful driving condition for a battery because batteries hate to
          be driven this aggressively.
25

26        And then in between those discharges, we recharge this battery in 15 minutes.      So
          a really fast recharge.
27
        So the way this test works is you drive around the lap of the track nine times and
28      then you recharge it in 15 minutes. Just to be clear, this test was run on our single
        layer pouch cells, so we didn’t actually put these cells into real cars. We don’t
30
                                                 59
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                       3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 64 of 111



 1          have production cells yet. But we are able, in this single layer pouch cell, to stress
            it using the same current densities that the cell would experience in a vehicle driving
 2          around the track.
 3
            Now what you see with this aggressive test is that the cell goes well over a thousand
 4          laps, which corresponds to more than a hundred cycles of charge/discharge at these
            aggressive conditions, with minimal degradation of capacity.
 5
            By contrast, today’s best lithium-ion cells start degrading within a few tens of
 6
            cycles. So again, this result is really remarkable. Not only is it better than any
 7          previous solid-state result, but it actually blows away even today’s best lithium-ion
            technologies.    So a super exciting result that demonstrates the robustness of the
 8          QuantumScape solid-state technology.

 9          204.    The above statements were materially false and misleading as they represented to

10   investors that QuantumScape’s technology performed better than, today’s lithium-ion batteries, but

11   omitted the fact that QuantumScape achieved these results using very specific conditions that did not

12   reflect real-world conditions, including the use of a “pulse test” and charging at elevated temperatures.

13   See Section V. C, E-G, supra.

14          205.    This statement also portrayed a state of affairs that differed materially from the one that

15   existed at the time, specifically that QuantumScape’s battery outperformed lithium-ion only under

16   compromised conditions, including the use of a pulse test and elevated temperatures. See Section V. B,

17   E-G, supra.

18          206.    Consequently, Defendants materially overstated the development of QuantumScape’s

19   solid-state battery and its capabilities related to today’s lithium-ion.

20                                             Slide 20 – Battery Life

21          207.     In relation to its claims about operating life cycle, QuantumScape published Slide 20

22   titled “Battery Life” stating that QuantumScape’s battery “[m]eets commercial target with commercial

23   area single layer protoype,” and has “[c]ycling with >80% energy retention in 800+ cycles:”

24

25

26

27

28

30
                                         60
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 65 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18      208.   When discussing this slide, Defendant Singh stated:

19      And then to assess cycle life, we run our cells under real world conditions, which
        represents a room -- close to room temperature, so 30 degrees Celsius, 1C charge
20      and discharge, this is one hour charge, one hour discharge.

21      Also an aggressive driving condition.      Typically, battery cycle testing is done at
        slower rates than this, Cover 3 rates, so a three-hour charge and discharge.
22

23      There is zero excess lithium in these cells. These are thick cathodes, over three
        milliamps symmetry squared, and this is the commercial area of the cells. So, these
24      are all real world conditions.     In fact they’re aggressive real world conditions
        because of the charge rates and discharge rates. They are not sort of a compromised
25      test conditions.
26      And you see the battery lasts over 800 cycles, with well over 80 percent of capacity
27      retained. The spec for commercial deployment of these batteries is in fact 80 percent
        or 800 cycles. So this is a really big milestone. No other battery, no other solid-
28      state battery that we are aware of can, under these conditions, cycle anywhere near
        this well.
30
                                        61
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 66 of 111



 1
             And in addition, this is not just one hero cell, this is a whole batch of cells that we
 2           made and as you can see, the batch size cycles very reliably. So this is another
             challenge that solid-state battery companies have, is that you make one hero cell
 3
             sometimes that can cycle without shorting but it’s very, very hard to make a high
 4           reliability batches of cells, and that’s what we’re showing here.

 5           So this really demonstrates that this technology is in fact ready for commercial
             deployment as soon as we can scale up production and make multilayer versions
 6           of these cells. A super exciting result.
 7           209.    Defendants represented that QuantumScape’s tests were not run under compromised test
 8   conditions and that its technology is “in fact ready for commercial deployment.” This statement
 9   portrayed a state of affairs that differed materially from the one that existed at the time, specifically that
10   QuantumScape’s battery provided attractive test results only under compromised conditions. See
11   Section V. C, E-G, supra.
12           210.    The risks for solid state batteries at this point to be ready for “commercial deployment”
13
     related to the solid-state separator and its ability to prevent dendrite formation, energy density under
14   real-world conditions, and recharge capacity. QuantumScape had not overcome these obstacles. To the
15   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-
16   world conditions. See Section V. C, E-G, supra.
17           211.    Consequently, by representing that QuantumScape’s test were run under real world
18   conditions, “not sort of compromised conditions” associated with solid state batteries and claiming it
19
     was “ready for commercial deployment,” Defendants materially overstated the development of
20   QuantumScape’s solid state batteries.
21

22

23

24

25

26

27

28

30
                                         62
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 67 of 111



 1                         Slide 21 - Material Performance at Low Temperatures
 2          212.   In order to substantiate its claims that its battery worked at low temperatures, Defendants

 3   published Slide 21 titled, “Material Performance: Low Temp” stating that “[s]ignificant capacity is

 4   accessible even at -30° Celsius.” This test compares QuantumScape’s battery to lithium-ion.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21          213.   When discussing this slide, Defendant Singh stated:

22          Another limitation that solid-state batteries sometimes have is they only operate at elevated
            temperatures. To address -- to demonstrate that we don’t have that limitation, we have
23          taken our material and tested it all the way down to negative 30 degrees and you still get
            substantial capacity out of the cell, even at negative 30. By contrast, lithium-ion
24          technologies would have less capacity than we have, even at negative 25 degrees.
25          214.   The above statements were materially false and misleading as they represented to
26   investors that QuantumScape’s technology performs better than today’s lithium-ion batteries. This
27   statement portrayed a state of affairs that differed materially from the one that existed at the time,
28

30
                                         63
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 68 of 111



 1   specifically that QuantumScape’s battery was not superior or equal to today’s lithium-ion. See Section

 2   V. B, E-G, supra.

 3            215.   The above statement omitted the fact that its range would be significantly impacted by

 4   the cold and therefore, not as capable as today’s lithium-ion to withstand the cold. See Section V. E,

 5   supra.

 6            216.   Consequently, Defendants materially overstated the development of QuantumScape’s

 7   solid-state battery and its capabilities related to today’s lithium-ion.

 8                                                Slide 23 – Safety
 9            217.   Finally, in connection with its safety claims, Defendants included Slide 23 to the

10   presentation titled “Material Performance: Thermal Stability” sating that the “[s]olid state separator is

11   not combustible and has high thermal stability,” and that “[l]ithium anode is chemically stable with

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                         64
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 69 of 111



 1   separator and foil, even when molten.” The Slide states that “[u]nlike a liquid electrolyte, QS solid-state

 2   separator has no appreciable reaction with molten lithium metal.”

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            218.    Singh stated the following in connection with Slide 23:
21
            And finally, to address the safety issue, this is a test called the DSC test, which
22          stands for differential scanning calorimetry, and really all it is, is you take lithium
            metal, put it in direct contact with either a liquid electrolyte or in our case a solid-
23
            state separator and heat up the pair of materials, and what you see is with the liquid
24          plus lithium scenario, when you get to lithium metallic temperatures of about 180
            degrees Celsius, you see a massive exothermic reaction which corresponds to a fire.
25
            And in the case of solid-state separator with lithium, even at lithium melting
26          temperature, you see no exotherm, in fact you see a small endotherm, which represents
27          lithium essentially absorbing energy in order to melt, and no reaction.

28          So this demonstrates the material is in fact inherently stable, even to molten lithium,
            which is a very encouraging result.
30
                                         65
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 70 of 111



 1            219.   The above statements were materially false and misleading as they represented to

 2   investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s

 3   lithium-ion batteries, including that QuantumScape’s technology was safer than today’s lithium-ion.

 4   This statement portrayed a state of affairs that differed materially from the one that existed at the time,

 5   specifically that QuantumScape’s battery was not safer than today’s lithium-ion. See Section V. E-G,

 6   supra.

 7            220.   In fact, QuantumScape uses a solid lithium anode, a considerably more volatile and

 8   reactive compound than graphite making QuantumScape’s technology equally, if not more dangerous.

 9   See Section V. G, supra.

10            221.   Consequently, Defendants materially overstated the development of QuantumScape’s

11   solid-state battery and its capabilities related to today’s lithium-ion.

12                                 Additional Presentation Misrepresentations
13            222.   As stated by Defendant Singh at the presentation, “to summarize very briefly, the data

14   we presented today makes clear that the QuantumScape technology can address the fundamental

15   issues. We can charge at extremely high rates, as fast as 4C. We have very long cycle lives, on the order

16   of 800 cycles or greater. We can operate at 30 degrees Celsius, close to room temperature, and we have

17   no need for excess lithium on the anode.”

18            223.   The above statements were materially false and misleading when made because

19   Defendants represented that QuantumScape’s battery addressed the “fundamental issues” of energy, fast

20   charge, life, and safety while omitting the fact that in order to “address” these issues, QuantumScape

21   made a number of compromises in its tests and therefore the data was unreliable. See Section V. C, E-

22   G, supra. Consequently, Defendants materially overstated the development of QuantumScape’s solid-

23   state battery and its capabilities related to today’s lithium-ion.

24                                 December 8, 2020 – Form 8-K Press Release
25            224.   On December 8, 2020, after the Presentation, Defendants filed a Form 8-K Press Release

26   with the SEC, reiterating its performance data or its solid-state battery technology, and attaching the

27   above PowerPoint Slide presentation. The Press Release stated in pertinent part:

28
              QuantumScape Releases Performance Data for its Solid-State Battery Technology
30
                                         66
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 71 of 111



 1      Data demonstrates high energy density solid-state lithium-metal battery technology that
        improves life, charging time, and safety
 2
        SAN JOSE, Calif. – DECEMBER 8, 2020 – QuantumScape Corporation (NYSE: QS, or
 3
        “QuantumScape”), a leader in the development of next generation solid-state lithium-metal
 4      batteries for use in electric vehicles (EVs), has released performance data demonstrating
        that its technology addresses fundamental issues holding back widespread adoption of
 5      high-energy density solid-state batteries, including charge time (current density), cycle
        life, safety, and operating temperature.
 6
        A commercially-viable solid-state lithium-metal battery is an advancement that the battery
 7
        industry has pursued for decades, as it holds the promise of a step function increase in
 8      energy density over conventional lithium-ion batteries, enabling electric vehicles with a
        driving range comparable to combustion engine based vehicles. QuantumScape’s solid-
 9      state battery is designed to enable up to 80% longer range compared to today’s lithium-
        ion batteries. Previous attempts to create a solid-state separator capable of working with
10      lithium metal at high rates of power generally required compromising other aspects of
11      the cell (cycle life, operating temperature, safety, cathode loading, or excess lithium in
        the anode).
12
        QuantumScape’s newly-released results, based on testing of single layer battery cells, show
13      its solid-state separators are capable of working at very high rates of power, enabling a 15-
        minute charge to 80% capacity, faster than either conventional battery or alternative
14      solid-state approaches are capable of delivering. In addition, the data shows
15      QuantumScape battery technology is capable of lasting hundreds of thousands of miles and
        is designed to operate at a wide range of temperatures, including results that show operation
16      at -30 degrees Celsius.

17      The tested cells were large-area single-layer pouch cells in the target commercial form
        factor with zero excess lithium on the anode and thick cathodes (>3mAh/cm2), running at
18      rates of one-hour charge and discharge (1C charge and 1C discharge) at 30 degrees Celsius.
19      These tests demonstrated robust performance of these single layer pouch cells even at these
        high rates, resulting in retained capacity of greater than 80% after 800 cycles
20      (demonstrating high columbic efficiency of greater than 99.97%).

21      “The hardest part about making a working solid-state battery is the need to simultaneously
        meet the requirements of high energy density (1,000 Wh/L), fast charge (i.e., high current
22
        density), long cycle life (greater than 800 cycles), and wide temperature-range operation.
23      This data shows QuantumScape’s cells meet all of these requirements, something that has
        never before been reported. If QuantumScape can get this technology into mass production,
24      it holds the potential to transform the industry,” said Dr. Stan Whittingham, co-inventor of
        the lithium-ion battery and winner of the 2019 Nobel prize in chemistry.
25                                                   ***
        QuantumScape’s team of scientists have worked over the past decade to create the next
26
        generation of battery technology: solid-state batteries with lithium-metal anodes. With
27      processes and materials protected by over 200 patents and applications, QuantumScape’s
        proprietary solid-state separator replaces the organic separator used in conventional cells,
28      enabling the elimination of the carbon or carbon/silicon anode and the realization of an
        “anode-less” architecture, with zero excess lithium. In such an architecture, an anode of
30
                                        67
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 72 of 111



 1          pure metallic lithium is formed in situ when the finished cell is charged, rather than when
            the cell is produced. Unlike conventional lithium-ion batteries or some other solid-state
 2          designs, this architecture delivers high energy density while enabling lower material
            costs and simplified manufacturing.
 3

 4          Beyond its ability to function at high rates of power while delivering high energy density,
            other key characteristics of QuantumScape’s solid-state lithium-metal battery technology
 5          include:
        •   Zero excess lithium: In addition to eliminating the carbon or carbon/silicon anode,
 6          QuantumScape’s solid-state design further increases energy density because it uses no
 7          excess lithium on the anode. Some previous attempts at solid-state batteries used a lithium
            foil or other deposited-lithium anode, which reduces energy density.
 8      •   Long life: Because it eliminates the side reaction between the liquid electrolyte and the
            carbon in the anode of conventional lithium-ion cells, QuantumScape’s battery technology
 9          is designed to last hundreds of thousands of miles of driving. Alternative solid-state
            approaches with a lithium metal anode typically have not demonstrated the ability to work
10
            reliably at close to room temperatures (30 degrees Celsius) with zero excess lithium at high
11          current densities (>3mAh/cm2) for more than a few hundred cycles, and result in a short-
            circuit or capacity loss before the life target is met. By contrast, today’s test results show
12          that QuantumScape’s battery technology is capable of running for over 800 cycles with
            greater than 80% capacity retention.
13      •   Low-temperature operation: QuantumScape’s solid-state separator is designed to operate
14          at a wide range of temperatures, and it has been tested to -30 degrees Celsius, temperatures
            that render some other solid-state designs inoperable.
15      •   Safety: QuantumScape’s solid-state separator is noncombustible and isolates the anode
            from the cathode even at very high temperatures — much higher than conventional
16          organic separators used in lithium-ion batteries.
17          225.    The above statements were materially false and misleading as they represented to
18   investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s
19   lithium-ion batteries, including that QuantumScape’s technology was more advanced, cheaper, had
20   better energy density, and was safer than today’s lithium-ion. This statement portrayed a state of affairs
21   that differed materially from the one that existed at the time, specifically that QuantumScape’s battery
22   was not superior or equal to today’s lithium-ion. See Section V. B, E-G, supra.
23          226.    The above slide stated that QuantumScape’s energy density was higher because of its
24   lack of anode material, but omitted the fact that after the first charge, some of the lithium stays on the
25   anode resulting in excess lithium, reducing the cathode utilization and overall cell energy density. See
26   Section V. G, supra. Additionally, Defendants also misrepresent that its technology is safer than today’s
27   lithium-ion. However, QuantumScape uses a solid lithium anode, a considerably more volatile and
28   reactive compound than graphite. See Section V. G, supra. Similarly, despite QuantumScape’s
30
                                         68
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 73 of 111



 1   representation that it would have lower costs than lithium-ion, the cost of QuantumScape’s technology

 2   would be significantly higher than represented as Defendants omitted a number of costs related to its

 3   battery. See Section V. G, supra.

 4           227.       Consequently, Defendants materially overstated the development of QuantumScape’s

 5   solid-state battery and its capabilities related to today’s lithium-ion.

 6           228.       The above statement also represented that QuantumScape’s technology was capable of

 7   working in real-world conditions without compromised tests. This portrayed a state of affairs that

 8   differed materially from the one that existed at the time, specifically that QuantumScape’s battery

 9   provided attractive test results only under compromised conditions. See Section V. C, E-G, supra.

10           229.       Solid-state separators need the ability to prevent dendrite formation, energy density under

11   real-world conditions, and recharge capacity. QuantumScape had not overcome these obstacles. To the

12   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-

13   world conditions. See Section V. C, E-G, supra.

14           230.       Consequently, by representing that QuantumScape had released results and data that were

15   not compromised, Defendants Singh materially overstated the development of QuantumScape’s solid

16   state batteries.

17                                      December 8, 2020 – The Mobilist Article
18           231.       On December 8, 2020, The Mobilist published an article titled, “Even After You Fix the

19   Explosions, Superbatteries Are Hard to Make: QuantumScape has released its first data, and battery

20   scientists are impressed.” Defendant Singh was quoted in the article as downplaying the scale of the

21   task of scaling up development and production of QuantumScape’s battery stating, “what is left is ‘not

22   chemistry. It’s engineering/manufacturing.’”

23           232.       The above statement was materially false and misleading. Singh represented that the

24   “what is left is not chemistry. It’s engineering/manufacturing.” This statement portrayed a state of affairs

25   that differed materially from the one that existed at the time, specifically that QuantumScape’s battery

26   provided attractive test results only under compromised conditions. See Section V. C, E-G, supra.

27           233.       The “chemistry” risk for solid state batteries at this point related to the solid-state

28   separator and its ability to prevent dendrite formation, energy density under real-world conditions, and

30
                                          69
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 74 of 111



 1   recharge capacity. QuantumScape had not overcome these obstacles. To the contrary, QuantumScape

 2   achieved these results using very specific conditions that did not reflect real-world conditions. See

 3   Section V. C, E-G, supra.

 4           234.       Consequently,    by   representing   that   “what      is   left   is   not   chemistry.   It’s

 5   engineering/manufacturing,” Singh materially overstated the development of QuantumScape’s solid

 6   state batteries.

 7                               December 17, 2020 – Form S-1 Registration Statement
 8           235.       On December 17, 2020, QuantumScape filed a registration statement with the SEC on

 9   Form S-1 registering for resale 305,114,065 shares of QuantumScape Class A common stock and

10   another 6,650,000 warrants to purchase shares of QuantumScape Class A common stock. After several

11   amendments, the registration statement was declared effective by the SEC on December 31, 2020.

12           236.       The Registration Statement stated in pertinent part:

13
             Solid-State Separator Required to Enable Lithium-Metal Anode
14           We believe that a lithium-metal battery requires that the porous separators used
             in current lithium-ion batteries be replaced with a solid-state separator capable of
15
             conducting lithium ions between the cathode and anode at rates comparable to conventional
16           liquid electrolyte while also suppressing the formation of lithium dendrites. While various
             solid-state separators have been shown to operate at low power densities, such low power
17           densities are not useful for most practical applications. To our knowledge, we are the only
             company that has been able to demonstrate a solid-state separator for lithium-metal
18           batteries that reliably prevents dendrite formation at higher power densities, such as those
19           required for automotive applications and fast-charging.

20           We believe that our ability to develop this proprietary solid-state separator will enable the
             shift from lithium-ion to lithium-metal batteries.
21

22

23

24

25

26

27

28

30
                                          70
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 75 of 111



 1      Our Technology

 2
        * Catholyte includes an organic gel made of an organic polymer and organic liquid.
 3
        Our proprietary solid-state lithium-metal cell represents the next-generation of battery
 4
        technology.
 5
        Our battery cells have none of the host materials used in conventional anodes. In fact, when
 6      our cells are manufactured there is no anode; lithium is present only in the cathode. When
        the cell is first charged, lithium moves out of the cathode, diffuses through our solid-state
 7      separator and plates in a thin metallic layer directly on the anode current collector, forming
        an anode. When the battery cell is discharged, the lithium diffuses back into the cathode.
 8
        Eliminating the anode host material found in conventional lithium-ion cells substantially
 9
        increases the volumetric energy density. A pure lithium-metal anode also enables the
10      theoretically highest gravimetric energy density for a lithium battery system.

11      Our proprietary solid-state separator is the core technology breakthrough that enables
        reliable cycling of the lithium-metal anode battery. Without a working solid-state separator,
12      the lithium would form dendrites which would grow through a traditional porous separator
        and short circuit the cell.
13

14      An effective solid-state separator requires a solid material that is as conductive as a liquid
        electrolyte, chemically stable next to lithium–one of the most reactive elements–and able
15      to prevent the formation of dendrites. Our team worked almost ten years to develop a
        composition that meets these requirements and to develop the techniques necessary to
16      manufacture the separator material at scale using a continuous process. We have a number
        of patents covering both the composition of this material and key steps of the
17      manufacturing process.
18
                                                     ***
19
        Our single-layer solid-state cells have been extensively tested for power density, cycle life,
20      and temperature performance. This is the only solid-state cell we are aware of that has been
        validated to run at automotive power densities by a leading automotive OEM. In addition,
21      we believe our battery technology may provide significant improvements in energy
        density compared to today’s conventional lithium-ion batteries, as shown in the figure
22      below.
23

24

25

26

27

28

30
                                        71
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 76 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          237.    The above slides were materially false and misleading as they represented to investors

13   that QuantumScape’s technology performs as well as, and in some cases better than, today’s lithium-ion

14   batteries, including that QuantumScape’s technology was cheaper, had better energy density, and was

15   safer than today’s lithium-ion. This statement portrayed a state of affairs that differed materially from

16   the one that existed at the time, specifically that QuantumScape’s battery was not superior or equal to

17   today’s lithium-ion. See Section V. E-G, supra.

18          238.    The above slide also overstated QuantumScape’s energy density capabilities as 1,000

19   Wh/L, and omitted the fact that after the first charge, some of the lithium stays on the anode resulting in

20   excess lithium, reducing the cathode utilization and overall cell energy density. See Section V. G, supra.

21   Additionally, Defendants also misrepresent that its technology is safer than today’s lithium-ion.

22   However, QuantumScape uses a solid lithium anode, a considerably more volatile and reactive

23   compound than graphite. See Section V. G, supra. Similarly, the cost of QuantumScape’s technology

24   would be significantly higher than represented as Defendants omitted a number of costs related to its

25   battery. See Section V. G, supra.

26          239.    Consequently, Defendants materially overstated the development of QuantumScape’s

27   solid-state battery and its capabilities related to today’s lithium-ion.

28          240.    The Registration continued, stating in pertinent part:

30
                                         72
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 77 of 111



 1        Benefits of Our Technology

 2        We believe our battery technology will enable significant benefits across battery capacity,
          life, safety, and fast charging while minimizing cost. We believe these benefits will provide
 3
          significant value to automotive OEMs by enabling greater customer adoption of their EVs.
 4        By solving key pain-points such as 15-minute fast charging, we believe our battery
          technology will enable the delivery of an EV experience that is significantly more
 5        competitive with fossil fuel vehicles than what today’s EVs can achieve with conventional
          batteries.
 6
          Our battery technology is intended to meet the five key requirements we believe will enable
 7
          mass market adoption of EVs:
 8
      • Energy density. Our battery design is intended to significantly increase volumetric and
 9      gravimetric energy density by eliminating the carbon/silicon anode host material found in
        conventional lithium-ion cells. This increased energy density will enable EV
10      manufacturers to increase range without increasing the size and weight of the battery pack,
11      or to reduce the size and weight of the battery pack which will reduce the cost of the battery
        pack and other parts of the vehicle. For example, we estimate that our solid-state battery
12      cells will enable a car maker to increase the range of a luxury performance EV—with 350
        liters of available battery space—from 250 miles (400 km) to 450 miles (730 km) without
13      increasing the size and weight of the battery pack. In the same example, our battery would
        enable the car maker to increase the maximum power output of such a vehicle from 420
14
        kW to 650 kW without increasing the size of the battery pack. Alternatively, we believe
15      that our solid-state battery cells will enable a car maker to increase the range of a mass
        market sedan—with 160 liters of available battery space—from 123 miles (200km) to 233
16      miles (375km) without increasing the size and weight of the battery pack. Similarly, our
        battery would enable the car maker to increase the maximum power output of such vehicle
17      from 100 kW to 150 kW without increasing the size of the battery pack.
      • Battery life. Our technology is expected to enable increased battery life relative
18
        to conventional lithium-ion batteries. In a conventional cell, battery life is limited by the
19      gradual irreversible loss of lithium due to side reactions between the liquid electrolyte and
        the anode. By eliminating the anode host material, we expect to eliminate the side reaction
20      and enable longer battery life. Our latest single layer prototype cells have been tested to
        over 800 cycles (under stringent test conditions, including 100% depth-of-
21      discharge cycles at one-hour charge and discharge rates at 30 degrees Celsius with
22      commercial-loading cathodes) while still retaining over 80% of the cells’ discharge
        capacity.
23    • Fast charging capability. Our battery technology, and specifically our solid-state separator
        material, has been tested to demonstrate the ability to charge to approximately 80% in 15
24      minutes, faster than commonly used high-energy EV batteries on the market. In these
        conventional EV batteries, the limiting factor for charge rate is the rate of diffusion of
25
        lithium ions into the anode. If a conventional battery is charged beyond these limits, lithium
26      can start plating on carbon particles of the anode rather than diffuse into the carbon
        particles. This causes a reaction between the plated lithium and liquid electrolyte which
27      reduces cell capacity and increases the risk of dendrites that can short circuit the cell. With
        a lithium-metal anode, using our solid-state separator, we expect the lithium can be plated
28      as fast as the cathode can deliver it.
      • Increased safety. Our solid-state battery cell uses a ceramic separator which is not
30
                                                       73
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                            3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 78 of 111



 1          combustible and is therefore safer than conventional polymer separators. This ceramic
            separator is also capable of withstanding temperatures considerably higher than those that
 2          would melt conventional polymer separators, providing an additional measure of safety. In
            high temperature tests of our solid-state separator material with lithium, the separator
 3
            material remained stable in direct contact with molten lithium without releasing heat
 4          externally, even when heated up to 250 degrees, higher than the 180-degree melting point
            of lithium.
 5      •   Cost. Our battery technology eliminates the anode host material and the associated
            manufacturing costs, providing a structural cost advantage compared
 6          to traditional lithium-ion batteries. We estimate that eliminating these costs will provide
 7          a savings of approximately 17% compared to the costs of building traditional lithium-
            ion batteries at leading manufacturers.
 8

 9          241.    The above statements were materially false and misleading as they represented to
10   investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s
11   lithium-ion batteries, including that QuantumScape’s technology was more advanced, cheaper, had
12   better energy density, and was safer than today’s lithium-ion. This statement portrayed a state of affairs
13   that differed materially from the one that existed at the time, specifically that QuantumScape’s battery
14   was not superior or equal to today’s lithium-ion. See Section V. B, E-G, supra.
15          242.    The above statements stated that QuantumScape’s energy density was higher because of
16   its lack of anode material, but omitted the fact that after the first charge, some of the lithium stays on
17   the anode resulting in excess lithium, reducing the cathode utilization and overall cell energy density.
18   See Section V. G, supra. Additionally, Defendants also misrepresent that its technology is safer than
19   today’s lithium-ion. However, QuantumScape uses a solid lithium anode, a considerably more volatile
20   and reactive compound than graphite. See Section V. G, supra. Similarly, despite QuantumScape’s
21   representation that it would have lower costs than lithium-ion, the cost of QuantumScape’s technology
22   would be significantly higher than represented as Defendants omitted a number of costs related to its
23   battery. See Section V. G, supra.
24          243.    Consequently, Defendants materially overstated the development of QuantumScape’s
25   solid-state battery and its capabilities related to today’s lithium-ion.
26          244.    This statement portrayed a state of affairs that differed materially from the one that
27   existed at the time, specifically that QuantumScape’s battery provided attractive test results only under
28   compromised conditions. See Section V. C, E-G, supra.
30
                                         74
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 79 of 111



 1           245.   The above statements represented that its battery was able to fast charge while preventing

 2   dendrite formation under real world conditions. QuantumScape had not overcome this obstacle. To the

 3   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-

 4   world conditions. See Section V. C, E-G, supra.

 5           246.   Consequently, by representing that QuantumScape could “fast-charge” to 80% in 15

 6   minutes, Defendants materially overstated the development of QuantumScape’s solid state batteries.

 7                                    January 4, 2021 – Interview with CNBC
 8           247.   On January 4, 2021, Singh went on CNBC’s “Closing Bell” for an interview Phil LeBeau

 9   to discuss why QuantumScape’s shares plummet earlier that day. Singh answered questions about the

10   company and rival batteries. Although he does not mention the Seeking Alpha article, when discussing

11   the market’s reaction, he stated in pertinent part:

12           We have something that has never been shown to the world before, a solid-state system
             that delivers levels of performance that are really record breaking not only in comparison
13           to other solid-state efforts, but even in comparison to conventional lithium-ion
             technology. So if we can get this into the market, which is the task we are currently
14
             focused on, ramping up production and making these multilayer cells. We absolutely think
15           we can get a huge share of the market and if we can do that then investors will be well
             taken care of.
16
             248.   The above statement was materially false and misleading.           Singh represented that
17
     QuantumScape’s technology was better than lithium-ion and ready for market. This statement portrayed
18
     a state of affairs that differed materially from the one that existed at the time, specifically that
19
     QuantumScape’s battery provided attractive test results only under compromised conditions. See
20
     Section V. C, E-G, supra.
21
             249.   In order to get to market, solid state batteries at this point needed to show the ability to
22
     prevent dendrite formation, energy density under real-world conditions, and recharge capacity.
23
     QuantumScape had not overcome these obstacles. To the contrary, QuantumScape achieved these results
24
     using very specific conditions that did not reflect real-world conditions. See Section V. C, E-G, supra.
25
             250.   Consequently, by representing that QuantumScape’s technology was superior to lithium-
26
     ion and ready for market, Singh materially overstated the development of QuantumScape’s solid state
27
     batteries.
28

30
                                          75
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 80 of 111



 1                            January 15, 2021 – Timothy Holme’s Linkedin Article
 2            251.   On January 15, 2021, Holme published an article on the performance data revealed at the

 3   December 8, 2020 battery showcase in order to respond to “the surge in interest” and elaborated on the

 4   findings.

 5            252.   In the article, he makes the following statements about QuantumScape’s technology’s

 6   power:

 7
              The race track drive cycle is among the harshest of battery cycling tests. Aggressive
 8            performance demands -- involving repetitive extreme acceleration and braking followed
              by 15-minute fast-charging -- will stress the system more and lead to more rapid
 9
              degradation than normal driving conditions, which is why conventional lithium-ion BEV
10            energy cells perform poorly on this test, as shown in the chart below. We were therefore
              very pleased to report that the QuantumScape cell performed significantly better on this
11            test, delivering over 100 full charge-discharge cycles with 100% depth of discharge (i.e.,
              0-100% state of charge) with 90% retention of energy under these demanding conditions.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                         76
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 81 of 111



 1          253.    Defendants compared QuantumScape’s technology to a lithium-ion battery, under

 2   compromised test conditions. This statement portrayed a state of affairs that differed materially from the

 3   one that existed at the time, specifically that QuantumScape’s battery outperformed lithium-ion only

 4   under compromised conditions. See Section V. C, E-G, supra.

 5          254.    The above statements were materially false and misleading as they represented to

 6   investors that QuantumScape’s technology performed better than, today’s lithium-ion batteries, but

 7   omitted the fact that QuantumScape achieved these results using very specific conditions that did not

 8   reflect real-world conditions, including the use of a “pulse test” and charging at elevated temperatures.

 9   See Section V. C, E-G, supra.

10          255.    Consequently, Defendants materially overstated the development of QuantumScape’s

11   solid-state battery and its capabilities related to today’s lithium-ion.

12          256.    The article continued stating the following data regarding performance data for its solid-

13   state material:”

14
            In addition to cycling data, we reported performance data for our soli-state [sic] material
15          at extreme low temperatures, i.e., -30 degrees C. As the slide below shows, the data shows
            good energy retention even at these low temperatures -- better than the reference state-of-
16
            the-art BEV lithium-ion cell shown on that slide. Batteries generally perform worse at low
17          temperatures, but the requirement is to provide enough power to drive safely while the
            battery system heats itself.
18

19

20

21

22

23

24

25

26

27

28

30
                                         77
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 82 of 111



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
              257.     Defendants compared QuantumScape’s technology to a lithium-ion battery, under
15
     compromised test conditions. The above statements were materially false and misleading as they
16
     represented to investors that QuantumScape’s technology performs better than today’s lithium-ion
17
     batteries. This statement portrayed a state of affairs that differed materially from the one that existed at
18
     the time, specifically that QuantumScape’s battery was not superior or equal to today’s lithium-ion. See
19
     Section V. B, E-G, supra.
20
              258.     The above statement omitted the fact that its range would be significantly impacted by
21
     the cold and therefore, not as capable as today’s lithium-ion to withstand the cold. See Section V. E,
22
     supra.
23
              259.     Consequently, Defendants materially overstated the development of QuantumScape’s
24
     solid-state battery and its capabilities related to today’s lithium-ion.”
25
              260.     The article continued, stating the following about the safety of QuantumScape’s
26
     technology compared to traditional lithium-ion:
27

28            Safety
30
                                         78
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 83 of 111



 1            Finally, the differential scanning calorimetry (DSC) chart below shows what happens when
              lithium melts in contact with our separator – there is no exothermic reaction as is the case
 2            when lithium melts in contact with a liquid electrolyte. We believe that safety in our cell
              will be improved relative to lithium-ion because we have replaced the combustible
 3
              polymer separator with a non-oxidizable (i.e., non-combustible) separator that is thermally
 4            stable to much higher temperatures than polymers, so it will act as a more effective barrier
              between anode and cathode.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
              We believe that the above results, in aggregate, redefine the performance frontier of solid-
20            state batteries as no previous solid-state battery efforts have reported similar results under
              comparable conditions.
21
              261.   The above statements were materially false and misleading as they represented to
22
     investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s
23
     lithium-ion batteries, including that QuantumScape’s technology was safer than today’s lithium-ion.
24
     This statement portrayed a state of affairs that differed materially from the one that existed at the time,
25
     specifically that QuantumScape’s battery was not safer than today’s lithium-ion. See Section V. E-G,
26
     supra.
27

28

30
                                         79
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 84 of 111



 1          262.    In fact, QuantumScape uses a solid lithium anode, a considerably more volatile and

 2   reactive compound than graphite making QuantumScape’s technology equally, if not more dangerous.

 3   See Section V. G, supra.

 4          263.    Consequently, Defendants materially overstated the development of QuantumScape’s

 5   solid-state battery and its capabilities related to today’s lithium-ion.”

 6          264.    The article continued noting the following “Additional Key Points”:

 7          Dendrites and Stiffness - Our solid-state separator is flexible and is demonstrably not
            stiff.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          Solving the problem of dendrites is very difficult as lithium can dendrite
            through polymers, single crystals, and glassy materials with no grain boundaries, as well
26          as polycrystalline materials with grain boundaries, so none of those microstructures is by
            itself a solution to the dendrite problem. That is why we have been so excited at
27          QuantumScape to have developed a material and system that we believe can address this
            issue.
28

30
                                         80
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 85 of 111



 1          Energy Density and Cost - Our target is to stack several dozen of our single layer unit
            cells together into a multilayer cell and achieve a target energy density of 1,000 Wh/L,
 2          enabled by the elimination of the anode host material. This would allow greater range than
            today’s state-of-the-art commercially shipping BEV cells, such as the 2170 cell used in the
 3
            Tesla Model 3 which has an energy density of 713 Wh/L, as reported by CleanTechnica.
 4          The higher energy density design targeted by the QuantumScape cells also reduces cost by
            eliminating both the anode material and the anode manufacturing line, while simplifying
 5          the formation and aging process, one of the most expensive parts of the battery
            manufacturing process. Our separator consists of generally inexpensive precursor materials
 6          and utilizes processes suitable for high volume continuous flow production.
 7
            In summary, when evaluating battery performance test data, it is important to note that
 8          there are many compromises in test conditions that can be made when showing battery
            cycle life data, many of which result in a cell that is not capable of meeting commercial
 9          requirements. What makes QuantumScape’s performance data interesting is not just that it
            shows over 1,000 cycles with good capacity retention, but that it does so under
10          commercially-relevant conditions, including high current density, close-to-room
11          temperature, full depth of discharge, modest pressure, zero excess lithium, and
            commercially-relevant area and cathode loading. We hope this explanation helps provide
12          a better understanding of the data we have shared and our progress towards developing
            solid-state lithium-metal batteries.
13

14          265.    Defendants represented that QuantumScape’s technology resists dendrites. This
15   statement also portrayed a state of affairs that differed materially from the one that existed at the time,
16   specifically that QuantumScape’s battery provided attractive test results only under compromised
17   conditions. See Section V. C, E-G, supra.
18          266.    The above statements represented that QuantumScape’s technology “resists dendrites.”
19   QuantumScape had not overcome this obstacle. To the contrary, QuantumScape achieved these results
20   using very specific conditions that did not reflect real-world conditions. See Section V. C, E-G, supra.
21          267.    Consequently, by representing that QuantumScape could “resist dendrites,” Defendants
22   materially overstated the development of QuantumScape’s solid state batteries.
23          268.    The above statement was also materially false and misleading and omitted material facts
24   necessary in order to make the statements made, in light of the circumstances under which they were
25   made not misleading. Defendants noted the many compromises that are done in testing conditions, while
26   informing investors that they do not use these compromising. In reality, Defendants used a number of
27   compromises, including small cell sizes, excess lithium on the anode, elevated temperatures, and pulse
28   tests to manipulate the data. Accordingly, this statement was materially false and misleading.
30
                                         81
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 86 of 111



 1                                   February 16, 2021 – Shareholder Letter
 2          269.     Before the market opened on February 16, 2021, QuantumScape published a letter to its

 3   investors summarizing the major developments from the last quarter and fiscal year. coinciding with the

 4   release of their Fourth Quarter 2020 earnings. This letter, which was signed by Singh and Hettrich,

 5   repeats and reiterates the claims and includes some of the same charts from the December 8, 2020

 6   presentation.

 7          270.     The letter begins by providing a company overview, stating in relevant part:

 8          Our technology replaces the polymer separator used in conventional batteries with a solid-
            state ceramic separator, enabling us to replace the carbon or carbon-silicon anode used in
 9          these cells with an anode of pure metallic lithium. Furthermore, our battery as
            manufactured will be anode-free in a discharged state as the lithium metal anode will form
10
            in-situ when charged. The lithium-metal anode enables higher energy density than is
11          possible with conventional anodes (as high as 1,000 Wh/L compared with approximately
            711 Wh/L for conventional cells used in today’s best-selling EVs), enabling longer
12          driving range, while simultaneously delivering high rates of power (for fast charge), long
            cycle life, and improved safety, addressing the fundamental issues holding back
13          widespread adoption of battery electric vehicles.
14          271.     Discussing the December 8, 2020 presentation, the letter states:
15          In addition to enabling high energy density, the data we shared, based on the testing of
            single layer battery cells, shows that, unlike previous solid-state efforts, our solid-state
16
            separators can work at very high rates of power, enabling a 15-minute charge to 80%
17          capacity, faster than either conventional batteries or alternative solid-state approaches can
            deliver without rapidly losing capacity. Both conventional solid-state efforts and the
18          commercial lithium-ion energy cells used in automotive applications typically fail from
            dendrite (needle-like crystals of lithium metal which can grow across the separator and
19          short-circuit the cell) formation or impedance growth during charge at these rates of power.
20
            In addition, the data shows QuantumScape battery technology is capable of lasting
21          hundreds of thousands of miles (1000+ cycles) even under aggressive test conditions of
            one-hour charge and discharge (1C/1C rates). We also presented data showing the cell can
22          work at a wide range of temperatures, including results that show cycling at -10°C. We are
            not aware of any other solid-state battery effort that has shown a solid-state separator
23          capable of cycling for long cycle counts at such high rates of power (rates required for the
            automotive application) without the need to elevate the operating temperature, compromise
24
            cycle life, or compromise other test conditions.
25
            272.     The above slides were materially false and misleading as they represented to investors
26
     that QuantumScape’s technology performs as well as, and in some cases better than, today’s lithium-ion
27
     batteries, including that QuantumScape’s technology was cheaper, had better energy density, and was
28
     safer than today’s lithium-ion. This statement portrayed a state of affairs that differed materially from
30
                                         82
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 87 of 111



 1   the one that existed at the time, specifically that QuantumScape’s battery was not superior or equal to

 2   today’s lithium-ion. See Section V. B, E-G, supra.

 3          273.    The above slide also overstated QuantumScape’s energy density capabilities as 1,000

 4   Wh/L, and omitted the fact that after the first charge, some of the lithium stays on the anode resulting in

 5   excess lithium, reducing the cathode utilization and overall cell energy density. See Section V. G, supra.

 6   Additionally, Defendants also misrepresent that its technology is safer than today’s lithium-ion.

 7   However, QuantumScape uses a solid lithium anode, a considerably more volatile and reactive

 8   compound than graphite. See Section V. G, supra. Similarly, the cost of QuantumScape’s technology

 9   would be significantly higher than represented as Defendants omitted a number of costs related to its

10   battery. See Section V. G, supra.

11          274.    Consequently, Defendants materially overstated the development of QuantumScape’s

12   solid-state battery and its capabilities related to today’s lithium-ion.

13                                       February 16, 2021 – Earnings Call
14          275.    After the market closed on February 16, 2021, QuantumScape held their first earnings

15   call as a public company. During the question-and-answer session, John Saager, QuantumScape’s

16   director of investor relations, asked Singh about QuantumScape’s cost advantage:

17          John Saager: Okay. And our final question, what makes you feel like you’ll have a
            sustainable cost advantage over the rest of the industry?
18

19          Jagdeep Singh: So in our architecture, we eliminate the traditional carbon or silicon anode
            entirely, which means we get rid of the anode materials, the anode electrode manufacturing
20          line and the anode formation process, which is a multi-week long process in which a
            chemical side reaction is allowed to occur between the carbon particle and the liquid
21
            electrolyte. As a result, given we believe our separator will be in the same order of
22          magnitude and cost as conventional separators, we expect that the quantitative approach,
            what should be lower cost than conventional ion cells at any given manufacturing scale.
23
            276.    The above statements were materially false and misleading as they represented to
24
     investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s
25
     lithium-ion batteries, including that QuantumScape’s technology was cheaper than today’s lithium-ion.
26
     This statement portrayed a state of affairs that differed materially from the one that existed at the time,
27

28

30
                                         83
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 88 of 111



 1   specifically that QuantumScape’s battery was not superior or equal to today’s lithium-ion. See Section

 2   V. B, E-G, supra.

 3           277.       Despite QuantumScape’s representation that it would have lower costs than lithium-ion,

 4   the cost of QuantumScape’s technology would be significantly higher than represented as Defendants

 5   omitted a number of costs related to its battery. See Section V. G, supra.

 6           278.       Consequently, Defendants materially overstated the development of QuantumScape’s

 7   solid-state battery and its capabilities related to today’s lithium-ion.

 8                                       February 17, 2021 – CNBC Interview
 9           279.       On February 17, 2021, Defendant Singh appeared for an interview on CNBC’s “Squawk

10   on the Street” to discuss the Company fourth quarter earnings for 2020. When asked about the timing

11   of QuantumScape becoming a public company and its ambitious production schedule, Defendant Singh

12   stated, in part:

13           One of the reasons that we went public last year is because most of the science, most of
             the chemistry risk is behind us . . . We feel like the chemistry risk is largely behind us . . .
14           There is no new chemistry involved [with stacking] . . . Those are execution related tasks.
15
             280.       The above statement was materially false and misleading. Singh represented that the
16
     “most of the science, most of the chemistry risk is behind us.” This statement portrayed a state of affairs
17
     that differed materially from the one that existed at the time, specifically that QuantumScape’s battery
18
     provided attractive test results only under compromised conditions. See Section V. C, E-G, supra.
19
             281.       The “science” and “chemistry” risk for solid state batteries at this point related to the
20
     solid-state separator and its ability to prevent dendrite formation, energy density under real-world
21
     conditions, and recharge capacity. QuantumScape had not overcome these obstacles. To the contrary,
22
     QuantumScape achieved these results using very specific conditions that did not reflect real-world
23
     conditions. See Section V. C, E-G, supra.
24
             282.       Consequently, by representing that “most of the science, most of the chemistry risk is
25
     behind us,” Singh materially overstated the development of QuantumScape’s solid state batteries.
26

27

28

30
                                          84
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 89 of 111



 1                                     February 23, 2021 – Form 10-K
 2          283. On February 23, 2021, after trading hours, Defendants filed their Form 10-K with the

 3   SEC for the fiscal year ending 2020, which was signed by Defendants Singh and Hettrich. The Form

 4   10-K was amended on April 26, 2021, and May 7, 2021. The Form 10-K stated in pertinent part:

 5
           Solid-State Separator Required to Enable Lithium-Metal Anode
 6
           We believe that a lithium-metal battery requires that the porous separators used
 7         in current lithium-ion batteries be replaced with a solid-state separator capable of
           conducting lithium ions between the cathode and anode at rates comparable to conventional
 8
           liquid electrolyte while also suppressing the formation of lithium dendrites. While various
 9         solid-state separators have been shown to operate at low power densities, such low power
           densities are not useful for most practical applications. To our knowledge, we are the only
10         company that has been able to demonstrate a solid-state separator for lithium-metal
           batteries that reliably prevents dendrite formation at higher power densities, such as those
11         required for automotive applications and fast-charging.
12         We believe that our ability to develop this proprietary solid-state separator will enable the
13         shift from lithium-ion to lithium-metal batteries.

14         Our Technology

15

16

17

18

19

20

21

22

23
           * Catholyte includes an organic gel made of an organic polymer and organic liquid.
24
           Our proprietary solid-state lithium-metal cell represents the next-generation of battery
25
           technology.
26
        Our battery cells have none of the host materials used in conventional anodes. In fact, when
27      our cells are manufactured there is no anode; lithium is present only in the cathode. When
        the cell is first charged, lithium moves out of the cathode, diffuses through our solid-state
28      separator and plates in a thin metallic layer directly on the anode current collector, forming
        an anode. When the battery cell is discharged, the lithium diffuses back into the cathode.
30
                                                       85
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                            3:21-cv-00058-WHO
        Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 90 of 111



 1      Eliminating the anode host material found in conventional lithium-ion cells substantially
        increases the volumetric energy density. A pure lithium-metal anode also enables the
 2      theoretically highest gravimetric energy density for a lithium battery system.
 3      Our proprietary solid-state separator is the core technology breakthrough that enables
 4      reliable cycling of the lithium-metal anode battery. Without a working solid-state separator,
        the lithium would form dendrites which would grow through a traditional porous separator
 5      and short circuit the cell.

 6      An effective solid-state separator requires a solid material that is as conductive as a liquid
        electrolyte, chemically stable next to lithium–one of the most reactive elements–and able
 7      to prevent the formation of dendrites. Our team worked almost ten years to develop a
        composition that meets these requirements and to develop the techniques necessary to
 8
        manufacture the separator material at scale using a continuous process. We have a number
 9      of patents covering both the composition of this material and key steps of the
        manufacturing process.
10
                                                     ***
11
        As communicated in our solid-state battery showcase event on December 8,
12      2020, our single-layer solid-state cells have been extensively tested for power density,
13      cycle life, and temperature performance. This is the only solid-state cell we are aware of
        that has been validated to run at automotive power densities by a leading automotive OEM.
14      In addition, we believe our battery technology may provide significant improvements in
        energy density compared to today’s conventional lithium-ion batteries, as shown in the
15      figure below.
16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                        86
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 91 of 111



 1          284.    The above slides were materially false and misleading as they represented to investors

 2   that QuantumScape’s technology performs as well as, and in some cases better than, today’s lithium-ion

 3   batteries, including that QuantumScape’s technology was cheaper, had better energy density, and was

 4   safer than today’s lithium-ion. This statement portrayed a state of affairs that differed materially from

 5   the one that existed at the time, specifically that QuantumScape’s battery was not superior or equal to

 6   today’s lithium-ion. See Section V. B, E-G, supra.

 7          285.    The above slide also overstated QuantumScape’s energy density capabilities as 1,000

 8   Wh/L, and omitted the fact that after the first charge, some of the lithium stays on the anode resulting in

 9   excess lithium, reducing the cathode utilization and overall cell energy density. See Section V. G, supra.

10   Additionally, Defendants also misrepresent that its technology is safer than today’s lithium-ion.

11   However, QuantumScape uses a solid lithium anode, a considerably more volatile and reactive

12   compound than graphite. See Section V. G, supra. Similarly, the cost of QuantumScape’s technology

13   would be significantly higher than represented as Defendants omitted a number of costs related to its

14   battery. See Section V. G, supra.

15          286.    Consequently, Defendants materially overstated the development of QuantumScape’s

16   solid-state battery and its capabilities related to today’s lithium-ion.

17          287.    The Form 10-K continued, stating:

18          Benefits of Our Technology

19          We believe our battery technology will enable significant benefits across battery capacity,
            life, safety, and fast charging while minimizing cost. We believe these benefits will provide
20
            significant value to automotive OEMs by enabling greater customer adoption of their EVs.
21          By solving key pain-points such as 15-minute fast charging, we believe our battery
            technology will enable the delivery of an EV experience that is significantly more
22          competitive with fossil fuel vehicles than what today’s EVs can achieve with conventional
            batteries.
23
            Our battery technology is intended to meet the five key requirements we believe will enable
24
            mass market adoption of EVs:
25
        •Energy density. Our battery design is intended to significantly increase volumetric and
26       gravimetric energy density by eliminating the carbon/silicon anode host material found in
         conventional lithium-ion cells. This increased energy density will enable EV
27       manufacturers to increase range without increasing the size and weight of the battery pack,
28       or to reduce the size and weight of the battery pack which will reduce the cost of the battery
         pack and other parts of the vehicle. For example, we estimate that our solid-state battery
30       cells will enable a car maker to increase the range of a luxury performance EV—with 350
                                                        87
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                            3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 92 of 111



 1          liters of available battery space—from 250 miles (400 km) to 450 miles (730 km) without
            increasing the size and weight of the battery pack. In the same example, our battery would
 2          enable the car maker to increase the maximum power output of such a vehicle from 420
            kW to 650 kW without increasing the size of the battery pack. Alternatively, we believe
 3
            that our solid-state battery cells will enable a car maker to increase the range of a mass
 4          market sedan—with 160 liters of available battery space—from 123 miles (200km) to 233
            miles (375km) without increasing the size and weight of the battery pack. Similarly, our
 5          battery would enable the car maker to increase the maximum power output of such vehicle
            from 100 kW to 150 kW without increasing the size of the battery pack.
 6      •   Battery life. Our technology is expected to enable increased battery life relative
 7          to conventional lithium-ion batteries. In a conventional cell, battery life is limited by the
            gradual irreversible loss of lithium due to side reactions between the liquid electrolyte and
 8          the anode. By eliminating the anode host material, we expect to eliminate the side reaction
            and enable longer battery life. Our latest single-layer prototype cells have been tested to
 9          over 1000 cycles (under stringent test conditions, including 100% depth-of-
            discharge cycles at one-hour charge and discharge rates at 30 degrees Celsius with
10          commercial-loading cathodes) while still retaining over 80% of the cells’ discharge
11          capacity. This performance exceeds the cycle life and capacity retention in many EV
            battery warranties today, which may be to 150k miles to 70% of the cells’
12          discharge capacity.
        •   Fast charging capability. Our battery technology, and specifically our solid-state separator
13          material, has been tested to demonstrate the ability to charge to approximately 80% in 15
            minutes, significantly faster than commonly used high-energy EV batteries on the
14
            market. In these conventional EV batteries, the limiting factor for charge rate is the rate of
15          diffusion of lithium ions into the anode. If a conventional battery is charged beyond these
            limits, lithium can start plating on carbon particles of the anode rather than diffuse into the
16          carbon particles. This causes a reaction between the plated lithium and liquid electrolyte
            which reduces cell capacity and increases the risk of dendrites that can short circuit the
17          cell. With a lithium-metal anode, using our solid-state separator, we expect the lithium can
            be plated as fast as the cathode can deliver it.
18
        •   Increased safety. Our solid-state battery cell uses a ceramic separator which is not
19          combustible and is therefore safer than conventional polymer separators. This ceramic
            separator is also capable of withstanding temperatures considerably higher than those that
20          would melt conventional polymer separators, providing an additional measure of safety. In
            high temperature tests of our solid-state separator material with lithium, the separator
21          material remained stable in direct contact with molten lithium without releasing heat
22          externally, even when heated up to 250 degrees, higher than the 180-degree melting point
            of lithium.
23      •   Cost. Our battery technology eliminates the anode host material and the associated
            manufacturing costs, providing a structural cost advantage compared
24          to traditional lithium-ion batteries. When comparing manufacturing facilities of similar
            scale, we estimate that eliminating these costs will provide a savings of approximately 17%
25
            compared to the costs of building traditional lithium-ion batteries at leading manufacturers.
26
            288.   The above statements were materially false and misleading as they represented to
27
     investors that QuantumScape’s technology performs as well as, and in some cases better than, today’s
28
     lithium-ion batteries, including that QuantumScape’s technology was more advanced, cheaper, had
30
                                         88
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 93 of 111



 1   better energy density, and was safer than today’s lithium-ion. This statement portrayed a state of affairs

 2   that differed materially from the one that existed at the time, specifically that QuantumScape’s battery

 3   was not superior or equal to today’s lithium-ion. See Section V. B, E-G, supra.

 4          289.    The above statements stated that QuantumScape’s energy density was higher because of

 5   its lack of anode material, but omitted the fact that after the first charge, some of the lithium stays on

 6   the anode resulting in excess lithium, reducing the cathode utilization and overall cell energy density.

 7   See Section V. G, supra. Additionally, Defendants also misrepresent that its technology is safer than

 8   today’s lithium-ion. However, QuantumScape uses a solid lithium anode, a considerably more volatile

 9   and reactive compound than graphite. See Section V. G, supra. Similarly, despite QuantumScape’s

10   representation that it would have lower costs than lithium-ion, the cost of QuantumScape’s technology

11   would be significantly higher than represented as Defendants omitted a number of costs related to its

12   battery. See Section V. G, supra.

13          290.    Consequently, Defendants materially overstated the development of QuantumScape’s

14   solid-state battery and its capabilities related to today’s lithium-ion.

15          291.    This statement portrayed a state of affairs that differed materially from the one that

16   existed at the time, specifically that QuantumScape’s battery provided attractive test results only under

17   compromised conditions. See Section V. C, E-G, supra.

18          292.    The above statements represented that its battery was able to fast charge while preventing

19   dendrite formation under real world conditions. QuantumScape had not overcome this obstacle. To the

20   contrary, QuantumScape achieved these results using very specific conditions that did not reflect real-

21   world conditions. See Section V. C, E-G, supra.

22          293.    Consequently, by representing that QuantumScape could “fast-charge” to 80% in 15

23   minutes, Defendants materially overstated the development of QuantumScape’s solid state batteries.

24                                   February 25, 2021 – Yahoo! Finance Live
25          294.    On February 25, 2021, Singh appeared for an interview on Yahoo! Finance Live

26   commenting on the December 8, 2020 presentation, stating:

27          You’ll recall that in December we announced the performance results of our single layer
            cells, which were sort of record-breaking results. For the first time in 45 years, someone
28          was able to show a solid-state cell that was capable of performing under uncompromised
30
                                         89
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
            Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 94 of 111



 1            test conditions—high rates of power—long cycle lives—unelevated temperatures. All of
              course with the capabilities of high energy densities and range.
 2

 3            295.     The above statement was materially false and misleading and omitted material facts

 4   necessary in order to make the statements made, in light of the circumstances under which they were

 5   made not misleading. Defendants represented that they ran their December 8, 2020 tests under

 6   “uncompromised” conditions. This statement portrayed a state of affairs that differed materially from

 7   the one that existed at the time, specifically that QuantumScape’s battery provided attractive test results

 8   only under compromised conditions. See Section V. C, E-G In reality, Defendants used a number of

 9   compromises, including small cell sizes, excess lithium on the anode, elevated temperatures, and pulse

10   tests to manipulate the data. Id. Accordingly, this statement was materially false and misleading.

11   VII.     SCIENTER ALLEGATIONS

12            296.     As officers, directors, and controlling persons of a publicly-held company whose

13   securities are and were registered with the SEC pursuant to the Exchange Act, and trade on the NYSE

14   and are governed by the provisions of the federal securities laws, Defendants Singh, Hettrich, and

15   Holme,     each     a   duty   to   disseminate   accurate      and   truthful   information with   respect

16   to QuantumScape’s business prospects and operations, and to correct any previously-issued statements

17   that had become materially misleading or untrue to allow the market price of QuantumScape’s publicly-

18   traded stock to reflect truthful and accurate information.

19            297.     In violation of this duty, Defendants Singh, Hettrich, and Holme, made materially false

20   and misleading statements that gave the false impression to investors that: (i) QuantumScape’s

21   technology was more developed and had better capabilities than it did in reality, (ii) that the “science

22   risk” of QuantumScape’s technology was behind them, (iii) that its battery was “ready for commercial

23   deployment” and all that was needed was to “scale up production and make multilayer versions of these

24   cells”, and (iv) that its battery exceeded what was capable in lithium-ion batteries with respect to

25   charging speed, cycle life, cost, energy density, and safety.

26            298.     Defendants Singh, Hettrich, and Holme acted with scienter in making these statements

27   as they had actual knowledge that they used several compromises and manipulated data to make

28   QuantumScape’s technology appear more advanced and relevant than was true.

30
                                         90
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 95 of 111



 1          A.      The Individual Defendants had Actual Knowledge that they were Misrepresenting

 2                  the Battery Technology.

 3          299.    Defendants made the above statements with actual knowledge that they were materially

 4   false and misleading. QuantumScape’s solid-state battery is an indisputably key part of Defendants’ core

 5   business. QuantumScape was founded 10 years ago, and its sole product is its solid-state separator.

 6   QuantumScape has run through $300 million in R&D developing and testing its prototype, finally

 7   revealing the above misleading data results on December 8, 2020. As stated by Singh on November 27,

 8   2020, “we obviously understand our technology well. We know the process that involved making it.”

 9          300.    Defendant Singh is QuantumScape’s CEO and the chairman of the board of directors. A

10   serial founder, he was reportedly inspired to enter the electric battery business after driving a Tesla

11   Roadster. To learn more about batteries, in 2009 Singh started attending lectures at Stanford University,

12   where he met physicist Professor Friederich Prinz, whose research group focuses on energy issues. At

13   that time Professor Prinz was working with his graduate student, Timothy Holme, on electric

14   battery research. Singh, Prinz, and Holme then founded QuantumScape in 2010 with the sole purpose

15   of developing an all-electron battery. Holme has served as the company’s chief technology officer since

16   its founding, and this has been his only professional employment.

17          301.     When Singh and Holme quickly realized that trying to reinvent the battery by creating

18   an all-electron battery was just too difficult, they began to pursue developing a lithium-metal solid-

19   state battery. The company spent ten years and hundreds of millions of dollars funding engineers and

20   scientists to work round-the-clock laboratory shifts to develop dendrite resistant materials and a battery

21   cell to use them.

22          302.    In an interview with Bloomberg News published on April 14, 2021, Holme and Singh

23   discussed QuantumScape’s development process. From 2010 to 2015, Holme says, the company ran

24   “millions of tests” on different materials. Singh stated, “After you see every flavor of material you’ve

25   tried still form dendrites, it kind of affects you,” Singh says. “Honestly, there was a time when I was

26   getting depressed. I was like, ‘Dendrites may be just one of those problems that you cannot solve.’”

27

28

30
                                         91
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 96 of 111



 1           303.    Defendants also knew about test used to manipulate data, repeatedly acknowledging

 2   certain “compromises” that solid-state companies used in order to achieve favorable results, including

 3   “elevated temperatures or pressures” during testing.

 4           304.    Several former QuantumScape employees and Volkswagen employees who were

 5   interviewed for the Scorpion Capital Report stated that there was internal skepticism about

 6   QuantumScape’s battery’s capabilities and issues with testing QuantumScape’s cell and the data the

 7   company presented.

 8           305.    According to Former QuantumScape Employee 2, as identified in the Scorpion Report,

 9   Defendant Singh is intimately involved with every decision at the company, down to picking the slides,

10   pictures, and colors for the company’s presentations.

11           306.    Former QuantumScape Employees 2 and 4, as identified by the Scorpion Report, stated

12   that Singh was provided with testing data prior to making presentations to investors.

13           307.    Former QuantumScape Employee 2 as identified by the Scorpion Report, also stated that

14   Defendant Singh did not tolerate dissent or different interpretations about the science from the vision

15   that he sold to investors.

16           308.    Defendant Singh demonstrated during investor presentations and in television interviews

17   prior to and during the class period that he had access to QuantumScape’s testing data. Specifically, he

18   discussed the data at length at the December 8, 2020 presentation, including the minutiae of the test

19   themselves.

20           309.    Defendant Holme demonstrated that prior to and during the class period he had access to

21   QuantumScape’s testing data. Specifically, he published an article on January 15, 2021 discussing the

22   testing data presented at the December 8, 2020 presentation and addressing the “surge in public interest.”

23           310.    Given Singh, Hettrich, and Holme’s public statements and decade of leadership, roles

24   within the company, and the importance of the data, the facts about QuantumScape’s battery capabilities,

25   the limitation of the data the company presented, and the constraints of the tests they discussed with the

26   public are of such prominence that it would be absurd to suggest the absence of knowledge.

27

28

30
                                         92
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 97 of 111



 1          B.      Defendants Had Motive to Make Fraudulent Representations
 2                  1.      Defendants Were Motivated to Inflate QuantumScape’s Stock Price and
                            Conduct Public Offerings at Inflated Prices.
 3
            311.    As a pre-revenue company QuantumScape incurred a net loss of approximately $1,099.9
 4
     million for the year ended December 31, 2020 and an accumulated deficit of approximately $1,395.8
 5
     million from its inception in 2010 through the year ended December 31, 2020. Further, QuantumScape
 6
     will continue to incur operating and net losses each quarter until at least the time they begin significant
 7
     production of our lithium-metal solid-state batteries which will occur at the earliest, 2024.
 8
            312.    Defendants had motive to inflate QuantumScape’s stock price during the Class Period to
 9
     raise desperately needed cash. Defendants aggressively raised funds to support the billion-dollar
10
     investments that will be required to reach the far-off marketing stage of their batteries.
11
            313.    QuantumScape’s stock price soared after it went public via a reverse merger with
12
     Kensington Capital after months of promotion by Defendant Singh. At that time, QuantumScape’s
13
     market capitalization exceeded that of Ford and General Motors. To take advantage of these market
14
     conditions and further inflate the price of its securities, Defendants announced on December 3, 2020,
15
     that they would hold a public show case, resembling Tesla’s popular “Battery Day.” On December 8,
16
     2020, Defendants held their showcase via zoom, misrepresenting its technological progress to the public
17
     and further driving up the share price.
18
            314.    Just weeks later, on December 17, 2020, QuantumScape filed a registration statement
19
     with the SEC on Form S-1 registering for resale 305,114,065 shares of QuantumScape Class A common
20
     stock, with at least 60 million shares that were not subject to a “lock up” agreement, and another
21
     6,650,000 warrants to purchase shares of QuantumScape Class A common stock. After several
22
     amendments, the registration statement was declared effective by the SEC on December 31, 2020 and a
23
     second offering commenced.
24
            315.    On March 25, 2021, the Company announced a secondary offering of 10,400,000 shares,
25
     which brough in gross proceeds of $478.4 million.
26

27

28

30
                                         93
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
              Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 98 of 111



 1            316.   Despite its valuation and notable early investments, QuantumScape needed capital to

 2   continue to develop its early-stage prototype. QuantumScape had spent $1.1 billion during 2020,

 3   although only $81 million represented operating expenses.

 4            317.   Defendants knew that it took 10 years and over $300 million in research and development

 5   costs before the Company could produce its ceramic sold-state separator and a prototype of their battery

 6   cell.

 7            318.   Defendants knew that this took hundreds of engineers and scientists working round-the-

 8   clock laboratory shifts to get that point and would need to continue with their labor-intensive approach

 9   to deliver on their promises to investors. Defendants either knowingly or recklessly misrepresented the

10   data from their battery tests or omitted material facts about the data necessary in order to make the

11   statements, in light of the circumstances they were made, not misleading, in order to raise these needed

12   funds.

13            319.   Now, QuantumScape is on a hiring spree. In a recruitment video published on June 2,

14   2021, Defendant Holme stated that the company had doubled in size during the past year because they

15   “raised enough to be in a fast growth period” and are hiring people to help with their plans to scale.

16                   2.     Stock Sales.
17            320.   According to an April 8, 2021 Form 4 filed with the SEC, Defendant Singh sold 257,552

18   shares of Class A common stock on April 6, 2021 at a weighted average price of $49.45 per share, for

19   total proceeds of approximately $12,735,946. The sale, according to the Form 4, was intended “to cover

20   tax obligations on the release of restricted stock units (‘RSUs’).”

21            321.   As set forth in an April 8, 2021 Form 4 filed with the SEC, Defendant Holme sold 32,289

22   shares of Class A common stock on April 6, 2021 at a weighted average price of $49.45 per share, for

23   total proceeds of approximately $1,596,691. As with Defendant Singh’s sale, the Form 4 represented

24   that the sale was intended “to cover tax obligations on the release of restricted stock units 14 (‘RSUs’).”

25            C.     Defendants Acted With Deliberate Recklessness.
26            322.   Alternatively, Defendants acted with deliberate recklessness in the dissemination of the

27   misrepresentations alleged herein. On December 8, 2020, and at all other relevant times, Defendants

28   presented the results of their internal tests to the investing public and used this data to claim that

30
                                          94
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 99 of 111



 1   QuantumScape provided a meaningful improvement over exiting lithium-ion battery technology with

 2   respect to charging speed, cycle life, cost, energy density, and safety. They either knew that these claims

 3   were false and misleading or deliberately ignored the fact that their statements were misleading.

 4          323.    Defendants, particularly Singh and Holme who founded the company and spent the last

 5   decade working to develop a solid-state battery, knew how crucial research and development was to

 6   develop a battery. Defendants knew that they ran over 2 million tests in the history of the company and

 7   spent hundreds of millions of dollars to get to this point. Defendants also knew which benchmarks they

 8   had to achieve to reach success, for example exact charging times and the distance a car could drive

 9   using their battery. They also alleged that competitors had compromised their testing conditions and

10   stated that they specifically knew how their competitors did this and how this created misleading data.

11          324.    Given the fact the QuantumScape’s solid-state technology is the company’s only product

12   and source of future revenue, Defendants knew or deliberately ignored the current capabilities of

13   lithium-ion batteries. Similarly, as the data is for the company’s sole product and this was the first time

14   they were representing this data to the public, Defendants acted with deliberate recklessness by failing

15   to inspect the conditions under which the tests were conducted and the test results. Alternatively,

16   Defendants acted with deliberate recklessness by failing to obtain or review reports relating to the tests

17   and their results given how crucial they were to the company’s sole product and that this was the first

18   time they presented their data to the public.

19          325.     Defendants further acted with deliberate recklessness by making misrepresentations

20   about current lithium-ion capabilities. Given QuantumScape’s constant reference to lithium-ion

21   batteries, Defendants either failed to obtain or deliberately ignored data that demonstrated lithium-ion

22   batteries were as good as or better than QuantumScape’s battery. This was deliberately reckless because

23   these omissions created the misleading impression that QuantumScape’s battery would provide for a

24   meaningful improvement over lithium-ion batteries.

25          326.    Defendants further acted with deliberate recklessness by failing to appreciate that the

26   investing public lacks the scientific background to evaluate their misrepresentations, particularly from

27   the December 8, 2020, presentation, and appreciate the risks involved in investing in QuantumScape.

28

30
                                         95
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 100 of 111



 1          D.        Corporate Scienter.
 2          327.      Scienter is also alleged as QuantumScape’s battery technology, and the corresponding

 3   compromised test data, are so important and so dramatically false that there is a strong inference that at

 4   least some corporate officials new of the false statements upon publication.

 5          328.      As alleged above, QuantumScape’s solid-state battery is an indisputable key part of

 6   Defendants’ core business. QuantumScape was founded 10 years ago, and its sole product is its solid-

 7   state separator. QuantumScape has run through $300 million in R&D developing and testing its

 8   prototype, finally revealing the above misleading data results on December 8, 2020. As stated by Singh

 9   on November 27, 2020, “we obviously understand our technology well. We know the process that

10   involved making it.”

11          329.      The fact that the December 8, 2020, presentation was the first time QuantumScape’s key

12   data was released to the public, it was imperative that the data met or exceeded the public’s expectations.

13   Further, given that Defendants warned that these tests are sometimes run under compromised conditions,

14   while at the same time using the same compromises, the data was so dramatically false that at least some

15   corporate official knew the data was being manipulated.

16          330.      Additionally, QuantumScape is liable for the acts of its corporate officials and the acts of

17   its employees, under the doctrine of respondeat superior and common law principles of agency, as all

18   the wrongful acts complained of herein were carried out within the scope of their employment with

19   authorization.

20          331.      As discussed above, the Individual Defendants had actual knowledge or acted with

21   deliberate recklessness when making materially false and misleading statements to the public.

22          332.      Accordingly, based on the Individual Defendants’ positions within the company, their

23   knowledge and/or reckless disregard of the testing conditions and data regarding QuantumScape’s

24   battery technology, scienter can also be imputed to QuantumScape.

25   VIII. LOSS CAUSATION

26          333.      During the Class Period, the Individual Defendants materially misled the investing

27   public, thereby inflating the price of QuantumScape’s securities and/or maintaining the artificial

28   inflation in the securities, by publicly issuing materially false and/or misleading statements and omitting

30
                                         96
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 101 of 111



 1   to disclose material facts necessary to make their own statements, as set forth herein, not materially false

 2   or misleading. Said statements and omissions were materially false and/or misleading in that they failed

 3   to disclose materially adverse information and/or misrepresented the truth about QuantumScape’s

 4   business, operations, and battery technology as alleged herein.

 5          334.    At all relevant times, the material misrepresentations and omissions particularized in this

 6   Complaint directly or proximately caused or were a substantial contributing cause of the damages

 7   sustained by Plaintiff and the other members of the Class. As described herein, during the Class Period,

 8   Defendants named in this Action made or caused to be made a series of materially false or misleading

 9   statements concerning QuantumScape’s business prospects and battery technology. Defendants’

10   statements were materially false and misleading in that Defendants gave the false impression to investors

11   that: (i) QuantumScape’s technology was more developed and had better capabilities than it did in

12   reality, (ii) that the “science risk” of QuantumScape’s technology was behind them, (iii) that its battery

13   was “ready for commercial deployment” and all that was needed was to “scale up production and make

14   multilayer versions of these cells”, and (iv) that its battery exceeded what was capable in lithium-ion

15   batteries with respect to charging speed, cycle life, cost, energy density, and safety. These material

16   misstatements or omissions had the cause and effect of creating in the market an unrealistically positive

17   assessment of the company and its well-being and prospects, thus causing QuantumScape’s stock to be

18   overvalued and artificially inflated at all relevant times. The materially false or misleading statements

19   made by Defendants during the Class Period resulted in Plaintiff and other members of the Class

20   purchasing QuantumScape securities at artificially inflated prices, thus causing the damages complained

21   of herein.

22          335.    As the Defendants’ misrepresentations and fraudulent conduct were disclosed and

23   became apparent to the market, the artificial inflation in the price of QuantumScape securities was

24   removed, and the price of QuantumScape securities fell over a series of two corrective disclosure.

25          336.    As alleged in Section V. E., on January 4, 2021, prior to the market opening, Seeking

26   Alpha published a research report by Dr. Brian Morin titled “QuantumScape’s Solid State Batteries Have

27   Significant Technical Hurdles To Overcome.” Dr. Morin serves as Director and Vice President of the

28   National Alliance for Advanced Technology Batteries, has a PhD in materials physics from the Ohio

30
                                         97
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 102 of 111



 1   State University, and has authored over 250 global patent applications on subjects including molecular

 2   magnets, plastics additives, textiles, advanced fibers, textiles and lithium-ion batteries. Dr. Morin

 3   disclosed that he has no financial interest in QuantumScape.

 4          337.    Dr. Morin’s report reviewed QuantumScape’s December 8, 2020 presentation and

 5   offered his interpretation of the results presented by QuantumScape. Dr. Morin’s report revealed to the

 6   market that QuantumScape had “overstated” a number of successes related to its batteries.

 7          338.    Upon the news, QuantumScape’s common stock price plummeted from a close of $84.45

 8   on December 31, 2020, to a close of $49.96 on January 4, 2021, a decline of 40.84%, on unusually heavy

 9   trading volume of 84.7 million shares.

10          339.    As alleged in Section V. F., on April 15, 2021, Defendants issued a second corrective

11   disclosure. A research firm called Scorpion Capital published a 188-page report, titled “QuantumScape

12   (NYSE: QS) A Pump and Dump SPAC Scam by Silicon Valley Celebrities, That Makes Theranos Look

13   Like Amateurs.” See Exhibit C. Scorpion Capital revealed to the market that QuantumScape had used a

14   number of compromised test points, including cell size, elevated temperatures, and pulse tests to

15   promote and published six “[p]hony claim[s]” relating to its battery technology including: a) solid state

16   material resists dendrites; b) battery performance in low temperatures; c) fast charging to 80% in under

17   15 minutes; d) long battery life to 1000+ charge/discharge cycles; e) battery life in low temperatures;

18   and f) aggressive automotive power profiles.

19          340.    When the Scorpion Capital Report was published on April 15, 2021 and the true nature

20   of QuantumScape’s battery technology was revealed to the market, QuantumScape’s stock price

21   plummeted from a close of $40.85 on April 14, 2021, to a close of $35.85 on April 15, 2021, a decline

22   of 12.24%, on unusually heavy trading volume of 59.0 million shares.

23          341.    As a result of their purchases of QuantumScape securities during the Class Period at

24   artificially inflated prices, Plaintiff and other members of the Class suffered economic loss, i.e.,

25   damages, under the federal securities laws when the price of QuantumScape stock declined as a result

26   of the market obtaining new Company-specific information that revealed or began to reveal to the market

27   the falsity of the statements Plaintiff alleges were materially false and misleading. The timing and

28   magnitude of the price decline in QuantumScape common stock negate any inference that the loss

30
                                         98
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 103 of 111



 1   suffered by Plaintiff and Class members was caused by changed market conditions, macroeconomic or

 2   industry factors, or Company-specific facts unrelated to Defendants’ fraudulent conduct.

 3   IX.       NO SAFE HARBOR

 4             342.   The statutory safe harbor provided for forward-looking statements under certain

 5   circumstances does not apply to any of the allegedly false statements pleaded in this complaint. The

 6   statements alleged to be false and misleading herein all relate to then-existing facts and conditions.

 7             343.   In addition, to the extent certain of the statements alleged to be false may be characterized

 8   as forward looking, they were not identified as “forward-looking statements” when made and there were

 9   no meaningful cautionary statements identifying important factors that could cause actual results to

10   differ materially from those in the purportedly forward-looking statements.

11             344.   In the alternative, to the extent that the statutory safe harbor is determined to apply to any

12   forward-looking statements pleaded herein, Defendants are liable for those false forward-looking

13   statements because at the time each of those forward-looking statements was made, the speaker had

14   actual knowledge that the forward-looking statement was materially false or misleading, and/or the

15   forward-looking statement was authorized or approved by an executive officer of QuantumScape who

16   knew that the statement was false when made.

17   X.        APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND FRAUD ON THE
               MARKET
18
               345.   Plaintiff is presumed to have relied on Defendants’ misrepresentations and omissions
19
     under the fraud-on-the-market doctrine. At all times, the market for the company’s stock was an efficient
20
     market that promptly digested current information related to the company from all publicly available
21
     sources and reflected such information in the prices of the company’s stock. Throughout the Class
22
     Period:
23
                  a. QuantumScape’s common stock was actively traded on the NYSE;
24
                  b. The market price of QuantumScape common stock reacted promptly to the dissemination
25
                      of public information regarding the company;
26
                  c. The company’s stock was followed by financial analysts, including those cited in this
27
                      Complaint;
28

30
                                         99
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 104 of 111



 1               d. As a regulated issuer, QuantumScape filed with the SEC periodic public reports during

 2                  the Class Period;

 3               e. QuantumScape regularly communicated with pubic investors via established market

 4                  communication mechanisms; and

 5               f. According to the company’s Form 10-Q for the quarterly period ending March 31, 2021,

 6                  as of May 6, 2021, QuantumScape had 259.638 million shares of Class A stock

 7                  outstanding, and 146.335 million shares of Class B stock outstanding.

 8          346.    Throughout the Class Period, the company was consistently followed by market

 9   participants, including securities analysts. The market relies upon the company’s financial results and

10   management to accurately present the company’s financial results. During this period, QuantumScape

11   and the Individual Defendants continued to pump materially false and misleading information into the

12   marketplace regarding QuantumScape’s solid-state battery technology. This information was promptly

13   reviewed and analyzed by analysts and institutional investors and assimilated into the price of the

14   company’s common stock.

15          347.    As a result of the misconduct alleged herein, including Defendants’ materially false and

16   misleading statements and omissions, the market for QuantumScape’s common stock was artificially

17   inflated. Under such circumstances, the presumption of reliance available under the “fraud-on-the-

18   market” theory applies. Thus, Class members are presumed to have indirectly relied upon the

19   misrepresentations and omissions for which Defendants are responsible.

20          348.    Plaintiff and the other Class members justifiably relied on the integrity of the market

21   price for the company’s securities and were substantially damaged as a direct and proximate result of

22   their purchases of QuantumScape securities at artificially inflated prices and the subsequent decline in

23   the price of those securities when the truth was disclosed.

24          349.    Plaintiff and the other Class members are also entitled to a presumption of reliance under

25   Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972) because claims asserted in this Complaint

26   against Defendants are also predicated upon omissions of material fact for which there was a duty to

27   disclose.

28

30
                                         100
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 105 of 111



 1             350.     Had Plaintiff and the other members of the Class known of the material adverse

 2   information not disclosed by Defendants or otherwise been aware of the truth behind Defendants’

 3   material misstatements, they would not have purchased QuantumScape’s securities at artificially inflated

 4   prices.

 5             XI.      CLASS ACTION ALLEGATIONS

 6             351.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3)

 7   on behalf of a class of all persons or entities that purchased or otherwise acquired QuantumScape

 8   securities between November 27, 2020 and April 14, 2021, inclusive, seeking to pursue remedies under

 9   the Securities Exchange Act of 1934 (the “Class”). Excluded from the Class are QuantumScape and its

10   subsidiaries and affiliates, the Individual Defendants, and any of Defendants’ or QuantumScape’s

11   respective officers and directors at all relevant times, and any of their immediate families, legal

12   representatives, heirs, successors, or assigns, and any entity in which any Defendant has or had a

13   controlling interest.

14             352.     Because QuantumScape had over 259 million shares of Class A common stock actively

15   trading on the NYSE, the members of the Class are so numerous that joinder of all Class members is

16   impracticable. While the exact number of Class members is unknown at this time and can only be

17   ascertained through discovery, Plaintiff believes that there are hundreds or thousands of Class members.

18   Members of the Class may be identified from records maintained by QuantumScape or its transfer agent

19   and may be notified of the pendency of this action by mail, using forms of notice customarily used in

20   securities class actions, or by other reasonable ways as may be approved by the Court.

21             353.     Plaintiff’s claims are typical of those of the other members of the Class, as all Class

22   members have been similarly affected by Defendants’ wrongful conduct as alleged herein. Moreover,

23   Plaintiff will fairly and adequately protect the interests of the other members of the Class and have

24   retained counsel competent and experienced in class action and securities litigation.

25             354.     Common questions of law and fact exist as to all Class members and predominate over

26   any questions solely affecting individual Class members. These common questions include:

27                   a. Whether Defendants violated the federal securities laws as alleged herein;

28

30
                                         101
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 106 of 111



 1              b. Whether Defendants’ statements to the investing public during the Class Period

 2                  misrepresented material facts about QuantumScape’s solid-state battery technology;

 3              c. Whether Defendants’ public statements to the investing public during the Class Period

 4                  omitted material facts necessary to make the statements made, in light of the

 5                  circumstances under which they were made, not misleading;

 6              d. Whether the Individual Defendants caused QuantumScape to issue materially false and

 7                  misleading SEC filings and public statements during the Class Period;

 8              e. Whether Defendants acted knowingly or recklessly in issuing materially false and

 9                  misleading SEC filings and public statements during the Class Period;

10              f. Whether the prices of QuantumScape securities during the Class Period was artificially

11                  inflated because of the Defendants’ conduct complained of herein;

12              g. Whether price of QuantumScape securities declined as the market became aware of

13                  Company specific news which revealed the truth or began to reveal the truth regarding

14                  the materially false and misleading statements made by Defendants; and

15              h. Whether the members of the Class have sustained damages and, if so, the proper measure

16                  of damages.

17          355.    A class action is superior to all other available methods for the fair and efficient

18   adjudication of this matter as joinder of all Class members is impracticable. Furthermore, as the damages

19   suffered by individual Class members may be relatively small, the expense and burden of individual

20   litigation make it impossible for Class members to individually redress the wrongs done to them. There

21   will be no difficulty in the management of this action as a class action.

22                                                   COUNT I

23                                For Violation of §10(b) of the Exchange Act
                                   and Rule 10b-5 Promulgated Thereunder
24                                          Against All Defendants

25          356.    Plaintiff realleges each allegation as if fully set forth herein.

26          357.    This claim is brought under §10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule

27   10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against QuantumScape, Singh,

28   Hettrich, and Holme.

30
                                         102
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 107 of 111



 1          358.    The Defendants: (a) employed devices, schemes and artifices to defraud; (b) made untrue

 2   statements of material fact and/or omitted material facts necessary to make the statements made not

 3   misleading; and (c) engaged in acts, practices and a course of business which operated as a fraud and

 4   deceit upon Plaintiff and the Class, in violation of §10(b) of the Exchange Act and Rule 10b-5

 5   promulgated thereunder.

 6          359.    The Defendants individually and in concert, directly and indirectly, by the use, means or

 7   instrumentalities of interstate commerce and/or the mails, engaged and participated in a continuous

 8   course of conduct to conceal non-public, adverse material information about QuantumScape’s solid-

 9   state battery technology, as reflected in the misrepresentations and omissions set forth above.

10          360.    The Defendants acted with scienter in that they knew that the public documents and

11   statements issued or disseminated in the name of the company were materially false and misleading;

12   knew that such statements or documents would be issued or disseminated to the investing public; and

13   knowingly and substantially participated or acquiesced in the issuance or dissemination of such

14   statements or documents as primary violations of the securities laws. These defendants by virtue of their

15   receipt of information reflecting the true facts of the company, their control over, or receipt or

16   modification of the company’s allegedly materially misleading statements, or their associations with the

17   company which made them privy to confidential proprietary information concerning the company,

18   participated in the fraudulent scheme alleged herein.

19          361.    The Individual Defendants, who are the senior officers or directors of the company, had

20   actual knowledge of the material omissions and/or the falsity of the material statements set forth above,

21   and intended to deceive Plaintiff and the other members of the Class, or, in the alternative, acted with

22   reckless disregard for the truth when they failed to ascertain and disclose the true facts in the statements

23   made by them, or other personnel of the company to members of the investing public, including Plaintiff

24   and the other members of the Class.

25          362.    As a result of the foregoing, the market price of QuantumScape securities was artificially

26   inflated during the Class Period. In ignorance of the falsity of the company’s and the Individual

27   Defendants’ statements, Plaintiff and the other members of the Class relied on the statements described

28   above or the integrity of the market price of QuantumScape securities during the Class Period in

30
                                         103
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 108 of 111



 1   purchasing QuantumScape stock at prices that were artificially inflated as a result of the company’s and

 2   the Individual Defendants’ false and misleading statements.

 3           363.    Had Plaintiff and the other members of the Class been aware that the market price of

 4   QuantumScape securities had been artificially inflated by the company’s and the Individual Defendants’

 5   materially misleading statements and by the material adverse information which the company’s and the

 6   Individual Defendants did not disclose, they would not have purchased QuantumScape securities at the

 7   artificially inflated prices that they did, or at all.

 8           364.    As a result of the wrongful conduct alleged herein, Plaintiff and the other members of

 9   the Class have suffered damages in an amount to be established at trial.

10           365.    By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934 Act

11   and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the other members of the Class

12   for substantial damages which they suffered in connection with their purchases of QuantumScape

13   securities during the Class Period.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                          104
31     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                                3:21-cv-00058-WHO
          Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 109 of 111



 1                                                   COUNT II

 2                                 For Violation of §20(a) of the Exchange Act
                                             Against All Defendants
 3

 4          366.    Plaintiff realleges each allegation as if fully set forth herein.

 5          367.    This claim is brought under §20(a) of the Exchange Act, 15 U.S.C. § 78t, against

 6   Defendants Singh, Hettrich, and Holme.

 7          368.    The Individual Defendants, by reason of their status as senior executive officers or

 8   directors of QuantumScape, directly or indirectly, controlled the conduct of the company’s business and

 9   its representations to Plaintiff and the Class, within the meaning of §20(a) of the Exchange Act. The

10   Individual Defendants directly or indirectly controlled the content of the company’s SEC statements and

11   press releases related to Plaintiff and the Class’ investments in QuantumScape securities within the

12   meaning of §20(a) of the Exchange Act. Therefore, the Individual Defendants are jointly and severally

13   liable for the company’s fraud, as alleged herein.

14          369.    The Individual Defendants controlled and had the authority to control the content of the

15   company’s SEC statements and press releases. Because of their close involvement in the everyday

16   activities of the company, and because of their wide-ranging supervisory authority, the Individual

17   Defendants reviewed or had the opportunity to review these documents prior to their issuance or could

18   have prevented their issuance or caused them to be corrected.

19          370.    The Individual Defendants knew or recklessly disregarded the fact that QuantumScape’s

20   representations were materially false and misleading and/or omitted material facts when made. In so

21   doing, the Defendants did not act in good faith.

22          371.    By virtue of their high-level positions and their participation in and awareness of

23   QuantumScape’s operations and public statements, the Individual Defendants were able to and did

24   influence and control QuantumScape’s decision-making, including controlling the content and

25   dissemination of the documents that Plaintiff and the Class contend contained materially false and

26   misleading information and on which Plaintiff and the Class relied.

27          372.    The Individual Defendants had the power to control or influence the statements made

28   giving rise to the securities violations alleged herein, and as set forth more fully above.

30
                                         105
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
           Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 110 of 111



 1             373.   As set forth herein, the Individual Defendants each violated §10(b) of the Exchange Act

 2   and Rule 10b-5, thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

 3   controlling persons, the Individual Defendants are also liable pursuant to §20(a) of the Exchange Act.

 4             374.   As a direct and proximate result of the Individual Defendants’ wrongful conduct, Plaintiff

 5   and the Class suffered damages in connection with their purchase of securities.

 6                                           PRAYER FOR RELIEF

 7   WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 8             A.     Determining that the instant action may be maintained as a class action under Rule 23 of

 9   the Federal Rules of Civil Procedure, certifying Plaintiff as the Class representative;

10             B.     Against Defendants, jointly and severally, requiring Defendants to pay damages

11   sustained by Plaintiff and other members of the Class by reason of the acts and transactions alleged

12   herein;

13             C.     Awarding Plaintiff and the other members of the Class prejudgment and post-judgment

14   interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

15             D.     Awarding such equitable/injunctive or other relief in Plaintiff’s favor as the Court may

16   deem just and proper.

17                                               JURY DEMAND

18             In accordance with Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial of all

19   issues involved, now, or in the future, in this action.

20

21   DATED: June 21, 2021                               LEVI & KORSINSKY, LLP

22

23                                                  By: /Adam M. Apton
                                                       Adam M. Apton (316506)
24                                                     Adam C. McCall (302130)
25                                                     Email: aapton@zlk.com
                                                       Email: amccall@zlk.com
26                                                     388 Market Street, Suite 1300
                                                       San Francisco, CA 94111
27                                                     Tel: (415) 373-1671
28                                    Nicholas I. Porritt (admitted pro hac vice)
30                                    Max E. Weiss (pro hac vice to be submitted)
                                         106
31    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                               3:21-cv-00058-WHO
       Case 3:21-cv-00058-WHO Document 131 Filed 06/21/21 Page 111 of 111



 1                                      Email: nporritt@zlk.com
                                        Email: mweiss@zlk.com
 2                                      1101 30th Street N.W., Suite 115
                                        Washington, D.C. 20007
 3
                                        Tel: (202) 524-4290
 4
                                        Attorneys for Lead Plaintiff Frank Fish and Lead
 5                                      Counsel for the Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
                                        107
31   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                              3:21-cv-00058-WHO
